--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Version
 
First Amendment and Waiver To Note Purchase Agreement
 
This First Amendment and Waiver To Note Purchase Agreement (this “First
Amendment”), dated as of September 27, 2013, is entered into by and among
IntercontinentalExchange, Inc., a Delaware corporation (the “Company”),
IntercontinentalExchange Group, Inc., a Delaware corporation (“New ICE Parent”
and with the Company, each an “Obligor” and together the “Obligors”) and the
holders of the outstanding Notes referred to below (the “Noteholders”).
 
Recitals
 
A.The Company and the several Noteholders party thereto are party to that
certain Note Purchase Agreement, dated as of November 9, 2011 (as amended,
supplemented, restated or otherwise modified from time to time, the “Note
Purchase Agreement”), pursuant to which the Company issued (i) $200,000,000 in
aggregate principal amount of its 4.13%, Senior Notes, Tranche A, due
November 9, 2018 (the “Tranche A Notes”), and (ii) $200,000,000 in aggregate
principal amount of its 4.69%, Senior Notes, Tranche B, due November 9, 2021
(the “Tranche B Notes”, and together with the Tranche A Notes, the
“Notes”).  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Note Purchase Agreement as amended hereby.
 
B.Upon receipt of the requisite shareholder and governmental approvals and the
satisfaction or waiver of certain conditions, the Company desires to enter into
the following series of transactions (the “NYSE Merger Transactions”) pursuant
to the Amended and Restated Agreement and Plan of Merger (as amended, modified
or supplemented from time to time in accordance with its terms, the “Merger
Agreement”), dated as of March 19, 2013 among NYSE Euronext, a Delaware
corporation, the Company, New ICE Parent, Braves Merger Sub, Inc., a Delaware
corporation and wholly owned subsidiary of New ICE Parent (“Braves Merger Sub”)
and Baseball Merger Sub, LLC, a Delaware limited liability company and a wholly
owned subsidiary of New ICE Parent (“Yankees Merger Sub”):
 
(i)On the date of consummation of the proposed merger, Braves Merger Sub will
first merge with and into the Company with the Company surviving such merger
(the “Braves Merger”).  Shares of the Company will be converted into an
equivalent number of new shares of New ICE Parent common stock.  The Company
will become a wholly owned subsidiary of New ICE Parent after the closing of the
first merger transaction.
 
(ii)Following the effectiveness of the Braves Merger, NYSE Euronext will merge
with and into Yankees Merger Sub with Yankees Merger Sub surviving such merger
(the “Yankees Merger”).  Under certain circumstances described in the Merger
Agreement, the Yankees Merger will be restructured to provide instead for the
merger of Yankees Merger Sub with and into NYSE Euronext with NYSE Euronext
surviving such merger.  In either case, NYSE Euronext’s stock will be converted
into the cash and shares of New ICE Parent common stock that represent the
merger consideration.  After the effectiveness of the Yankees Merger, NYSE
Euronext will be a wholly owned subsidiary of New ICE Parent and sibling company
of the Company (hereinafter, such surviving entity in either form, “NYSE”).
 

 

 

 

 
 (iii)Following the completion of the mergers, the shares in New ICE Parent held
by the Company will be retired and cancelled for no consideration.
 
C.The Company has requested the consent of the Noteholders to amend the Note
Purchase Agreement effective upon the consummation of the NYSE Merger
Transactions, all on the terms and conditions set forth herein.
 
D.The Company has further requested the consent of the Noteholders to waive
certain provisions of the Note Purchase Agreement, as set forth herein,
effective on the Execution Date (as hereinafter defined).
 
Statement of Agreement
 
Now, Therefore, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
Article I
 
Amendments to Note Purchase Agreement
 
Unless otherwise indicated on Schedule I hereto (which amendments shall be
effective on the Execution Date in accordance with Section 2.1), effective upon
the First Amendment Effective Date (as hereinafter defined), the Note Purchase
Agreement is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double−underlined text (indicated textually in the same manner as the following
example: double−underlined text) as set forth in the conformed copy of the Note
Purchase Agreement attached hereto as Exhibit A.
 
Article II
 
Conditions to Effectiveness
 
Section 2.1. Execution Date.  The waivers and consents set forth in Article V
and the amendments to the Note Purchase Agreement specified in Schedule I
attached hereto shall become effective as of the date hereof (the “Execution
Date”) when, and only when, each of the following conditions precedent shall
have been satisfied:
 
(a)This First Amendment shall have been duly executed and delivered by each of
the Obligors and each of the Noteholders;
 

-2-

 

 

 
(b)The Noteholders shall have received evidence reasonably satisfactory to them
that the Bank Credit Agreement has been amended to be in the form thereof
provided to the Noteholders prior to the date of this First Amendment; and
 
(c)The Obligors shall have paid all reasonable fees and disbursements of Chapman
and Cutler LLP incurred to the Execution Date in connection with the
preparation, negotiation, execution and delivery of this First Amendment and the
transactions contemplated hereby.
 
Section 2.2. First Amendment Effective Date.  The amendments set forth in
Article I shall become effective as of the date (the “First Amendment Effective
Date”) when, and only when, each of the following conditions precedent shall
have been satisfied:
 
(a)The Noteholders shall have received evidence reasonably satisfactory to them
that the closing of the NYSE Merger Transactions has occurred or will occur
substantially concurrently with the occurrence of the First Amendment Effective
Date in accordance with the Merger Agreement (as in effect on the Execution
Date), without any amendment or modification thereto that, in the reasonable
determination of the Required Holders, would be adverse in any material respect
to the rights or interests of the Noteholders;
 
(b)The Noteholders shall have received a Subsidiary Guaranty (together with the
guaranty provided by New ICE Parent in Section 22 of the Note Purchase Agreement
as amended by this First Amendment, the “Guaranties”), duly executed and
delivered by NYSE, by which NYSE guarantees all obligations under the Note
Purchase Agreement and the Notes (the “Obligations”);
 
(c)The Noteholders shall have received a legal opinion from counsel to the
Company, New ICE Parent and NYSE, in form and substance reasonably satisfactory
to Chapman and Cutler LLP, as counsel to the Required Holders, addressing such
matters as Chapman and Cutler LLP, as counsel to the Required Holders, may
reasonably request;
 
(d)The Noteholders shall have received (i) an unaudited consolidated balance
sheet of New ICE Parent and its Subsidiaries as of the last day of the fiscal
quarter most recently ended prior to the First Amendment Effective Date showing
adjustments on a Pro Forma Basis to give effect to the consummation of the NYSE
Merger Transactions as if such events had occurred on such date and (ii) an
unaudited consolidated income statement of New ICE Parent and its Subsidiaries
for the period of four fiscal quarters most recently ended prior to the First
Amendment Effective Date showing adjustments on a Pro Forma Basis to give effect
to the consummation of the NYSE Merger Transactions as if such events had
occurred on the first day of such period, together with an Officer’s Certificate
with respect to the period covered by such financial statements, executed by a
Senior Financial Officer of New ICE Parent, setting forth the computation of the
financial covenants set forth in Sections 10.1 and 10.2 of the Note Purchase
Agreement as of the last day of the period covered by such financial statements,
all of which shall be in form and substance reasonably satisfactory to the
Required Holders;
 

-3-

 

 

 
(e)The Noteholders shall have received a certificate, signed by a Responsible
Officer of each Obligor, in form and substance reasonably satisfactory to the
Required Holders, certifying that the representations and warranties set forth
in Article III hereof are true and correct as of the First Amendment Effective
Date;
 
(f)The Noteholders shall have received (i) a certificate of the secretary, an
assistant secretary or other appropriate officer of New ICE Parent as of the
First Amendment Effective Date, in form and substance reasonably satisfactory to
the Required Holders, certifying (A) that attached thereto is a true and
complete copy of the articles or certificate of incorporation, certificate of
formation or other organizational document and all amendments thereto of New ICE
Parent, certified as of a recent date by the Secretary of State (or comparable
Governmental Authority) of its jurisdiction of organization, and that the same
has not been amended since the date of such certification, (B) that attached
thereto is a true and complete copy of the bylaws, operating agreement or
similar governing document of New ICE Parent, as then in effect and as in effect
at all times from the date on which the resolutions referred to in clause (C)
below were adopted to and including the date of such certificate, and (C) that
attached thereto is a true and complete copy of resolutions adopted by the board
of directors (or similar governing body) of New ICE Parent, authorizing the
execution, delivery and performance of this First Amendment and its joining to
the Note Purchase Agreement and guaranty of the obligations thereunder, and as
to the incumbency and genuineness of the signature of each officer of New ICE
Parent executing this First Amendment, and attaching all such copies of the
documents described above; and (ii) a certificate of the secretary, an assistant
secretary or other appropriate officer of NYSE as of the First Amendment
Effective Date, in form and substance reasonably satisfactory to the Required
Holders, certifying (A) that attached thereto is a true and complete copy of the
articles or certificate of incorporation, certificate of formation or other
organizational document and all amendments thereto of NYSE, certified as of a
recent date by the Secretary of State (or comparable Governmental Authority) of
its jurisdiction of organization, and that the same has not been amended since
the date of such certification, (B) that attached thereto is a true and complete
copy of the bylaws, operating agreement or similar governing document of NYSE,
as then in effect and as in effect at all times from the date on which the
resolutions referred to in clause (C) below were adopted to and including the
date of such certificate, and (C) that attached thereto is a true and complete
copy of resolutions adopted by the board of directors (or similar governing
body) of NYSE, authorizing the execution, delivery and performance of a guaranty
under the Note Purchase Agreement, and as to the incumbency and genuineness of
the signature of each officer of NYSE executing such guaranty, and attaching all
such copies of the documents described above;
 
(g)The Obligors shall have paid all remaining reasonable fees and disbursements
of Chapman and Cutler LLP not previously paid in accordance with Section 2.1(e)
in connection with the preparation, negotiation, execution and delivery of this
First Amendment and the transactions contemplated hereby; and
 
(h)The Obligors shall have paid the amendment fee required by Section 2.3 hereof
to each Noteholder.
 

-4-

 

 

 
Section 2.3. Amendment Fee.  Unless the Notes are prepaid pursuant to
Section 8.2 of the Note Purchase Agreement prior to the relevant Amendment Fee
Due Date (defined below) as contemplated under Article VI of this First
Amendment, the Obligors will pay an amendment fee to each Noteholder in an
amount equal to 0.25% of the outstanding principal amount of the Notes held by
such holder, which fee shall be fully earned and non-refundable on the date
paid.  Such amendment fee shall be paid on or before the earlier of (the
“Amendment Fee Due Date”):
 
(a)the date on which the NYSE Merger Transactions are consummated; and
 
(b)December 31, 2013.
 
Article III
 
Representations and Warranties of the Obligors
 
Each Obligor hereby represents and warrants, as of the Execution Date and as of
the First Amendment Effective Date, that:
 
Section 3.1. Organization; Power and Authority.  Each Obligor is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each Obligor has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, and except on and after the First Amendment
Effective Date as may be limited by the existence of the Trust Options, to
transact the business it transacts and proposes to transact, to execute and
deliver this First Amendment and to perform the provisions hereof and the Note
Purchase Agreement as amended by this First Amendment, and, in the case of the
Company, the Notes.
 
Section 3.2. Authorization, Etc. This First Amendment and the Note Purchase
Agreement as amended by this First Amendment have been duly authorized by all
necessary corporate action on the part of each Obligor and each of this First
Amendment and the Note Purchase Agreement as amended by this First Amendment
constitutes a legal, valid and binding obligation of the Obligors enforceable
against the Obligors in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 

-5-

 

 

 
Section 3.3. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by each Obligor of this First Amendment and the Note
Purchase Agreement as amended by this First Amendment will not (a) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien in respect of any property of the Obligors or any
Subsidiary under (i) the corporate charter or by-laws or other organic documents
of the Obligors or such Subsidiary or (ii) any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, or any other agreement or
instrument to which the Obligors or any Subsidiary is bound or by which the
Obligors or any Subsidiary or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Obligors or any
Subsidiary, or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Obligors or any
Subsidiary; in each case, other than where such violations, conflicts, breaches
or defaults, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect. 
 
Section 3.4. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by Obligors of this First Amendment or the Note Purchase Agreement as amended by
this First Amendment, other than such as have been obtained or made, as
applicable, and other than routine filings after the First Amendment Effective
Date with the SEC and/or state blue sky authorities.
 
Section 3.5. Private Offering. None of New ICE Parent, NYSE, or anyone acting on
their behalf has offered the Guaranties of the Notes to be provided by them or
any similar securities for sale to, or solicited any offer to buy any of the
same from, or otherwise approached or negotiated in respect thereof with, any
Person other than the Noteholders each of which has been offered the Guaranties
in connection with a private investment.  None of New ICE Parent, NYSE or anyone
acting on its behalf has taken, or will take, any action that would subject the
issuance of the Guaranties to the registration requirements of Section 5 of the
Securities Act or to the registration requirements of any securities or blue sky
laws of any applicable jurisdiction.
 
Section 3.6. Notes Rank Pari Passu.  The obligations of the Obligors under the
Note Purchase Agreement and the Notes rank pari passu in right of payment with
all other senior unsecured Indebtedness (actual or contingent) of the Obligors,
including, without limitation, the Permitted Escrow Bonds when issued and on the
First Amendment Effective Date.
 
Section 3.7. No Default.  No event has occurred or condition exists that, either
before or after giving effect to this First Amendment, would constitute a
Default or Event of Default.
 
Section 3.8 . Foreign Assets Control Regulations, Etc. (a)  Neither Obligor nor
any Controlled Entity is (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”) (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is the target of any OFAC Sanctions
Program, or (iii) otherwise blocked, the target of sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”).  Neither Obligor nor any Controlled Entity has been notified that its
name appears or may in the future appear on a state list of Persons that engage
in investment or other commercial activities in Iran or any other country that
is the target of U.S. Economic Sanctions.
 

-6-

 

 

 
(b)No part of the proceeds from the sale of the Notes under the Note Purchase
Agreement constituted or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by either Obligor or any Controlled Entity,
directly or indirectly, (i) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, or (ii) otherwise in
violation of U.S. Economic Sanctions.
 
(c)Neither Obligor nor any Controlled Entity (i) has been found in violation of,
charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the actual knowledge
of New ICE Parent and the Company after making due inquiry, is under
investigation by any Governmental Authority for possible violation of Anti-Money
Laundering Laws or any U.S. Economic Sanctions violations, (iii) has been
assessed civil penalties under any Anti-Money Laundering Laws or any U.S.
Economic Sanctions, or (iv) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws.  The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Money Laundering Laws and U.S. Economic Sanctions.
 
(d)(1)Neither Obligor nor any Controlled Entity (i) has been charged with, or
convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii) to the actual
knowledge of New ICE Parent and the Company after making due inquiry, is under
investigation by any U.S. or non-U.S. Governmental Authority for possible
violation of Anti-Corruption Laws, (iii) has been assessed civil or criminal
penalties under any Anti-Corruption Laws or (iv) has been or is the target of
sanctions imposed by the United Nations or the European Union;
 

-7-

 

 

 
(2)To the actual knowledge of each Obligor after making due inquiry, neither
Obligor nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or an employee
of a commercial counterparty for the purposes of: (i) influencing any act,
decision or failure to act by such Governmental Official in his or her official
capacity or by such employee of a commercial counterparty in his or her
professional capacity, (ii) inducing a Governmental Official to do or omit to do
any act in violation of the Governmental Official’s lawful duty, or (iii)
inducing a Governmental Official or a commercial counterparty to use his or her
influence with a government or instrumentality to affect any act or decision of
such government or entity; in each case in order to obtain, retain or direct
business or to otherwise secure an improper advantage in violation of any
applicable law or regulation or which would cause any holder to be in violation
of any law or regulation applicable to such holder; and
 
(3)No part of the proceeds from the sale of the Notes under the Note Purchase
Agreement was or will be used, directly or indirectly, for any improper
payments, including bribes, to any Governmental Official or employee of a
commercial counterparty in order to obtain, retain or direct business or obtain
any improper advantage.  The Company has established procedures and controls
which it reasonably believes are adequate (and otherwise comply with applicable
law) to ensure that the Company and each Controlled Entity is and will continue
to be in compliance with all applicable current and future Anti-Corruption Laws.
 
(e)Certain Definitions.
 
“Controlled Entity” means (i) any of the Subsidiaries of the Company or of New
ICE Parent, as applicable, and any of the Company’s or New ICE Parent’s
respective Controlled Affiliates and (ii) if either the Company or New ICE
Parent has a parent company, such parent company and its Controlled
Affiliates.  As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
 
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
 
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at:
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
 
Section 3.9. Merger.  On the First Amendment Effective Date, (i) the NYSE Merger
Transactions have been consummated in accordance with the terms and conditions
of the Merger Agreement without any waiver, modification or consent thereunder
that is adverse to the Noteholders in any material respect and (ii) there has
not been any effect, event, development, change or occurrence that, individually
or in the aggregate, has had or is reasonably expected to have, a Material
Adverse Effect on the Yankees Group.  For purposes of this Section 3.9,
“Material Adverse Effect” and the “Yankees Group” shall have the respective
meanings assigned to them in the Merger Agreement (as in effect on the Execution
Date).
 

-8-

 

 

 
Section 3.10.  Unrestricted Subsidiaries.  No Subsidiary has been or will be
designated as an Unrestricted Subsidiary, as such term is defined in the Note
Purchase Agreement prior to giving effect to the amendments contemplated hereby.
 
Article IV
 
Private Placement Representations of each Noteholder
 
Section 4.1. Investment Intent. Each Noteholder severally represents that it is
receiving the Guaranties for its own account or for one or more separate
accounts maintained by it or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Noteholder’s or such pension or trust funds’ property shall
at all times be within such Noteholder’s or such pension or trust funds’
control.  Each Noteholder understands that the Guaranties have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that neither New ICE
Parent nor NYSE is required to, and neither New ICE Parent nor NYSE intends to,
register its Guaranty.  Each Noteholder represents that it understands and
acknowledges that the offering and issuance of the Guaranties is intended to be
exempt from registration under the Securities Act by virtue of Section 4(a)(2)
of the Securities Act.
 
Section 4.2. Accredited Investor.  Each Noteholder represents that it is an
“accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”).  Each Noteholder further represents that such
Noteholder has had the opportunity to ask questions of New ICE Parent and
received answers and information concerning the terms and conditions of the
issuance of the Guaranties, and has such knowledge and experience in business
and financial matters and with respect to investments in securities similar to
the Guaranties that it is capable of evaluating the risks and merits of the
investment in the Guaranties.
 
Article V
 
Waivers and Consents
 
Section 5.1. Change in Control Prepayment. Each Noteholder party to this First
Amendment irrevocably waives, in accordance with Section 17 of the Note Purchase
Agreement, its right to receive any prepayment of the Notes, or any Change in
Control notice and offer thereof, in each case, arising under Section 8.7 of the
Note Purchase Agreement in connection with the NYSE Merger Transactions.  The
foregoing waivers extend solely to the notice, offer and prepayment otherwise
required under Section 8.7 of the Note Purchase Agreement in connection with the
NYSE Merger Transactions as described herein and does not apply to any
subsequent Change in Control.
 

-9-

 

 

 
Section 5.2. Public Bond Issuance.  (a) The Noteholders hereby consent and
agree:
 
(i)to the issuance of the Permitted Escrow Bonds (as defined below) having the
terms described herein, provided that (v) the proceeds of the Permitted Escrow
Bonds will be held in the Permitted Escrow Account (as defined below) on the
issuance thereof, (w) the Indebtedness evidenced by the Permitted Escrow Bonds
and all Guaranties given in connection therewith are, on a pro forma basis
giving effect to the NYSE Merger Transactions as of the last day of the
Company’s fiscal quarter ending prior to the date the Permitted Escrow Bonds are
issued, permitted within the limitations of the Note Purchase Agreement,
(x) such Permitted Escrow Bonds are secured solely by a Lien on the Permitted
Escrow Account, (y) the obligations of the Obligors and their Subsidiaries under
the Permitted Escrow Bonds and all Guaranties given in connection therewith
shall be unsecured obligations (other than with respect to the Lien on the
Permitted Escrow Account) ranking pari passu in right of payment with the
obligations of the Obligors and their Subsidiaries under the Note Purchase
Agreement, the Notes and the Guaranties given in connection therewith and
(z) within seven months of the date of issuance, such Permitted Escrow Bonds are
either redeemed in full or the proceeds thereof are applied to the merger
consideration paid concurrently with the consummation of the NYSE Merger
Transactions;
 
(ii)to the Lien on the Permitted Escrow Account having the terms described
herein in favor of the trustee for the Permitted Escrow Bonds solely for the
benefit of the holders of the Permitted Escrow Bonds;
 
(iii)to exclude the Permitted Escrow Bonds and all Guaranties given in
connection therewith from “Indebtedness” under the Note Purchase Agreement
(including, without limitation, for purposes of Sections 10.1, 10.2, 10.3 and
11(g) thereof and the defined terms used therein) from the date of issuance of
the Permitted Escrow Bonds until the earlier of (x) the consummation of the NYSE
Merger Transactions and (y) the date that is 15 days after the Permitted Escrow
Bond Issuer (as defined below) delivers a termination notice to the Escrow Agent
(as defined below) indicating that the NYSE Merger Transactions shall not be
consummated; and
 
(iv)to the redemption of the Permitted Escrow Bonds in the event the NYSE Merger
Transactions are not consummated and that such redemption shall not give rise to
an Event of Default under Section 11(g)(iii) of the Note Purchase Agreement.
 
(b)The Obligors agree that the Indebtedness represented by the Permitted Escrow
Bonds and all Guaranties given in connection therewith shall be deemed to have
been incurred on the date the Permitted Escrow Bonds are required by the terms
hereof to be included in Indebtedness under the Note Purchase Agreement, and
from and after such time, all terms and provisions of the Note Purchase
Agreement relating to Indebtedness shall apply to the Permitted Escrow Bonds.
 
(c)As used in this Article V, the following terms have the respective meanings
set forth below.
 

-10-

 

 

 
“Permitted Escrow Account” means an escrow account established in connection
with the issuance of Permitted Escrow Bonds which shall be governed by the
Permitted Escrow Agreement.  The funds held in the Permitted Escrow Account may
include, in addition to the net proceeds from the issue of the Permitted Escrow
Bonds, such additional funds as the Permitted Escrow Bond Issuer may deposit in
an amount sufficient to fund, together with such proceeds, (i) the redemption
price on the Permitted Escrow Bonds in connection with any Special Mandatory
Redemption, (ii) accrued interest on the Permitted Escrow Bonds from the date of
issuance to the latest possible date for a Special Mandatory Redemption and
(iii) related fees and expenses.  The funds held in the Permitted Escrow Account
may be invested in cash or cash equivalents in accordance with the terms of the
Permitted Escrow Agreement.
 
“Permitted Escrow Agreement” means the escrow agreement with an escrow agent
(the “Escrow Agent”) governing the Permitted Escrow Account.  The terms of the
Permitted Escrow Agreement shall be customary for transactions of this type and
shall provide that the funds held in such account shall be released only either
(i) to or at the direction of the Permitted Escrow Bond Issuer upon delivery of
a certificate by the Permitted Escrow Bond Issuer that the NYSE Merger
Transactions will be consummated substantially concurrently with the release of
the funds (the “NYSE Merger Release”) or (ii) to the trustee or paying agent for
the Permitted Escrow Bonds to fund a Special Mandatory Redemption (the “Special
Mandatory Redemption Release”).   Any portion of the funds that the Permitted
Escrow Bond Issuer certifies is not required to fund the cash consideration
payable in the NYSE Merger Transactions or the Special Mandatory Redemption, as
applicable, shall be released immediately prior to the NYSE Merger Release or
Special Mandatory Redemption Release, as applicable, to or at the direction of
the Permitted Escrow Bond Issuer.  The Permitted Escrow Agreement may contain
such other provisions not inconsistent with the foregoing, including additional
conditions for the NYSE Merger Release, as the Permitted Escrow Bond Issuer,
after consultation with the underwriters or initial purchasers for the Permitted
Escrow Bonds, may consider appropriate.
 
“Permitted Escrow Bonds” means any debt securities that are issued (x) by any
Subsidiary of the Company and guaranteed by the Company, (y) jointly by the
Company and any Subsidiary or (z) by the Company, alone or together with
guarantees from one or more Subsidiaries of the Company, in each case prior to
the consummation of the NYSE Merger Transactions, in an aggregate principal
amount of up to $1.5 billion; provided that the net proceeds from such issuance
shall be deposited in the Permitted Escrow Account and be subject to the terms
of the Permitted Escrow Agreement.  The terms of the Permitted Escrow Bonds may
provide that they are subject to a special mandatory redemption if the NYSE
Merger Transactions have not been consummated on or prior to a specified date,
which date shall not be later than seven months from the issue date, or if the
Permitted Escrow Bond Issuer determines prior to such date that the NYSE Merger
Transactions will not be consummated and provides a redemption notice to the
trustee or paying agent for the Permitted Escrow Bonds, in each case at a
redemption price equal to up to 101% of the principal amount thereof plus
accrued and unpaid interest to the redemption date (each a “Special Mandatory
Redemption”).  The Permitted Escrow Bonds may contain such other terms and
conditions, not inconsistent with the foregoing, as the Permitted Escrow Bond
Issuer, after consultation with the underwriters or initial purchasers for the
Permitted Escrow Bonds, may consider appropriate.
 

-11-

 

 

 
“Permitted Escrow Bond Issuer” means any issuer of the Permitted Escrow Bonds
specified in clauses (x), (y) or (z) of the definition of “Permitted Escrow
Bonds”.
 
Section 5.3. No Other Modification.   The consents and waivers set forth in this
Article V apply solely to the matters expressly described herein on the terms
and conditions provided, and no waiver or modification of any of the other
terms, covenants, rights, or remedies under the Note Purchase Agreement or Notes
is granted or implied herein.  The foregoing waivers shall not obligate the
Noteholders to agree to any additional waiver of any provision of the Note
Purchase Agreement or Notes, nor be deemed to constitute or operate as a waiver
of any right under the Note Purchase Agreement to exercise remedies resulting
from any existing Default or Event of Default of which the Noteholders are not
actually aware or of any future Default or Event of Default.
 
Article VI
 
Make-Whole Prepayment of the Notes
 
Section 6.1 Make-Whole Prepayment Following Bond Issuance.   The Company agrees
it will, within five Business Days following, and subject to, the issuance of
Permitted Escrow Bonds in an aggregate principal amount of at least $1.0
billion, prepay all of the Notes in full in accordance with Section 8.2 of the
Note Purchase Agreement, at 100% of the principal amount so prepaid, together
with interest accrued thereon to the date of such prepayment, plus the
applicable Make-Whole Amount determined for the prepayment date with respect to
such principal amount of each Note then outstanding.
 
Section 6.2 Notice of Make-Whole Prepayment.   The Company will give at least
three Business Days’ prior written notice to each holder of the Notes of any
prepayment of the Notes pursuant to Section 6.1 above or of any other prepayment
to be made pursuant to Section 8.2 of the Note Purchase Agreement from and after
the date hereof and on or prior to the earlier of (x) the consummation of the
NYSE Merger Transactions and (y) March 31, 2014.  Such notice shall include all
information required by Section 8.2 of the Note Purchase Agreement, including an
estimated computation of the Make-Whole Amount for each tranche of the
Notes.  Two Business Days prior to the date set for prepayment, the Company
shall deliver to each holder of Notes the calculation of the actual Make-Whole
Amount as required by Section 8.2 of the Note Purchase Agreement.  Each holder
of the Notes party hereto hereby irrevocably waives its right to any longer
notice period under Section 8.2 of the Note Purchase Agreement in connection
with such prepayment. For the avoidance of doubt, upon such prepayment of the
Notes in full, no amendment fee shall be payable.
 

-12-

 

 

 
Article VII
 
Acknowledgement and Confirmation
 
Each party to this First Amendment hereby confirms and agrees on the Execution
Date and on the First Amendment Effective Date that, after giving effect to this
First Amendment and the amendments and waivers contemplated hereby, and except
as expressly amended hereby, the Note Purchase Agreement and the other Note
Documents to which it is a party remain in full force and effect and enforceable
against such party in accordance with their respective terms, are hereby
ratified and confirmed and shall not be discharged, diminished, limited or
otherwise affected in any respect.  Each Obligor represents and warrants to the
Noteholders as of the Execution Date and as of the First Amendment Effective
Date that it has no knowledge of any claims, counterclaims, offsets, or defenses
to or with respect to its obligations under the Note Documents, or if such
Obligor has any such claims, counterclaims, offsets, or defenses to the Note
Documents or any transaction related to the Note Documents, the same are hereby
waived, relinquished, and released in consideration of the execution of this
First Amendment.  This acknowledgement and confirmation by each Obligor is made
and delivered to induce the Noteholders to enter into this First Amendment, and
each Obligor acknowledges that the Noteholders would not enter into this First
Amendment in the absence of the acknowledgement and confirmation contained
herein.
 
Article VIII
 
Miscellaneous
 
Section 8.1. Joinder of ICE New Parent to Note Purchase Agreement.  New ICE
Parent agrees to be bound, from and after the First Amendment Effective Date, by
all of the provisions of the Note Purchase Agreement (including, without
limitation, Section 22 thereof) and the other Note Documents specifically
applicable to New ICE Parent and agrees that it shall, on and as of the First
Amendment Effective Date, be a party to the Note Purchase Agreement, as amended
hereby.
 
Section 8.2. Governing Law.  This First Amendment shall be governed by and
construed and enforced in accordance with the laws of the State of New York
(including Sections 5-1401 and 5-1402 of the New York General Obligations Law,
but excluding all other choice of law and conflicts of law rules).
 
Section 8.3 Note Document.  As used in the Note Purchase Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Note Purchase Agreement after amendment by
this First Amendment.  Any reference to the Note Purchase Agreement or any of
the other Note Documents herein or in any such documents shall refer to the Note
Purchase Agreement and Note Documents as amended hereby.  This First Amendment
is limited to the matters expressly set forth herein, and shall not constitute
or be deemed to constitute an amendment, modification or waiver of any provision
of the Note Purchase Agreement except as expressly set forth herein.  This First
Amendment shall constitute a Note Document under the terms of the Note Purchase
Agreement.
 

-13-

 

 

 
Section 8.4. Expenses.  The Obligors shall (i) pay all reasonable fees and
expenses of counsel to the Noteholders and (ii) reimburse the Noteholders for
all reasonable out-of-pocket costs and expenses, in each case, in connection
with the preparation, negotiation, execution and delivery of this First
Amendment and the other Note Documents delivered in connection herewith.
 
Section 8.5. Severability.  To the extent any provision of this First Amendment
is prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this First Amendment in any jurisdiction.
 
Section 8.6. Successors and Assigns.  This First Amendment shall be binding
upon, inure to the benefit of and be enforceable by the respective successors
and permitted assigns of the parties hereto.
 
Section 8.7. Construction.  The headings of the various sections and subsections
of this First Amendment have been inserted for convenience only and shall not in
any way affect the meaning or construction of any of the provisions hereof.
 
Section 8.8. Counterparts; Integration. This First Amendment may be executed and
delivered via facsimile or electronic mail with the same force and effect as if
an original were executed and may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures hereto
were upon the same instrument.  This First Amendment constitutes the entire
contract among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.
 
Section 8.9. Breach of First Amendment.  The provisions of this First Amendment
shall be deemed to constitute agreements of the Obligors under the Note Purchase
Agreement and, accordingly, (a) any failure to prepay the Notes pursuant to
Section 6.1 of this First Amendment or to make any other prepayment of the Notes
for which a notice of prepayment is delivered pursuant to Section 6.2 of this
First Amendment shall constitute an immediate Event of Default under the Note
Purchase Agreement, in each case, if such failure is not remedied within three
Business Days after the date on which such payment has become due and payable,
and (b) any failure to comply with any other terms or provisions hereof shall
constitute an Event of Default under the Note Purchase Agreement if such failure
is not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default or (ii) either Obligor receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
paragraph (d) of Section 11 of the Note Purchase Agreement).
 
[Remainder of page intentionally left blank]
 

-14-

 

 

In Witness Whereof, the parties hereto have caused this First Amendment to be
executed by their duly authorized officers as of the date first above written.
 

 
IntercontinentalExchange, Inc.
           
By:
/s/ Scott A. Hill     Name:
Scott A. Hill
   
Title:
Senior Vice President
     
Chief Financial Officer
           
Intercontinental Exchange Group, Inc.
         
By:
/s/ Scott A. Hill    
Name:
Scott A. Hill
   
Title:
Vice President, Chief Financial Officer
 

 
Notice Address for IntercontinentalExchange Group, Inc.
 
Party
Address
IntercontinentalExchange Group, Inc.
2100 RiverEdge Parkway
Suite 500
Atlanta, GA 30328
Attention:        Johnathan H. Short, Esq.
  Andrew J. Surdykowski, Esq.
Telephone: (770) 857-4700

 
SIGNATURE PAGE TO
FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT
 

 

 

 

 

IntercontinentalExchange, Inc., et al.
 First Amendment to
 
 Note Purchase Agreement

 
As of the date first written above.

 
Noteholders:
 
The Variable Annuity Life Insurance Company
 
Lexington Insurance Company
 
United Guaranty Residential Insurance Company
 
The United States Life Insurance Company in the  City of New York (s/b/m to
First SunAmerica Life  Insurance Company)
 
American General Life Insurance Company (s/b/m to Western National Life
Insurance Company)
 
National Union Fire Insurance Company of Pittsburgh, PA
 
By:  AIG Asset Management (U.S.), LLC, as Investment Adviser

 

 
By
/s/ Gerald F. Herman      
Name: Gerald F. Herman
     
Title:   Vice President
            We acknowledge that we hold $55,000,000 4.13% Senior Notes, Tranche
A, due November 9, 2018

 

 
The Variable Annuity Life Insurance Company:
  $ 34,375,000    
Lexington Insurance Company
  $ 17,187,500    
United Guaranty Residential Insurance Company
  $ 3,437,500         $ 55,000,000  

 

 
We acknowledge that we hold $55,000,000 4.69% Senior Notes, Tranche B, due
November 9, 2021
           
American General Life Insurance Company (s/b/m to
       
Western National Life Insurance Company
  $ 25,000,000    
National Union Fire Insurance Company of
         
Pittsburgh, Pa
  $ 17,187,500    
The United States Life Insurance Company in the
         
City of New York (s/b/m to First SunAmerica Life
         
Insurance Company
  $ 9,375,000    
United Guaranty Residential Insurance Company
  $ 3,437,500         $ 55,000,000  

 

 

 

 

 

IntercontinentalExchange, Inc., et al.
 First Amendment to
 
 Note Purchase Agreement

 
As of the date first written above.
 
Noteholders:
The Northwestern Mutual Life Insurance Company
         
By
/s/ David A. Barras    
Name: David A. Barras
     
Its Authorized Representative
           
We acknowledge that we hold $22,000,000 4.13% Senior Notes, Tranche A, due
November 9, 2018.
       
We acknowledge that we hold $48,000,000 4.69% Senior Notes, Tranche B, due
November 9, 2021.

 

 

 

 

 

IntercontinentalExchange, Inc., et al. First Amendment to   Note Purchase
Agreement

 
As of the date first written above.
 
Noteholders:
Teachers Insurance and Annuity Association of America
         
By
/s/ Ho Young Lee     Name: Ho Young Lee       Title:   Managing Director        
   
We acknowledge that we hold $12,000,000 4.13% Senior Notes, Tranche A, due
November 9, 2018.
       
We acknowledge that we hold $43,000,000 4.69% Senior Notes, Tranche B, due
November 9, 2021.

 

 

 

 

 

IntercontinentalExchange, Inc., et al. First Amendment to   Note Purchase
Agreement

 
As of the date first written above.
 
Noteholders:
The Lincoln National Life Insurance Company
            By: 
Delaware Investment Advisers, a series of Delaware Management Business Trust,
Attorney in Fact
         
By
/s/ Frank Latorraca     Name: Frank LaTorraca       Title:   Vice President    
       
We acknowledge that we hold $22,000,000 4.13% Senior Notes, Tranche A, due
November 9, 2018.
       
We acknowledge that we hold $13,000,000 4.69% Senior Notes, Tranche B, due
November 9, 2021.

 

     
 
Lincoln Life & Annuity Company of New York
            By: 
Delaware Investment Advisers, a series of Delaware Management Business Trust,
Attorney in Fact
         
By
/s/ Frank Latorraca     Name:  Frank LaTorraca       Title:    Vice President  
         
We acknowledge that we hold $3,000,000 4.13% Senior Notes, Tranche A, due
November 9, 2018.
       
We acknowledge that we hold $2,000,000 4.69% Senior Notes, Tranche B, due
November 9, 2021.

 

 

 

 

 

IntercontinentalExchange, Inc., et al. First Amendment to   Note Purchase
Agreement

 
As of the date first written above.
 
Noteholders:
Aviva Life and Annuity Company
           
By:
Aviva Investors North America, Inc., Its authorized attorney-in-fact          
By
/s/ Roger D. Fors     Name: Roger D. Fors       Title:   VP Private Fixed Income
           
We acknowledge that we hold $17,000,000 4.13% Senior Notes, Tranche A, due
November 9, 2018.
       
We acknowledge that we hold $13,000,000 4.69% Senior Notes, Tranche B, due
November 9, 2021.

 

 

 

 

 
 

IntercontinentalExchange, Inc., et al.
First Amendment to
 
 Note Purchase Agreement

 
As of the date first written above.
 
Noteholders:
Transamerica Life Insurance Company

 

  By:
AEGON USA Investment Management, LLC, its investment manager
         
By
/s/ Bill Henricksen      
Name: Bill Henricksen
     
Title:   Vice President
           
We acknowledge that we hold $8,000,000 4.13% Senior Notes, Tranche A, due
November 9, 2018.
         
We acknowledge that we hold $4,000,000 4.69% Senior Notes, Tranche B, due
November 9, 2021.
         
Western Reserve Life Assurance Company of Ohio
          By: 
AEGON USA Investment Management, LLC, its investment manager
         
By
/s/ Bill Henricksen      
Name: Bill Henricksen
     
Title:   Vice President
           
We acknowledge that we hold $2,000,000 4.13% Senior Notes, Tranche A, due
November 9, 2018.
         
Transamerica Advisors Life Insurance Company of New York
          By:
AEGON USA Investment Management, LLC, its investment manager
         
By
/s/ Bill Henricksen      
Name: Bill Henricksen
     
Title:   Vice President
            We acknowledge that we hold $2,000,000 4.13% Senior Notes, Tranche
A, due November 9, 2018.

 

 

 

 

 

IntercontinentalExchange, Inc., et al. First Amendment to   Note Purchase
Agreement

 
Noteholders:
Transamerica Advisors Life Insurance Company         By:
AEGON USA Investment Management, LLC, its investment manager
           
By
 /s/ Bill Henricksen     Name: Bill Henricksen       Title:   Vice President    
       
We acknowledge that we hold $2,000,000 4.13% Senior Notes, Tranche A, due
November 9, 2018.
         
Transamerica Life (Bermuda) Ltd
            By:
AEGON USA Investment Management, LLC, its investment manager
           
By
/s/ Bill Henricksen    
Name: Bill Henricksen
     
Title:   Vice President
            We acknowledge that we hold $4,000,000 4.69% Senior Notes, Tranche
B, due November 9, 2021.

 

 

 

 

 

IntercontinentalExchange, Inc., et al. First Amendment to   Note Purchase
Agreement

 
As of the date first written above.
          Noteholders:
Connecticut General Life Insurance Company
        By:
CIGNA Investments, Inc. (authorized agent)
           
By
/s/ Elisabeth V. Piker      
Name: Elisabeth V. Piker
     
Title:   Managing Director
           
We acknowledge that we hold $7,000,000_ 4.13% Senior Notes, Tranche A, due
November 9, 2018.
         
We acknowledge that we hold $2,000,000 4.69% Senior Notes, Tranche B, due
November 9, 2021.
         
Life Insurance Company of North America
          By:
CIGNA Investments, Inc. (authorized agent)
           
By
/s/ Elisabeth V. Piker    
Name: Elisabeth V. Piker
     
Title:   Managing Director
           
We acknowledge that we hold $2,000,000 4.13% Senior Notes, Tranche A, due
November 9, 2018.
         
We acknowledge that we hold $3,000,000 4.69% Senior Notes, Tranche B, due
November 9, 2021.

 

 

 

 

 

IntercontinentalExchange, Inc., et al. First Amendment to   Note Purchase
Agreement

 
Noteholders:
CIGNA Health and Life Insurance Company
        By:
CIGNA Investments, Inc. (authorized agent)
           
By
/s/ Elisabeth V. Piker    
Name: Elisabeth V. Piker
     
Title:   Managing Director
           
We acknowledge that we hold $4,000,000 4.69% Senior Notes, Tranche B, due
November 9, 2021.

 

 

 

 

 

IntercontinentalExchange, Inc., et al. First Amendment to   Note Purchase
Agreement

 
As of the date first written above.
          Noteholders:
Great-West Life & Annuity Insurance Company
       
By
/s/ Tad Anderson    
Name: Tad Anderson
     
Title:   Assistant Vice President, Investment
           
By
/s/ Ward Argust    
Name:  Ward Argust
     
Title:    Manager, Investment
           
We acknowledge that we hold $18,000,000 4.13% Senior Notes, Tranche A, due
November 9, 2018.

 

 

 

 

 

IntercontinentalExchange, Inc., et al. First Amendment to   Note Purchase
Agreement

 
As of the date first written above.
           Noteholders:
Western-Southern  Life Assurance Company
     
By 
/s/ James J. Vance    
Name: James J. Vance
     
Title:   Vice President
           
By
/s/ Jeffrey L. Stainton    
Name: Jeffrey L. Stainton
     
Title:   Vice President
           
We acknowledge that we hold $6,650,000 4.13% Senior Notes, Tranche A, due
November 9, 2018.
         
Columbus Life Insurance Company
           
By
/s/ James J. Vance    
Name: James J. Vance
     
Title:   Vice President
           
By
/s/ Jeffrey L. Stainton    
Name: Jeffrey L. Stainton
     
Title:   Vice President
           
We acknowledge that we hold $1,000,000 4.13% Senior Notes, Tranche A, due
November 9, 2018.

 

 

 

 

 

IntercontinentalExchange, Inc., et al. First Amendment to   Note Purchase
Agreement

 
As of the date first written above.
          Noteholders:
Integrity Life Insurance Company
         
By
/s/ James J. Vance    
Name: James J. Vance
     
Title:   Vice President
           
By
/s/ Kevin L. Howard    
Name: Kevin L. Howard
     
Title:   Senior Vice President
           
We acknowledge that we hold $2,000,000 4.13% Senior Notes, Tranche A, due
November 9, 2018.
         
The Lafayette Life Insurance Company
           
By
/s/ James J. Vance     Name: James J. Vance      
Title:   Vice President
           
By
/s/ Kevin L. Howard    
Name: Kevin L. Howard
     
Title:   Senior Vice President
           
We acknowledge that we hold $2,000,000 4.13% Senior Notes, Tranche A, due
November 9, 2018.

 

 

 

 

 

IntercontinentalExchange, Inc., et al. First Amendment to   Note Purchase
Agreement

 
As of the date first written above.
          Noteholders:
National Interstate Insurance Company
         
By
/s/ Gary N. MOnda    
Name: Gary N. Monda
     
Title:   Vice President
           
By
/s/ Gregory J. Trusz    
Name:  Gregory J. Trusz
     
Title:    Sr. Investment Analyst
           
We acknowledge that we hold $2,350,000 4.13% Senior Notes, Tranche A, due
November 9, 2018.
       

 

 

 

 

 
 


 

IntercontinentalExchange, Inc., et al.   First Amendment to    Note Purchase
Agreement

 
As of the date first written above.
 

Noteholders:
Continental Casualty Company
         
 
By
/s/ Edward J. Lavin       Name: Edward J. Lavin       Title:   Assistant Vice
President             We acknowledge that we hold $8,000,000 4.13% Senior Notes,
Tranche A, due November 9, 2018.

 

 

 

 

 

IntercontinentalExchange, Inc., et al.   First Amendment to    Note Purchase
Agreement

 
As of the date first written above.
 

Noteholders:
PHL Variable Insurance Company
         
 
By
/s/ Christopher M. Wilkos       Name: Christopher M. Wilkos      
Title:   Executive Vice President             We acknowledge that we hold
$8,000,000 4.69% Senior Notes, Tranche B, due November 9, 2021.

 

 

 

 

IntercontinentalExchange, Inc., et al.   First Amendment to    Note Purchase
Agreement

 
As of the date first written above.
 

Noteholders:
Senior Health Insurance Company of Pennsylvania
       
 
By:
Conning, Inc., as Investment Manager  

 
 
By
/s/ Samuel Otchere       Name: Samuel Otchere       Title:   Director  

 

  We acknowledge that we hold $2,000,000 4.13% Senior Notes, Tranche A, due
November 9, 2018.           Primerica Life Insurance Company        
 
By:
Conning, Inc., as Investment Manager  

 
 
By
/s/ Samuel Otchere       Name: Samuel Otchere       Title:   Director          
  We acknowledge that we hold $2,000,000 4.13% Senior Notes, Tranche A, due
November 9, 2018.

 

 

 

 

 

IntercontinentalExchange, Inc., et al.   First Amendment to    Note Purchase
Agreement

 
As of the date first written above.
 

Noteholders:
National Mutual Benefit
Guaranty Income Life Insurance Company
Group Health Cooperative
         
 
By:
Prime Advisors, Inc., its Attorney-in-Fact  

 
 
By
/s/ Scott Sell       Name: Scott Sell       Title:   Vice President            
We acknowledge that we hold $1,000,000 4.13% Senior Notes, Tranche A, due
November 9, 2018 for Guaranty Income Life Insurance Company.           We
acknowledge that we hold $1,000,000 4.13% Senior Notes, Tranche A, due
November 9, 2018 for Group Health Cooperative.           We acknowledge that we
hold $1,000,000 4.69% Senior Notes, Tranche B, due November 9, 2021 for National
Mutual Benefit.        

 

 

 

 

 

IntercontinentalExchange, Inc., et al.   First Amendment to    Note Purchase
Agreement


 
Schedule I
 
The following provisions of the composite blacklined conformed copy of the Note
Purchase Agreement attached hereto as Exhibit A shall become effective on the
Execution Date as set forth in Section 2.1 of the First Amendment to the Note
Purchase Agreement:
 
Section 7.3
Visitation (except references to “Obligors” shall remain references to the
“Company” until the First Amendment Effective Date).

 
Section 9.7
Subsidiary Guarantors (except references to “New Ice Parent” in such section
shall be deemed to be to “the Company” until the First Amendment Effective
Date).

 
Section 10.3
Limitation on Liens. Amendments to Sections 10.3(k), 10.3(l) and 10.3(n).

 
Section 10.4
Sale of Assets. Addition of clause (iv) and the last sentence of the last
paragraph of Section 10.4.

 
Section 10.8
Terrorism Sanctions Regulations.

 
Schedule B
Defined Terms.

 
 
Addition of following definitions:
 
“CISADA”
 
“Clearing House Subsidiary”
 
“Controlled Entity” (except references to “New Ice Parent” in such definition
shall be deemed to be to “the Company” until the First Amendment Effective Date)
 
“Material Credit Facility”
 
“Permitted Lien”
 
“Regulatory Capital Assets”
 
“Specified Clearing House Subsidiary Indebtedness”
 
“U.S. Economic Sanctions”
 
Amendments to the following definitions:
 
“Blocked Person”
 
“Excluded Assets”
 
“Guaranty Fund” (except references to “New Ice Parent” in such definition shall
be deemed to be to “the Company” until the First Amendment Effective Date)
 
“Hedge Agreement”
 
“Indebtedness”
 
“Regulated Subsidiary”
 
“Total Leverage Ratio”

 

 

 

 

 

IntercontinentalExchange, Inc., et al.   First Amendment to    Note Purchase
Agreement

 
Exhibit A
 
Composite Blacklined Conformed Copy of Note Purchase Agreement
Reflecting First Amendment to the Note Purchase Agreement
 
[see attached]
 

 

 

 

 
Conformed Version
 
Execution Copy

 

 
IntercontinentalExchange, Inc.
 
IntercontinentalExchange Group, Inc.
 
$400,000,000 Senior Notes



$200,000,000 4.13% Senior Notes, Tranche A, due November 9, 2018


$200,000,000 4.69% Senior Notes, Tranche B, due November 9, 2021

           
Note Purchase Agreement
     

 
Dated as of November 9, 2011
 
(as amended pursuant to the First Amendment to Note Purchase Agreement
dated as of September 27, 2013)


 

 

 

 

 


Table of Contents


           
Section
 
Heading
 
Page
           
Section 1.
 
Authorization of Notes
 
1
             
Section 1.1.
 
Description of Notes
 
1
 
Section 1.2.
 
New ICE Parent Guaranty
 
1
             
Section 2.
 
Sale and Purchase of Notes
 
12
             
Section 2.1.
 
Notes
 
12
             
Section 3.
 
Closing
 
2
             
Section 4.
 
Conditions to Closing
 
2
             
Section 4.1.
 
Representations and Warranties
 
2
 
Section 4.2.
 
Performance; No Default
 
2
 
Section 4.3.
 
Compliance Certificates
 
23
 
Section 4.4.
 
Opinions of Counsel
 
3
 
Section 4.5.
 
Purchase Permitted By Applicable Law, Etc
 
3
 
Section 4.6.
 
Sale of Other Notes
 
3
 
Section 4.7.
 
Payment of Special Counsel Fees
 
34
 
Section 4.8.
 
Private Placement Number
 
34
 
Section 4.9.
 
Changes in Corporate Structure
 
4
 
Section 4.10.
 
Funding Instructions
 
4
 
Section 4.11.
 
Proceedings and Documents
 
4
             
Section 5.
 
Representations and Warranties of the Company
 
4
             
Section 5.1.
 
Organization; Power and Authority
 
4
 
Section 5.2.
 
Authorization, Etc
 
45
 
Section 5.3.
 
Disclosure
 
45
 
Section 5.4.
 
Organization and Ownership of Shares of Subsidiaries
 
5
 
Section 5.5.
 
Financial Statements; Material Liabilities
 
6
 
Section 5.6.
 
Compliance with Laws, Other Instruments, Etc
 
6
 
Section 5.7.
 
Governmental Authorizations, Etc
 
6
 
Section 5.8.
 
Litigation; Observance of Agreements, Statutes and Orders
 
6
 
Section 5.9.
 
Taxes
 
7
 
Section 5.10.
 
Title to Property; Leases
 
7
 
Section 5.11.
 
Licenses, Permits, Etc
 
7
 
Section 5.12.
 
Compliance with ERISA
 
8
 
Section 5.13.
 
Private Offering by the Company
 
89
 
Section 5.14.
 
Use of Proceeds; Margin Regulations
 
9
 
Section 5.15.
 
Existing Indebtedness; Future Liens
 
9
 

 

-i-

 

 

 
Section 5.16.
 
Foreign Assets Control Regulations, Etc
 
910
 
Section 5.17.
 
Status under Certain Statutes
 
10
 
Section 5.18.
 
Environmental Matters
 
10
 
Section 5.19.
 
Notes Rank Pari Passu
 
11
             
Section 6.
 
Representations of the Purchaser
 
11
             
Section 6.1.
 
Purchase for Investment
 
11
 
Section 6.2.
 
Accredited Investor
 
1112
 
Section 6.3.
 
Source of Funds
 
12
             
Section 7.
 
Information as to Company
 
13
             
Section 7.1.
 
Financial and Business Information
 
13
 
Section 7.2.
 
Officer’s Certificate
 
1617
 
Section 7.3.
 
Visitation
 
17
             
Section 8.
 
Payment of the Notes
 
1718
             
Section 8.1.
 
Required Prepayments
 
1718
 
Section 8.2.
 
Optional Prepayments with Make-Whole Amount
 
1718
 
Section 8.3.
 
Allocation of Partial Prepayments
 
18
 
Section 8.4.
 
Maturity; Surrender, Etc.
 
18
 
Section 8.5.
 
Purchase of Notes
 
1819
 
Section 8.6.
 
Make-Whole Amount for the Notes
 
1819
 
Section 8.7.
 
Change in Control
 
20
             
Section 9.
 
Affirmative Covenants
 
2122
             
Section 9.1.
 
Compliance with Law
 
2122
 
Section 9.2.
 
Insurance
 
22
 
Section 9.3.
 
Maintenance of Properties
 
22
 
Section 9.4.
 
Payment of Taxes and Claims
 
2223
 
Section 9.5.
 
Corporate Existence, Etc
 
2223
 
Section 9.6.
 
Notes to Rank Pari Passu
 
23
 
Section 9.7.
 
Subsidiary Guarantors
 
2324
 
Section 9.8.
 
Designation of SubsidiariesCompany to Remain Subsidiary
 
2425
 
Section 9.9.
 
Books and Records
 
2425
 
Section 9.10.
 
Bank Credit Agreement
 
25
             
Section 10.
 
Negative Covenants
 
2425
             
Section 10.1.
 
Financial Covenants
 
2425
 
Section 10.2.
 
Priority Indebtedness
 
2426
 
Section 10.3.
 
Limitation on Liens
 
2526
 
Section 10.4.
 
Sales of Assets
 
2728
 
Section 10.5.
 
Merger and Consolidation
 
2830
 
Section 10.6.
 
Line of Business
 
2831
 
Section 10.7.
 
Transactions with Affiliates
 
2931
 

 

-ii-

 

 

 
Section 10.8.
 
Terrorism Sanctions Regulations
 
2931
 
Section 10.9.
 
Restricted Subsidiaries
 
29
             
Section 11.
 
Events of Default
 
2932
             
Section 12.
 
Remedies on Default, Etc
 
3235
             
Section 12.1.
 
Acceleration
 
3235
 
Section 12.2.
 
Other Remedies
 
3235
 
Section 12.3.
 
Rescission
 
3236
 
Section 12.4.
 
No Waivers or Election of Remedies, Expenses, Etc
 
3336
             
Section 13.
 
Registration; Exchange; Substitution of Notes
 
3336
             
Section 13.1.
 
Registration of Notes
 
3336
 
Section 13.2.
 
Transfer and Exchange of Notes
 
3337
 
Section 13.3.
 
Replacement of Notes
 
3437
             
Section 14.
 
Payments on Notes
 
3437
             
Section 14.1.
 
Place of Payment
 
3437
 
Section 14.2.
 
Home Office Payment
 
3438
             
Section 15.
 
Expenses, Etc
 
3538
             
Section 15.1.
 
Transaction Expenses
 
3538
 
Section 15.2.
 
Survival
 
3538
             
Section 16.
 
Survival of Representations and Warranties; Entire Agreement
 
3539
             
Section 17.
 
Amendment and Waiver
 
3639
             
Section 17.1.
 
Requirements
 
3639
 
Section 17.2.
 
Solicitation of Holders of Notes
 
3639
 
Section 17.3.
 
Binding Effect, Etc
 
3740
 
Section 17.4.
 
Notes Held by Company, Etc
 
3740
             
Section 18.
 
Notices
 
3740
             
Section 19.
 
Reproduction of Documents
 
3841
             
Section 20.
 
Confidential Information
 
3842
             
Section 21.
 
Substitution of Purchaser
 
3942
 

 

-iii-

 

 

 

           
Section 22.
 
MiscellaneousParent Guaranty
 
3943
             
Section 22.1.
 
Parent Guaranty
 
43
 
Section 22.2.
 
Guaranty Unconditional
 
44
 
Section 22.3.
 
Duty Only Upon Payment in Full; Reinstatement in Certain Circumstances
 
45
 
Section 22.4.
 
Waivers of the Company and New ICE Parent
 
46
 
Section 22.5.
 
Subrogation
 
47
 
Section 22.6.
 
Stay of Acceleration
 
47
 
Section 22.7.
 
Continuing Guaranty; Assignments
 
48
             
Section 23.
 
Miscellaneous
 
49
             
Section 22.1.23.1.
 
Successors and Assigns
 
3949
 
Section 22.2.23.2.
 
Payments Due on Non-Business Days
 
4049
 
Section 22.3.23.3.
 
Accounting Terms; Changes in GAAP
 
4049
 
Section 22.4.23.4.
 
Severability
 
4051
 
Section 22.5.23.5.
 
Construction
 
4051
 
Section 22.6.23.6.
 
Counterparts
 
4151
 
Section 22.7.23.7.
 
Governing Law
 
4152
 
Section 22.8.23.8.
 
Jurisdiction and Process; Waiver of Jury Trial
 
4152
 

 

-iv-

 

 

 

     
Schedule A
—
Information Relating to Purchasers
     
Schedule B
—
Defined Terms
     
Schedule 4.9
—
Changes in Corporate Structure
     
Schedule 5.4
—
Subsidiaries of the Company
     
Schedule 5.5
—
Financial Statements
     
Schedule 5.8
—
Litigation
     
Schedule 5.15
—
Existing Indebtedness
     
Schedule 10.3
—
Existing Liens
     
Exhibit 1(a)
—
Form of 4.13% Senior Note, Tranche A, due November 9, 2018
     
Exhibit 1(b)
—
Form of 4.69% Senior Note, Tranche B, due November 9, 2021
     
Exhibit 4.4(a)
—
Form of Opinion of Associate General Counsel to the Company
     
Exhibit 4.4(b)
—
Form of Opinion of Special Counsel to the Company
     
Exhibit 4.4(c)
—
Form of Opinion of Special Counsel to the Purchasers

 

-v-

 

 

 


IntercontinentalExchange, Inc.
IntercontinentalExchange Group, Inc.
2100 River Edge Parkway, 5th Floor
Atlanta, Georgia 30328
 
$400,000,000 Senior Notes
 
$200,000,000 4.13% Senior Notes, Tranche A, due November 9, 2018
 
$200,000,000 4.69% Senior Notes, Tranche B, due November 9, 2021
 
Dated as of
November 9, 2011
(as amended pursuant to First Amendment
dated as of September 27, 2013)
 
To the Purchasers listed in
the attached Schedule A:
 
Ladies and Gentlemen:
 
IntercontinentalExchange, Inc., a Delaware corporation (the “Company”),
agreesand IntercontinentalExchange Group, Inc., a Delaware corporation (“New ICE
Parent” and, together with the Company, individually an “Obligor”, and
collectively the “Obligors”), jointly and severally agree with the Purchasers
listed in the attached Schedule A (the “Purchasers”) to this Note Purchase
Agreement (this “Agreement”) as follows:
 
Section 1.
Authorization of Notes.

 
Section 1.1.     Description of Notes.  The Company will authorize the issue and
sale of (i) $200,000,000 aggregate principal amount of its 4.13%, Senior Notes,
Tranche A, due November 9, 2018 (the “Tranche A Notes”) and (ii) $200,000,000
aggregate principal amount of its 4.69%, Senior Notes, Tranche B, due November
9, 2021 (the “Tranche B Notes”, and together with the Tranche A Notes, the
“Notes” (such term shall also include any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement)).  The Tranche A Notes and
the Tranche B Notes shall be substantially in the form set out in Exhibit 1(a)
and Exhibit 1(b), respectively, with such changes therefrom, if any, as may be
approved by the Purchasers and the Company.  Certain capitalized terms used in
this Agreement are defined in Schedule B; references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement.
 
Section 1.2      New ICE Parent Guaranty.  From and after the First Amendment
Effective Date, the Company’s obligations to pay principal, interest and
Make-Whole Amount, if any, and all other amounts due under this Agreement and
the Notes will be absolutely, unconditionally and irrevocably guaranteed by New
ICE Parent pursuant to the guaranty set forth in Section 22 hereof.
 

 

 

 

 
Section 2.
Sale and Purchase of Notes.

 
Section 2.1.     Notes.  Subject to the terms and conditions of this Agreement,
the Company will issue and sell to each Purchaser and each Purchaser will
purchase from the Company, at the Closing provided for in Section 3, the Notes
in the principal amount and in the tranche specified opposite such Purchaser’s
name in Schedule A at the purchase price of 100% of the principal amount
thereof.  The obligations of each Purchaser hereunder are several and not joint
obligations and each Purchaser shall have no obligation and no liability to any
Person for the performance or nonperformance by any other Purchaser hereunder.
 
Section 3.
Closing.

 
The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603 at 10:00 a.m. Central time, at a closing (the “Closing”) on
November 9, 2011 or on such other Business Day thereafter on or prior to
November 30, 2011 as may be agreed upon by the Company and the Purchasers.   On
the Closing Date, the Company will deliver to each Purchaser the Notes to be
purchased by such Purchaser in the form of a single Note (or such greater number
of Notes in denominations of at least $100,000 as such Purchaser may request)
dated the date of the Closing Date and registered in such Purchaser’s name (or
in the name of such Purchaser’s nominee), against delivery by such Purchaser to
the Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company to Account Number 2000022243526, at Wells Fargo Bank,
Atlanta, Georgia, ABA Number 121000248, in the Account Name of
“IntercontinentalExchange, Inc.”  If, on the Closing Date, the Company shall
fail to tender such Notes to any Purchaser as provided above in this Section 3,
or any of the conditions specified in Section 4 shall not have been fulfilled to
any Purchaser’s satisfaction, such Purchaser shall, at such Purchaser’s
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of such failure or
such nonfulfillment.
 
Section 4.
Conditions to Closing.

 
Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions applicable
to the Closing Date:
 
Section 4.1.     Representations and Warranties.  The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of the Closing.
 
Section 4.2.     Performance; No Default.  The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by the Company prior to or at the Closing, and
after giving effect to the issue and sale of the Notes (and the application of
the proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing.  Neither the Company nor any
Restricted Subsidiary shall have entered into any transaction since the date of
the Memorandum that would have been prohibited by Section 10 hereof had such
Section applied since such date.
 

-2-

 

 

 
Section 4.3.     Compliance Certificates.
 
(a)Officer’s Certificate of the Company.  The Company shall have delivered to
such Purchaser an Officer’s Certificate, dated the Closing Date, certifying that
the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
 
(b)Secretary’s Certificate of the Company.  The Company shall have delivered to
such Purchaser a certificate, dated the Closing Date, certifying as to the
resolutions attached thereto and other corporate proceedings of the Company
relating to the authorization, execution and delivery of the Notes and this
Agreement.
 
Section 4.4.     Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the Closing
Date (a) from Andrew J. Surdykowski, Vice President & Associate General Counsel
of the Company, covering the matters set forth in Exhibit 4.4(a) and covering
such other matters incident to the transactions contemplated hereby as such
Purchaser or its counsel may reasonably request (and the Company hereby
instructs its counsel to deliver such opinion to the Purchasers), (b) from
Nelson Mullins Riley & Scarborough LLP, special counsel for the Company,
covering the matters set forth in Exhibit 4.4(b) and covering such other matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Company hereby instructs its counsel to
deliver such opinion to the Purchasers), and (c) from Chapman and Cutler LLP,
the Purchasers’ special counsel in connection with such transactions,
substantially in the form set forth in Exhibit 4.4(c) and covering such other
matters incident to such transactions as such Purchaser may reasonably request.
 
Section 4.5.     Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date
hereof.  If requested by such Purchaser, such Purchaser shall have received an
Officer’s Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.
 
Section 4.6.     Sale of Other Notes.  Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in Schedule
A.
 

-3-

 

 

 
Section 4.7.      Payment of Special Counsel Fees.  Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the Closing
Date, the reasonable fees, reasonable charges and reasonable disbursements of
the Purchasers’ special counsel referred to in Section 4.4 to the extent
reflected in a statement of such counsel rendered to the Company at least two
Business Days prior to the Closing Date.
 
Section 4.8.   Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for each tranche of the Notes.
 
Section 4.9.   Changes in Corporate Structure.  The Company shall not have
changed its jurisdiction of organization or, except as reflected in Schedule
4.9, been a party to any merger or consolidation, or shall have succeeded to all
or any substantial part of the liabilities of any other entity, at any time
following the date of the most recent financial statements referred to in
Schedule 5.5.
 
Section 4.10.  Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the bank
and account information specified in Section 3 including (i) the name and
address of the transferee bank, (ii) such transferee bank’s ABA number and (iii)
the account name and number into which the purchase price for the Notes is to be
deposited.
 
Section 4.11.  Proceedings and Documents. All corporate and other organizational
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.
 
Section 5.
Representations and Warranties of the Company.

 
The Company represents and warrants to each Purchaser that:
 
Section 5.1.   Organization; Power and Authority.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.
 

-4-

 

 

 
Section 5.2.       Authorization, Etc. This Agreement and the Notes to be issued
on the Closing Date have been duly authorized by all necessary corporate action
on the part of the Company, and this Agreement constitutes, and upon execution
and delivery thereof each such Note will constitute, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
Section 5.3.       Disclosure. The Company, through its agents, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Wells Fargo Securities, LLC and Mitsubishi
UFJ Securities (USA), Inc., has delivered to you and each other Purchaser a copy
of a Private Placement Memorandum, dated September, 2011 (the “Memorandum”),
relating to the transactions contemplated hereby.  The Memorandum fairly
describes, in all material respects, the general nature of the business and
principal properties of the Company and its Restricted Subsidiaries.  This
Agreement, the Memorandum, the documents, certificates or other writings
delivered to the Purchasers by or on behalf of the Company in connection with
the transactions contemplated hereby and the financial statements listed in
Schedule 5.5, in each case, delivered to the Purchasers prior to October 21,
2011 (this Agreement, the Memorandum and such documents, certificates or other
writings and such financial statements being referred to, collectively, as the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made.  Except as disclosed in the Disclosure Documents, since December 31,
2010, there has been no change in the financial condition, operations, business
or properties of the Company or any of its Restricted Subsidiaries except
changes that individually or in the aggregate would not reasonably be expected
to have a Material Adverse Effect.  There is no fact known to the Company that
would reasonably be expected to have a Material Adverse Effect that has not been
set forth herein or in the Disclosure Documents.
 
Section 5.4.       Organization and Ownership of Shares of Subsidiaries. (a)
Schedule 5.4 contains a complete and correct list of the Company’s Restricted
and Unrestricted Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary.
 
(b)All of the outstanding shares of capital stock or similar equity interests of
each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien.
 
(c)Each Subsidiary identified in Schedule 5.4 is a corporation, limited
liability company or other legal entity, as the case may be, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, organization or formation, as the case may be, has the corporate
or other power and authority to own, lease and operate its properties and to
conduct its business, and is duly qualified as a foreign corporation, limited
liability company or other legal entity, as the case may be, to transact
business and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 

-5-

 

 

 
(d)No Subsidiary is a party to, or otherwise subject to, any legal, regulatory,
contractual or other restriction or any agreement (other than this Agreement,
the restrictions listed on Schedule 5.4 and customary limitations imposed by
corporate law statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Company or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.
 
Section 5.5.       Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5.  All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments).  The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.
 
Section 5.6.       Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under (i) the corporate charter or by-laws or other organic
documents of the Company or such Subsidiary or (ii) any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, or any other agreement
or instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any
Subsidiary, or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary.  
 
Section 5.7.       Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes, other than such as have been
obtained or made, as applicable, and other than routine filings after the
Closing Date with the SEC and/or state blue sky authorities.  
 
Section 5.8.       Litigation; Observance of Agreements, Statutes and
Orders. (a) Schedule 5.8 describes certain litigation proceedings affecting the
Company and its Subsidiaries.  There are no actions, suits, investigations or
proceedings pending or, to the knowledge of the Company, threatened against or
affecting the Company or any Restricted Subsidiary or any property of the
Company or any Restricted Subsidiary in any court or before any arbitrator of
any kind or before or by any Governmental Authority, including the proceedings
described on Schedule 5.8, that, individually or in the aggregate, if adversely
determined, would reasonably be expected to have a Material Adverse Effect.
 

-6-

 

 

 
(b)Neither the Company nor any Restricted Subsidiary is (i) in default under any
term of any agreement or instrument to which it is a party or by which it is
bound, (ii) in violation of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or (iii) in violation of any applicable
law, ordinance, rule or regulation of any Governmental Authority (including,
without limitation, Environmental Laws, the USA Patriot Act or any of the other
laws and regulations that are referred to in Section 5.16), which default or
violation, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.
 
Section 5.9.       Taxes. The Company and its Subsidiaries have filed or caused
to be filed all tax returns that are required to have been filed in any
jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments payable by them, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (a) the amount of which is not
individually or in the aggregate Material or (b) the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Company or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP.  The Company
knows of no basis for any other tax or assessment that would reasonably be
expected to have a Material Adverse Effect.  The charges, accruals and reserves
on the books of the Company and its Subsidiaries in respect of federal, state or
other taxes for all fiscal periods are adequate.  The federal income tax
liabilities of the Company and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run
(except for certain statutory exceptions for net operating losses and tax credit
carryforwards)) for all fiscal years up to and including the fiscal year ended
December 31, 2007.
 
Section 5.10.     Title to Property; Leases. The Company and its Restricted
Subsidiaries have good and sufficient title to their respective properties which
the Company and its Restricted Subsidiaries own or purport to own that
individually or in the aggregate are Material, including all such properties
reflected in the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by the Company or any Restricted Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this
Agreement.  All leases that individually or in the aggregate are Material are
valid and subsisting and are in full force and effect in all material respects.
 
Section 5.11.    Licenses, Permits, Etc.  (a) The Company and its Restricted
Subsidiaries own or possess all licenses, permits, franchises, authorizations,
patents, copyrights, proprietary software, service marks, trademarks and trade
names, or rights thereto, that individually or in the aggregate are Material,
without known conflict with the rights of others, except for those conflicts
that, individually or in the aggregate, would not have a Material Adverse
Effect;
 
(b)to the knowledge of the Company, no product or service of the Company or any
of its Restricted Subsidiaries infringes in any Material respect any Material
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person; and
 

-7-

 

 

 
(c)to the knowledge of the Company, there is no Material violation by any Person
of any right of the Company or any of its Restricted Subsidiaries with respect
to any Material patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned or used by the Company or any of its
Restricted Subsidiaries.
 
Section 5.12.    Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and would not
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that would reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 436 or 430 of the Code or section 4068 of ERISA, other than such
liabilities or Liens as would not be individually or in the aggregate Material.
 
(b)The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities.  The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.
 
(c)The Company and its ERISA Affiliates have not incurred any withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
 
(d)The expected post-retirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material.
 
(e)The execution and delivery of this Agreement and the issuance and sale of the
Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax would be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code.  The representation
by the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of each Purchaser’s representation in Section
6.3 as to the sources of the funds to be used to pay the purchase price of the
Notes to be purchased by such Purchaser.
 

-8-

 

 

 
Section 5.13.    Private Offering by the Company. Neither the Company nor anyone
acting on the Company’s behalf has offered the Notes or any similar securities
for sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers and not more than 55 other Institutional Investors, each of which has
been offered the Notes in connection with a private sale for
investment.  Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.
 
Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes to refinance existing Indebtedness and for
general corporate purposes of the Company and in compliance with all laws
referenced in Section 5.16.  No part of the proceeds from the sale of the Notes
hereunder will be used, directly or indirectly, for the purpose of buying or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220).  Margin stock does not constitute more than 5% of the value of the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 5% of the
value of such assets.  As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.
 
Section 5.15.    Existing Indebtedness; Future Liens.  (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Restricted Subsidiaries in a principal
amount of $10,000,000 or greater as of September 30, 2011 (including a
description of the obligors and obligees, principal amount outstanding and
collateral therefor, if any, and Guaranty Obligations thereof, if any), since
which date there has been no Material change in the amounts, interest rates,
sinking funds, installment payments or maturities of the Indebtedness of the
Company or its Restricted Subsidiaries.  Neither the Company nor any Restricted
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of the Company or such
Restricted Subsidiary that is outstanding in an aggregate principal amount of
greater than $1,000,000, and no event or condition exists with respect to any
such Indebtedness of the Company or any Restricted Subsidiary, that would permit
(or that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Indebtedness to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.
 
(b)Except as disclosed in Schedule 5.15, neither the Company nor any Restricted
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.3.
 
(c)Neither the Company nor any Subsidiary is a party to, or otherwise subject to
any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.15.
 

-9-

 

 

 
Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Affiliated Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, U.S. Department of Treasury (“OFAC”) (an “OFAC Listed
Person”) or (ii) a department, agency or instrumentality of, or is otherwise
controlled by or acting on behalf of, directly or indirectly, (x) any OFAC
Listed Person or (y) any Person, entity, organization, foreign country or regime
that is subject to any OFAC Sanctions Program (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clause (ii), a “Blocked Person”).
 
(b)No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used, directly by the Company or indirectly through any Affiliated Entity, in
connection with any investment in, or any transactions or dealings with, any
Blocked Person.
 
(c)To the Company’s knowledge, neither the Company nor any Affiliated Entity (i)
is under investigation by any Governmental Authority for, or has been charged
with, or convicted of, money laundering, drug trafficking, terrorist-related
activities or other money laundering predicate crimes under any applicable law
(collectively, “Anti-Money Laundering Laws”), (ii) has been assessed civil
penalties under any Anti-Money Laundering Laws or (iii) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws.  The
Company has taken reasonable measures appropriate to the circumstances (in any
event as required by applicable law) to ensure that the Company and each
Affiliated Entity is and will continue to be in compliance with all applicable
current and future Anti-Money Laundering Laws.
 
(d)No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, official of any public international organization or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage.  The Company has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law) to ensure that the Company and each Affiliated Entity is and
will continue to be in compliance with all applicable current and future
anti-corruption laws and regulations.
 
Section 5.17.     Status under Certain Statutes. Neither the Company nor any
Restricted Subsidiary is an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or is subject
to regulation under the Public Utility Holding Company Act of 2005, as amended,
the ICC Termination Act of 1995, as amended, or the Federal Power Act, as
amended.
 
Section 5.18.     Environmental Matters.  (a) Neither the Company nor any
Restricted Subsidiary has knowledge of any liability or has received any notice
of any liability, and no proceeding has been instituted raising any liability
against the Company or any of its Restricted Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them, or other assets, alleging any damage to the environment or violation of
any Environmental Laws, except, in each case, such as would not reasonably be
expected to result in a Material Adverse Effect.
 

-10-

 

 

 
(b)Neither the Company nor any Restricted Subsidiary has knowledge of any facts
which would give rise to any liability, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
would not reasonably be expected to result in a Material Adverse Effect.
 
(c)Neither the Company nor any of its Restricted Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them or has disposed of any Hazardous Materials in each case in a
manner contrary to any Environmental Laws in each case in any manner that would
reasonably be expected to result in a Material Adverse Effect.
 
(d)All buildings on all real properties now owned, leased or operated by the
Company or any of its Restricted Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply would not reasonably be
expected to result in a Material Adverse Effect.
 
Section 5.19.       Notes Rank Pari Passu.  The obligations of the Company under
this Agreement and the Notes rank pari passu in right of payment with all other
senior unsecured Indebtedness (actual or contingent) of the Company, including,
without limitation, all senior unsecured Indebtedness of the Company described
in Schedule 5.15 hereto.
 
Section 6.
Representations of the Purchaser.

 
Section 6.1.       Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by it or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or such pension or trust funds’ property shall
at all times be within such Purchaser’s or such pension or trust funds’
control.  Each Purchaser understands that the Notes have not been registered
under the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to, and
does not intend to, register the Notes.  Each Purchaser represents that it
understands and acknowledges that the offering and sale of the Notes are
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) of the Securities Act.
 

-11-

 

 

 
Section 6.2.    Accredited Investor.  Each Purchaser represents that it is an
“accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”).   Each Purchaser further represents that such
Purchaser has had the opportunity to ask questions of the Company and received
answers and information concerning the terms and conditions of the sale of the
Notes, and has such knowledge and experience in business and financial matters
and with respect to investments in securities similar to the Notes that it is
capable of evaluating the risks and merits of the investment in the Notes.  
 
Section 6.3.       Source of Funds.  Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
 
(a)     the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or
 
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
 
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
 

-12-

 

 

 
(d)     the Source constitutes assets of an ìinvestment fundî (within the
meaning of Part V of PTE 84-14 (the ìQPAM Exemptionî)) managed by a ìqualified
professional asset managerî or ìQPAMî (within the meaning of Part V of the QPAM
Exemption), no employee benefit planís assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, as of the last day of its most recent calendar
quarter, the QPAM does not own a 10% or more interest in the Company and no
person controlling or controlled by the QPAM (applying the definition of
ìcontrolî in Section V(e) of the QPAM Exemption) owns a 20% or more interest in
the Company (or less than 20% but greater than 10%, if such person exercises
control over the management or policies of the Company by reason of its
ownership interest) and (i) the identity of such QPAM and (ii) the names of all
employee benefit plans whose assets are included in such investment fund have
been disclosed to the Company in writing pursuant to this clause (d); or
 
(e)     the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
 
(f)      the Source is a governmental plan; or
 
(g)     the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
 
(h)     the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
 
As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
 
Section 7.
Information as to Company.

 
Section 7.1.     Financial and Business Information.  The CompanyNew ICE Parent
shall deliver to each holder of Notes that is an Institutional Investor:
 
(a)     Quarterly Statements — within 45 days (or, if earlier and if applicable
to the CompanyNew ICE Parent, the quarterly report deadline under the Exchange
Act rules and regulations) after the end of each quarterly fiscal period in each
fiscal year of the CompanyNew ICE Parent (other than the last quarterly fiscal
period of each such fiscal year),
 
 (i)a consolidated balance sheet of the CompanyNew ICE Parent and its
Subsidiaries as at the end of such quarter, and
 

-13-

 

 

 
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the CompanyNew ICE Parent and its Subsidiaries, for such quarter
and (in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,
 
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of New ICE Parent as fairly presenting,
in all material respects, the financial position of the companies being reported
on and their results of operations and cash flows, subject to changes resulting
from year-end adjustments, provided that any financial statements required to be
delivered as set forth above following the consummation of the NYSE Merger
Transactions but prior to four (4) full fiscal quarters ending after the
consummation of the NYSE Merger Transactions shall not be required to contain
any comparative consolidated figures; provided, further, that filing with the
SEC within the time period specified above the Companyof New ICE Parent’s
Quarterly Report on Form 10-Q prepared in compliance with the requirements
therefor shall be deemed to satisfy the requirements of this Section 7.1(a),
provided, further, that the CompanyObligors shall be deemed to have made such
delivery of such Form 10-Q if it shall have timely made such Form 10-Q available
on “EDGAR” and on its website on the Internet at http://ir.theice.com/sec.cfm
(or at another website accessible by the holders without charge) in connection
with each such filing with the SEC and shall have given each holder timely
notice of such availability on EDGAR and on its home page (or other accessible
website) in connection with each delivery (such availability being referred to
as “Electronic Delivery”); provided, further, that for the eight full fiscal
quarters following the consummation of the NYSE Merger Transactions, such
quarterly financial statements shall be accompanied by Transitional
Consolidating Financial Statements and a schedule of outstanding Indebtedness
identifying which entities have issued such Indebtedness;
 
(b)     Annual Statements — within 90 days (or, if earlier and if applicable to
the CompanyNew ICE Parent, the annual report deadline under the Exchange Act
rules and regulations) after the end of each fiscal year of the CompanyNew ICE
Parent,
 
 (i)      a consolidated balance sheet of the CompanyNew ICE Parent and its
Subsidiaries, as at the end of such year, and
 
 (ii)     consolidated statements of income, changes in shareholders’ equity and
cash flows of the CompanyNew ICE Parent and its Subsidiaries, for such year,
 
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing (the “Accountants’ Opinion”), which opinion shall
state that such financial statements present fairly, in all material respects,
the financial position of the companies being reported upon and their results of
operations and cash flows and have been prepared in conformity with GAAP, and
that the examination of such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards, and that such audit provides a reasonable basis for such opinion in
the circumstances, provided that any financial statements required to be
delivered as set forth above following the consummation of the NYSE Merger
Transactions but prior to four (4) full fiscal quarters ending after the
consummation of the NYSE Merger Transactions shall not be required to contain
any comparative consolidated figures; provided, further, that filing with the
SEC within the time period specified above of the CompanyNew ICE Parent’s Annual
Report on Form 10-K for such fiscal year (together with the CompanyNew ICE
Parent’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Exchange Act) prepared in accordance with the requirements therefor
shall be deemed to satisfy the requirements of this Section 7.1(b), provided,
further, that the CompanyNew ICE Parent shall be deemed to have made such
delivery of such Form 10-K and Accountants’ Opinion if it shall have timely made
Electronic Delivery thereof; provided, further that for the eight full fiscal
quarters following the consummation of the NYSE Merger Transactions, such annual
financial statements shall be accompanied by Transitional Consolidating
Financial Statements;
 

-14-

 

 

 
(c)     SEC and Other Reports — except for filings referred to in Section 7.1(a)
and (b) above, promptly upon their becoming available and, to the extent
applicable, one copy of (i) each financial statement, report, notice or proxy
statement sent by the CompanyNew ICE Parent or any Subsidiary to its principal
lending banks as a whole (excluding any information sent to such banks in the
ordinary course of administration of a bank facility, such as information
relating to pricing and borrowing availability) or to its public securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such holder), and
each prospectus and all amendments thereto filed by the CompanyNew ICE Parent or
any Subsidiary with the SEC and of all press releases and other statements made
available generally by the CompanyNew ICE Parent or any Subsidiary to the public
concerning developments that are Material, provided that the CompanyNew ICE
Parent shall be deemed to have made such delivery of such reports if it shall
have timely made Electronic Delivery thereof;
 
(d)    Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becomes aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(g), a written notice specifying the nature and
period of existence thereof and what action the Company isObligors are taking or
proposespropose to take with respect thereto;
 
(e)     ERISA Matters — promptly, and in any event within five Business Days
after a Responsible Officer becomes aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the
Companyeither Obligor or an ERISA Affiliate proposes to take with respect
thereto:
 

-15-

 

 

 
 
   (i)        with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date thereof; or
 
   (ii)       the taking by the PBGC of steps to institute, or the threatening
by the PBGC of the institution of, proceedings under section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Companyeither Obligor or any ERISA Affiliate of a notice from
a Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or
 
   (iii)      any event, transaction or condition that would result in the
incurrence of any liability by the Companyeither Obligor or any ERISA Affiliate
pursuant to Title I or IV of ERISA or the imposition of a penalty or excise tax
under the provisions of the Code relating to employee benefit plans, or the
imposition of any Lien on any of the rights, properties or assets of the
Companyeither Obligor or any ERISA Affiliate pursuant to Title I or IV of ERISA
or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect;
 
(f)       Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Companyeither
Obligor or any Subsidiary from any federal or state Governmental Authority
relating to any order, ruling, statute or other law or regulation that would
reasonably be expected to have a Material Adverse Effect; and
 
(g)      Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Companyeither Obligor or any of itstheir
Subsidiaries (except with respect to information which disclosure thereof is
prohibited pursuant to any arrangements with any Governmental Authority or
regulatory authority) or relating to the ability of the Company or New ICE
Parent to perform its respective obligations hereunder and under the Notes, or
the ability of any Subsidiary Guarantor to perform its obligations under any
Subsidiary Guaranty, as from time to time may be reasonably requested by any
such holder of Notes or such information regarding the CompanyObligors required
to satisfy the requirements of 17 C.F.R. §230.144A, as amended from time to
time, in connection with any contemplated transfer of the Notes;
and (h) Unrestricted Subsidiaries — In the event that one or more Unrestricted
Subsidiaries shall either (i) own more than 10% of the consolidated total assets
of the Company and its Subsidiaries (excluding Excluded Assets), or (ii) account
for more than 10% of the consolidated gross revenues of the Company and its
Subsidiaries, determined in each case in accordance with GAAP, then, within the
respective periods provided in Section 7.1(a) and (b) above, the Company shall
deliver to each holder of Notes that is an Institutional Investor, unaudited
financial statements of the character and for the dates and periods as in said
Sections 7.1(a) and (b) covering such group of Unrestricted Subsidiaries (on a
consolidated basis), together with a consolidating statement reflecting
eliminations or adjustments required to reconcile the financial statements of
such group of Unrestricted Subsidiaries to the financial statements delivered
pursuant to Sections 7.1(a) and (b).
 

-16-

 

 

 
Section 7.2.     Officer’s Certificate.  Each set of financial statements
delivered to a holder of Notes that is an Institutional Investor pursuant to
Section 7.1(a) or Section 7.1(b) hereof shall be accompanied by a certificate of
a Senior Financial Officer of New ICE Parent setting forth (which, in the case
of electronic delivery of any such financial statements, shall be by separate
concurrent delivery of such certificate to each such holder of Notes):
 
(a)      Covenant Compliance — the information required in order to establish
whether the Company wasObligors were in compliance with the requirements of
Sections 10.1 through 10.5, inclusive, during the quarterly or annual period
covered by the statements then being furnished (including with respect to each
such Section, where applicable, the calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Sections, and the calculation of the amount, ratio or percentage then in
existence and explanatory footnotes of all pro forma adjustments and all
adjustments to Consolidated EBITDA); and
 
(b)      Event of Default — a statement that such officer has reviewed the
relevant terms hereof and that such review shall not have disclosed the
existence during the quarterly or annual period covered by the statements then
being furnished of any condition or event that constitutes a Default or an Event
of Default or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action the CompanyObligors shall
have taken or proposes to take with respect thereto.
 
Section 7.3.     Visitation.  The CompanyEach Obligor shall permit the
representatives of each holder of Notes that is an Institutional Investor:
 
(a)      No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Companysuch
Obligor, to visit the principal executive office of the Companysuch Obligor, to
discuss the affairs, finances and accounts of the CompanyObligors and its
Restrictedtheir Subsidiaries with the Companysuch Obligor’s officers, and (with
the consent of the Companysuch Obligor, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Companysuch Obligor
and each Restricted Subsidiary, in each case no more than once per calendar
year, as may be reasonably requested in writing; and
 
(b)      Default — if a Default or Event of Default then exists, at the expense
of the CompanyObligors, to visit and inspect any of the offices or properties of
the CompanyObligors or any Restricted Subsidiary, to examine all their
respective books of account, records, reports and other papers (except with
respect to information which disclosure thereof is prohibited pursuant to any
arrangementsrelating to communications with any Governmental Authority or
regulatory authoritySelf-Regulatory Organization with jurisdiction over any
Regulated Subsidiary or which are confidential with respect to members or users
of such Regulated Subsidiaries), to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizesObligors authorize said accountants to discuss the affairs, finances
and accounts of the CompanyObligors and its Restrictedtheir Subsidiaries), all
at such times and as often as may be requested.
 

-17-

 

 

 
Section 8.
Payment of the Notes.

 
Section 8.1.     Required Prepayments.  As provided therein, the entire unpaid
principal amount of the Tranche A Notes and the Tranche B Notes shall become due
and payable on the respective stated maturity dates thereof.
 
Section 8.2.     Optional Prepayments with Make-Whole Amount.  The Company may,
at its option, upon notice as provided below, prepay at any time all, or from
time to time any part of, the Notes, in an amount not less than 5% of the
original aggregate principal amount of the Notes to be prepaid in the case of a
partial prepayment, at 100% of the principal amount so prepaid, together with
interest accrued thereon to the date of such prepayment, plus the Make-Whole
Amount determined for the prepayment date with respect to such principal amount
of each Note then outstanding.  The Company will give each holder of Notes
written notice of each optional prepayment under this Section 8.2 not less than
30 days and not more than 60 days prior to the date fixed for such
prepayment.  Each such notice shall specify such date (which shall be a Business
Day), the aggregate principal amount of the Notes of the applicable tranche to
be prepaid on such date, the principal amount of each Note held by such holder
to be prepaid (determined in accordance with Section 8.3), and the interest to
be paid on the prepayment date with respect to such principal amount being
prepaid, and shall be accompanied by a certificate of a Senior Financial Officer
as to the estimated respective Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation.  Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes to
be prepaid a certificate of a Senior Financial Officer specifying the
calculation of each such Make-Whole Amount as of the specified prepayment date.
 
            Section 8.3.     Allocation of Partial Prepayments.  In the case of
each partial prepayment of the Notes, other than any offer of prepayment of the
Notes pursuant to Sections 8.7 and 10.4 that has been rejected by any holder or
holders of Notes, the principal amount of the Notes to be prepaid shall be
allocated among all of the Notes at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.  
 
           Section 8.4.      Maturity; Surrender, Etc.  In the case of each
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole
Amount.  From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount as aforesaid, interest on such principal amount shall cease to
accrue.  Any Note paid or prepaid in full shall be surrendered to the Company
and cancelled and shall not be reissued, and no Note shall be issued in lieu of
any prepaid principal amount of any Note.
 

-18-

 

 

 
   Section 8.5.      Purchase of Notes.  The CompanyObligors will not and will
not permit any Affiliate to purchase, redeem, prepay or otherwise acquire,
directly or indirectly, any of the outstanding Notes except (a) upon the payment
or prepayment of the Notes in accordance with the terms of this Agreement and
the Notes or (b) pursuant to a written offer to purchase any outstanding Notes
made by the Companyan Obligor or an Affiliate pro rata to the holders of the
Notes upon the same terms and conditions.  Any such offer shall provide each
holder with sufficient information to enable it to make an informed decision
with respect to such offer, and shall remain open for at least 15 Business
Days.  A failure by a holder of Notes to respond within 15 Business Days to any
such offer made pursuant to this Section 8.5 shall be deemed to constitute a
rejection of such offer by such holder.  If the holders of more than 51% of the
principal amount of the Notes then outstanding accept such offer, the
Companysuch Obligor or such Affiliate shall promptly notify the remaining
holders of such fact and the expiration date for the acceptance by holders of
Notes of such offer shall be extended by the number of days necessary to give
each such remaining holder at least 5 Business Days from its receipt of such
notice to accept such offer.  The Company will promptly cancel all Notes
acquired by iteither Obligor or any Affiliate pursuant to any payment,
prepayment or purchase of Notes pursuant to any provision of this Agreement and
no Notes may be issued in substitution or exchange for any such Notes.
 
Section 8.6.   Make-Whole Amount for the Notes.  The term “Make-Whole Amount”
means with respect to any Note an amount equal to the excess, if any, of the
Discounted Value of the Remaining Scheduled Payments with respect to the Called
Principal of such Note of the applicable tranche, minus the amount of such
Called Principal, provided that the Make-Whole Amount may in no event be less
than zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings with respect to the Called Principal of such
Note:
 
“Called Principal” means, the principal of the Note of the applicable tranche
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
 
“Discounted Value” means, the amount obtained by discounting all Remaining
Scheduled Payments from their respective scheduled due dates to the Settlement
Date with respect to such Called Principal, in accordance with accepted
financial practice and at a discount factor (applied on the same periodic basis
as that on which interest on such Note is payable) equal to the Reinvestment
Yield.
 
“Reinvestment Yield” means, 0.50% plus the yield to maturity calculated by using
(i) the yields reported, as of 10:00 A.M. (New York City time) on the second
Business Day preceding the Settlement Date on screen “PX-1” on the Bloomberg
Financial Market Service (or such other display as may replace Page PX-1) for
the most recently issued actively traded on the run U.S. Treasury securities
having a maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date, or (ii) if such yields are not reported as of such
time or the yields reported as of such time are not ascertainable (including by
way of interpolation), the Treasury Constant Maturity Series Yields reported,
for the latest day for which such yields have been so reported as of the second
Business Day preceding the Settlement Date, in Federal Reserve Statistical
Release H.15 (519) (or any comparable successor publication) for actively traded
on the run U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date.
 

-19-

 

 

 
In the case of each determination under clause (i) or clause (ii), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond-equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable actively traded on the run U.S. Treasury
security with the maturity closest to and greater than such Remaining Average
Life and (2) the applicable actively traded on the run U.S. Treasury security
with the maturity closest to and less than such Remaining Average Life.  The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.
 
“Remaining Average Life” means, the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (i) such Called Principal into (ii) the
sum of the products obtained by multiplying (a) the principal component of each
Remaining Scheduled Payment by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date and the
scheduled due date of such Remaining Scheduled Payment.
 
“Remaining Scheduled Payments” means, all payments of such Called Principal and
interest thereon that would be due after the Settlement Date if no payment of
such Called Principal were made prior to its scheduled due date, provided that
if such Settlement Date is not a date on which interest payments are due to be
made under the terms of such Note, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or 12.1.
 
“Settlement Date” means, the date on which such Called Principal is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.
 
Section 8.7.     Change in Control.   (a) Notice of Change in Control. The
Company will, within 15 Business Days after any Responsible Officer has
knowledge of the occurrence of any Change in Control, give written notice of
such Change in Control to each holder of Notes and such notice shall contain and
constitute an offer to prepay Notes of each tranche as described in subparagraph
(b) of this Section 8.7 and shall be accompanied by the certificate described in
subparagraph (e) of this Section 8.7.
 
(b)     Offer to Prepay Notes.  The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”).  If such Proposed Prepayment Date is in connection with an offer
contemplated by subparagraph (a) of this Section 8.7, such date shall be not
less than 20 days and not more than 30 days after the date of such offer (if the
Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 20th day after the date of such offer).
 

-20-

 

 

 
(c)     Acceptance; Rejection.  A holder of Notes may accept or reject the offer
to prepay made pursuant to this Section 8.7 by causing a notice of such
acceptance or rejection to be delivered to the Company at least 5 Business Days
prior to the Proposed Prepayment Date. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.7 shall be deemed to
constitute a rejection of such offer by such holder.
 
(d)     Prepayment.  Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment (without the
payment of any Make-Whole Amount).  The prepayment shall be made on the Proposed
Prepayment Date.
 
(e)     Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid; (iv)
the interest that would be due on each Note offered to be prepaid, accrued to
the Proposed Prepayment Date; (v) that the conditions of this Section 8.7 have
been fulfilled; and (vi) in reasonable detail, the nature and date or proposed
date of the Change in Control.
 
       (f)“Change in Control” Defined.  “Change in Control” means an event or
series of events by which:
 
(i)       any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time or the
occurrence of any other event or condition (such right, an “option right”)),
directly or indirectly, of 35% or more of the equity securities of the
CompanyNew ICE Parent entitled to vote for members of the board of directors or
other equivalent governing body of the CompanyNew ICE Parent on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or
 

-21-

 

 

 
(ii)      during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the CompanyNew
ICE Parent ceases to be composed of individuals that are Continuing
Directors.  ; “Continuing Directors” means, as of any date, members of the board
of directors or other equivalent governing body of the CompanyNew ICE Parent (i)
who were members of that board or equivalent governing body on the datelater of
(A) the First Amendment Effective Date or (B) 24 months prior to such date, (ii)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
 
Section 9.
Affirmative Covenants.

 
The CompanyEach of the Obligors covenants that so long as any of the Notes are
outstanding:
 
Section 9.1.    Compliance with Law.  Without limiting Section 10.8, the
Companyeach Obligor will, and will cause each of its respective Subsidiaries to,
comply with all laws, ordinances or governmental rules or regulations to which
each of them is subject, including, without limitation, ERISA, Environmental
Laws, the USA Patriot Act and the other laws and regulations that are referred
to in Section 5.16, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
Section 9.2.    Insurance.  The CompanyEach Obligor will, and will cause each of
its Restricted Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated except for any non-maintenance that would not
reasonably be expected to have a Material Adverse Effect.  
 
Section 9.3.    Maintenance of Properties.  The CompanyEach Obligor will, and
will cause each of its Restricted Subsidiaries to, maintain and keep, or cause
to be maintained and kept, their respective properties in good repair, working
order and condition (other than ordinary wear and tear), so that the business
carried on in connection therewith may be properly conducted at all times,
provided that this Section shall not prevent the Companyeither Obligor or any
Restricted Subsidiary from discontinuing the operation and the maintenance of
any of its properties if such discontinuance is desirable in the conduct of its
business and the Companysuch Obligor has concluded that such discontinuance
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 

-22-

 

 

 
Section 9.4.     Payment of Taxes and Claims.  The CompanyEach Obligor will, and
will cause each of its Subsidiaries to, file all tax returns required to be
filed in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies imposed on them or any of their properties, assets, income or
franchises, to the extent such taxes, assessments, charges and levies have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or might become a Lien on
properties or assets of the Companyeither Obligor or any Subsidiary not
permitted by Section 10.3, provided that neither the Companyan Obligor nor any
Subsidiary need pay any such tax, assessment, charge, levy or claim if (i) the
amount, applicability or validity thereof is contested by the Companysuch
Obligor or such Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Companysuch Obligor or a Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of the
Companysuch Obligor or such Subsidiary or (ii) the non-filing or nonpayment, as
the case may be, of all such taxes, assessments, charges, levies and claims in
the aggregate would not reasonably be expected to have a Material Adverse
Effect.
 
Section 9.5.     Corporate Existence, Etc.  Subject to Sections 10.5, the
Companyeach Obligor will at all times preserve and keep in full force and effect
its corporate existence.  Subject to Sections 10.4 and 10.5, the Companyeach
Obligor will at all times preserve and keep in full force and effect the
corporate existence of each of its Restricted Subsidiaries (unless merged into
the Companyeither Obligor or a Restricted Subsidiary) and all rights and
franchises of the CompanyObligors and its Restrictedtheir Subsidiaries unless,
in the good faith judgment of the CompanyObligors, the termination of or failure
to preserve and keep in full force and effect such corporate existence, right or
franchise would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
Section 9.6.     Notes to Rank Pari Passu. The Notes and all other obligations
under this Agreement of the Companyeach Obligor are and at all times shall
remain direct and unsecured obligations of the Companysuch Obligor ranking pari
passu as against the assets of the Companysuch Obligor with all other Notes from
time to time issued and outstanding hereunder without any preference among
themselves and pari passu with all Indebtedness outstanding under the Bank
Credit Agreement and all other present and future unsecured Indebtedness (actual
or contingent) of the Companysuch Obligor which is not expressed to be
subordinate or junior in rank to any other unsecured Indebtedness of the
Companysuch Obligor.
 

-23-

 

 

 
Section 9.7.     Subsidiary Guarantors.  (a)  The CompanyNew ICE Parent will
cause any Subsidiary whichthat is required by the terms of the Banka Material
Credit AgreementFacility to become a party to as a borrower (except for ICE
Europe Parent Limited in its capacity as a direct borrower under the Bank Credit
Agreement),a Foreign Subsidiary that is a borrower under a Material Credit
Facility and not jointly and severally liable for the obligations of New ICE
Parent, the Company or a Subsidiary Guarantor thereunder) or otherwise
guarantee, Indebtedness of New ICE Parent, the Company or a Subsidiary Guarantor
in respect of such BankMaterial Credit Agreement,Facility to enter into a
subsidiary guaranty agreement (or a joinder to an existing guaranty agreement),
which shall be in a form substantially comparable to and not more restrictive
than suchthe guaranty delivered under such Material Credit Facility and
otherwise reasonably acceptable to the Company and the Required Holders,
providing for a guaranty of the obligations of the Company under the Notes and
this Agreement (a “Subsidiary Guaranty”) and deliver to each of the holders of
the Notes (substantially concurrently with the incurrence of any such obligation
pursuant to the Banksuch Material Credit AgreementFacility) the following items:
 
(1)a certificate signed by an authorized Responsible Officer of the
CompanyObligors making representations and warranties substantially to the
effect of those contained in Sections 5.2, 5.4(c), 5.6 and 5.7, with respect to
such Subsidiary and the Subsidiary Guaranty, as applicable; and
 
 (2)     an opinion of counsel (who may be in-house counsel for the
CompanyObligors) addressed to each of the holders of the Notes reasonably
satisfactory to the Required Holders, substantially to the effect that the
Subsidiary Guaranty by such Person has been duly authorized, executed and
delivered and that the Subsidiary Guaranty constitutes the legal, valid and
binding obligation of such Person enforceable in accordance with its terms,
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
(b)The holders of the Notes agree to discharge and release anyAny Subsidiary
Guarantor shall be automatically released from anyits Subsidiary Guaranty upon
the written request of the Companywritten notice by the Company (including a
certification that the following conditions to such release have been or will be
concurrently satisfied) to the holders of the Notes, provided that (i) such
Subsidiary Guarantor has been released and discharged (or will be released and
discharged concurrently with the release of such Subsidiary Guarantor under the
Subsidiary Guaranty) as an obligor and guarantor under and in respect of the
Bank Credit Agreement and the Company so certifieseach Material Credit Facility
(or such Subsidiary Guarantor has never been a guarantor of or in respect of any
Material Credit Facility) and the Obligors so certify to the holders of the
Notes in a certificate of a Responsible Officer, (ii) at the time of such
release and discharge, the CompanyObligors shall deliver a certificate of a
Responsible Officer to the holders of the Notes stating that no Default or Event
of Default exists, and (iii) if any fee or other form of consideration is given
to any holder of Indebtedness of the CompanyObligors for the purpose of such
release, holders of the Notes shall receive equivalent consideration. , and (iv)
in the case of the Subsidiary Guaranty to be delivered by NYSE pursuant to
subsection (c) below, on the date of such release, if NYSE remains a Subsidiary
of New ICE Parent, after giving effect to the release of NYSE from any other
Guaranty Obligation that will be released concurrently with its release under
its Subsidiary Guaranty, (x) the remaining Indebtedness of NYSE would not be in
excess of $100,000,000 (it being understood that any such remaining Indebtedness
of NYSE thereupon will constitute Priority Indebtedness for as long as NYSE is
not a Subsidiary Guarantor) and the Obligors so certify to the holders of the
Notes in a certificate of a Responsible Officer and (y) the lowest rating of any
issuance by New ICE Parent of senior, unsecured, long-term indebtedness for
borrowed money that is not guaranteed by any Person (unless, immediately after
giving effect to such release and discharge, such Person is also an obligor of
the Guaranty Obligations) or subject to any other credit enhancement by Standard
& Poor’s Financial Services LLC and Moody’s Investors Service, Inc. is not less
than BBB- and Baa3, respectively.
 

-24-

 

 

 
Section 9.8.    Designation of Subsidiaries.  The Company may from time to time
cause any Subsidiary (other than a Subsidiary Guarantor) to be designated as an
Unrestricted Subsidiary or any Unrestricted Subsidiary to be designated a
Restricted Subsidiary; provided, however, that at the time of such designation
and immediately after giving effect thereto, (a) no Default or Event of Default
would exist under the terms of this Agreement, (b) the Company could incur at
least $1.00 of additional Priority Indebtedness under Section 10.2 and (c) the
Company and its Restricted Subsidiaries would be in compliance with all of the
covenants set forth in this Section 9 and Section 10 if tested on the date of
such action and provided, further, that once a Subsidiary has been designated an
Unrestricted Subsidiary, it shall not thereafter be redesignated as a Restricted
Subsidiary on more than one occasion and once a Subsidiary has been designated a
Restricted Subsidiary, it shall not thereafter be redesignated as an
Unrestricted Subsidiary on more than one occasion.  Within ten (10) days
following any designation described above, the Company will deliver to each
holder a notice of such designation accompanied by a certificate signed by a
Senior Financial Officer of the Company certifying compliance with all
requirements of this Section 9.8 and setting forth all information required in
order to establish such compliance.(c) Substantially concurrently with the
consummation of the NYSE Merger Transactions, New ICE Parent will cause NYSE to
execute and deliver a Subsidiary Guaranty to the holders of the Notes.
 
Section 9.8.     Company to Remain Subsidiary.  Unless it is merged or
consolidated in accordance with Section 10.5, the Company will at all times
remain a direct or indirect Subsidiary of New ICE Parent.
 
Section 9.9.     Books and Records. The Company Each Obligor will, and will
cause each of its Restricted Subsidiaries to, maintain proper books of record
and account in conformity with GAAP and all applicable requirements of any
Governmental Authority having legal or regulatory jurisdiction over the
Companysuch Obligor or such Restricted Subsidiary, as the case may be.
 
Section 9.10.    Bank Credit Agreement. The Obligors will provide the holders of
the Notes with copies of any and all amendments, modifications, restatements,
replacements, extensions, renewals, and supplements to the Bank Credit Agreement
occurring on and after the date of the First Amendment, reasonably promptly upon
their full execution and delivery.
 
Section 10.
Negative Covenants.

 
The CompanyEach of the Obligors covenants that so long as any of the Notes are
outstanding:
 
Section 10.1.     Financial Covenants.  
 

-25-

 

 

 
 
(a)    Total Leverage Ratio.  The CompanyObligors will not permit the Total
Leverage Ratio as of the last day of any fiscal quarter to be greater than 3.25
to 1.00.
 
(b)    Interest Coverage Ratio.  The CompanyObligors will not permit the
Interest Coverage Ratio as of the last day of any fiscal quarter to be less than
4.75 to 1.00.
 
Section 10.2.  Priority Indebtedness.  The CompanyObligors will not, and will
not permit any Restricted Subsidiary to, create, assume or incur or in any
manner be or become liable in respect of any Priority Indebtedness, unless at
the time of incurrence thereof and after giving effect thereto and to the
application of the proceeds thereof, Priority Indebtedness would not exceed
1510% of Consolidated Net Worth (Consolidated Net Worth to be determined as of
the end of the then most recently ended fiscal quarter of the CompanyNew ICE
Parent for which financial statements are available; provided that, until the
consummation of the NYSE Merger Transactions has been reflected in the balance
sheet of New ICE Parent, Consolidated Net Worth shall be determined using the
most recent quarterly financial statements of the Company or, at the option of
the Company, on a Pro Forma Basis (as defined below) after giving effect to the
NYSE Merger Transactions as if such transactions had occurred as of the end of
such fiscal quarter).
 
Section 10.3.    Limitation on Liens.   The CompanyObligors will not, and will
not permit any of its Restrictedtheir Subsidiaries to, directly or indirectly
create, incur, assume or permit to exist (upon the happening of a contingency or
otherwise) any Lien on or with respect to any property or asset (including,
without limitation, any document or instrument in respect of goods or accounts
receivable) of the CompanyObligors or any such Restricted Subsidiary, whether
now owned or held or hereafter acquired, or any income or profits therefrom, or
assign or otherwise convey any right to receive such income or profits, except:
 
(a)Liens for taxes, assessments or other governmental charges or statutory
obligations that are not delinquent for a period of more than 30 days or remain
payable without any penalty or that are being contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP (if so required);
 
(b)any attachment or judgment Lien not constituting an Event of Default;
 
(c)Liens incidental to the conduct of business or the ownership of properties
and assets (including landlords’, carriers’, warehousemen’s, mechanics’,
materialmen’s and other similar Liens for sums not yet due and payable)), in any
case, securing sums (i) not constituting borrowed money that are not overdue by
more than 90 days or (ii) the validity or amount of which is being contested in
good faith by appropriate proceedings and Liens to secure the performance of
bids, tenders, leases, or trade contracts, or to secure statutory obligations
(including obligations under workers compensation, unemployment insurance and
other social security legislation), surety or appeal bonds or other Liens
incurred in the ordinary course of business and not in connection with the
borrowing of money;
 

-26-

 

 

 
(d)any leases, subleases, licenses or sublicenses granted by the CompanyNew ICE
Parent or any of its Restricted Subsidiaries to third parties in the ordinary
course of business and not interfering in any material respect with the business
of the CompanyNew ICE Parent and its Restricted Subsidiaries, and any interest
or title of a lessor, sublessor, licensor or sublicensor under any lease or
license permitted under this Agreement or Liens consisting of minor defects in
title that do not interfere with the CompanyNew ICE Parent’s or the applicable
Subsidiary’s ability to conduct its business as currently conducted;
 
(e)Liens securing Indebtedness of a Restricted Subsidiary to the CompanyNew ICE
Parent or to a Restricted Subsidiary;
 
(f) Liens existing as of the Closing Date and reflected in Schedule 10.3;
 
(g)Liens securing purchase money Indebtedness, provided that (x) any such Lien
shall attach to the property being acquired, constructed or improved with such
Indebtedness concurrently with or within ninety (90) days after the acquisition
(or completion of construction or improvement) or the refinancing thereof by the
CompanyNew ICE Parent or such Restricted Subsidiary, (y) the amount of the
Indebtedness secured by such Lien shall not exceed 100% of the cost to the
CompanyNew ICE Parent or such Restricted Subsidiary of acquiring, constructing
or improving the property and any other assets then being financed solely by the
same financing source, and (z) any such Lien shall not encumber any other
property of the CompanyNew ICE Parent or any of its Restricted Subsidiaries
except assets then being financed solely by the same financing source;
 
(h)any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the CompanyNew ICE Parent or a Restricted
Subsidiary or its becoming a Restricted Subsidiary (other than pursuant to
Section 9.8), or any Lien existing on any property acquired by the CompanyNew
ICE Parent or any Restricted Subsidiary at the time such property is so acquired
(whether or not the Indebtedness secured thereby shall have been assumed),
provided that (i) no such Lien shall have been created or assumed in
contemplation of such consolidation or merger or such Person’s becoming a
Restricted Subsidiary or such acquisition of property, (ii) each such Lien shall
extend solely to the item or items of property so acquired and, if required by
the terms of the instrument originally creating such Lien, other property which
is an improvement to or is acquired for specific use in connection with such
acquired property, and (iii) at the time of such incurrence and after giving
effect thereto, no Default or Event of Default would exist;
 
(i)Liens securing Indebtedness on property or assets of the CompanyNew ICE
Parent or its Restricted Subsidiaries which Liens were given after the Closing
Date, provided the CompanyNew ICE Parent makes, or causes to be made, effective
provision whereby the Notes will be equally and ratably secured with any and all
other obligations thereby secured, such security to be pursuant to an agreement
reasonably satisfactory to the Required Holders and, in any such case, the Notes
shall have the benefit, to the fullest extent that, and with such priority as,
the holders of the Notes may be entitled under applicable law, of an equitable
Lien on such property;
 

-27-

 

 

 
(j) any extensions, renewals or replacements of any Lien permitted by the
preceding subparagraphs (f), (g), (h) and (i) of this Section 10.3, provided
that (i) no additional property shall be encumbered by such Liens, (ii) the
unpaid principal amount of the Indebtedness or other obligations secured thereby
shall not be increased on or after the date of any extension, renewal or
replacement, (iii) at such time and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing, and (iv) the
CompanyNew ICE Parent could incur at least $1.00 of additional Priority
Indebtedness under Section 10.2;
 
(k)Liens created or existing over all or any part of any Guaranty Fund or any
Regulatory Capital Assets;
 
(l) Liens on assets held by any clearing house Subsidiary of the Company to
secure any short term borrowings by such Subsidiary from the Federal Reserve
Discount Window or other central bank money market operations or other central
securities depositories or external custodians in support of its clearing,
depository and settlement business to the extent permitted by applicable
Governmental Authorities; andsecuring Specified Clearing House Subsidiary
Indebtedness on assets held by any Clearing House Subsidiary and described in
the definition of Specified Clearing House Subsidiary Indebtedness;
 
(m)   Liens resulting from the existence or exercise of any of the Trust
Options; and
 
(mn)  Liens securing Priority Indebtedness of the Company or any Restricted(or
other obligations that do not constitute Indebtedness for borrowed money and are
not secured by Liens permitted by subparagraphs (a) through (m), inclusive, of
this Section 10.3) of New ICE Parent or any Subsidiary, provided that the
aggregate principal amount of any such Priority Indebtedness, or such other
obligations secured under this Section 10.3(n), shall be permitted by Section
10.2, and, provided further that, no such Liens may secure any obligations under
any BankMaterial Credit AgreementFacility.
 
Section 10.4.     Sales of Assets.  The CompanyNew ICE Parent will not, and will
not permit any Restricted Subsidiary to, sell, lease or otherwise dispose of any
Substantial Part (as defined below) of the assets of the CompanyNew ICE Parent
and its Restricted Subsidiaries; provided, however, that the CompanyNew ICE
Parent or any Restricted Subsidiary may sell, lease or otherwise dispose of
assets constituting a Substantial Part of the assets of the CompanyNew ICE
Parent and its Restricted Subsidiaries if such assets are sold in an arms length
transaction and, at such time and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing and an amount equal to
the net proceeds received from such sale, lease or other disposition (but only
with respect to that portion of such assets that exceeds the definition of
“Substantial Part” set forth below) shall be used within 365 days of such sale,
lease or disposition, in any combination:
 

-28-

 

 

 
(1)to acquire productive assets used or useful in carrying on the business of
the CompanyNew ICE Parent and its Restricted Subsidiaries and having a value at
least equal to the value of such assets sold, leased or otherwise disposed of;
and/or
 
(2)to prepay or retire Senior Indebtedness of the CompanyNew ICE Parent and/or
its Restricted Subsidiaries, provided that (i) the Company shall offer to prepay
each outstanding Note in a principal amount, which equals the Ratable Portion
for such Note, and (ii) any such prepayment of the Notes shall be made at par,
together with accrued interest thereon to the date of such prepayment, but
without the payment of the Make-Whole Amount.  Any offer of prepayment of the
Notes pursuant to this Section 10.4 shall be given to each holder of the Notes
by written notice that shall be delivered not less than fifteen (15) days and
not more than sixty (60) days prior to the proposed prepayment date.  Each such
notice shall state that it is given pursuant to this Section and that the offer
set forth in such notice must be accepted by such holder in writing and shall
also set forth (i) the proposed prepayment date, (ii) a description of the
circumstances which give rise to the proposed prepayment and (iii) a calculation
of the Ratable Portion for such holder’s Notes.  Each holder of the Notes which
desires to have its Notes prepaid shall notify the Company in writing delivered
not less than five (5) Business Days prior to the proposed prepayment date of
its acceptance of such offer of prepayment.  Prepayment of Notes pursuant to
this Section 10.4 shall be made in accordance with Section 8.2 (but without
payment of the Make-Whole Amount).
 
A sale, lease or other disposition of assets shall be deemed to be a
“Substantial Part” of the assets of the CompanyNew ICE Parent and its Restricted
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by the CompanyNew ICE
Parent and its Restricted Subsidiaries during any period of 12 consecutive
months, exceeds 1020% of Consolidated Total Assets (Consolidated Total Assets to
be determined as of the end of the fiscal year of the CompanyNew ICE Parent
immediately preceding such sale, lease or other disposition) for which financial
statements are available, but, until the NYSE Merger Transactions have been
reflected in the balance sheet of New ICE Parent, giving pro forma effect to the
consummation of the NYSE Merger Transactions as if such transactions had
occurred as of such prior fiscal year end), taken as a whole; provided that
there shall be excluded from any determination of a “Substantial Part” any (i)
sale or disposition of assets in the ordinary course of business of the
CompanyNew ICE Parent and its Restricted Subsidiaries, (ii) any transfer of
assets from the CompanyNew ICE Parent to any Restricted Subsidiary or from any
Restricted Subsidiary to the Company or a RestrictedNew ICE Parent or another
Subsidiary, and (iii) any sale or transfer of property acquired by the
CompanyNew ICE Parent or any Restricted Subsidiary after the date of this
Agreement to any Person within 365 days following the acquisition or
construction of such property by the CompanyNew ICE Parent or any Subsidiary if
the CompanyNew ICE Parent or a Subsidiary shall concurrently with such sale or
transfer, lease such property, as lessee and (iv) any disposition of Excluded
Assets.  For the avoidance of doubt, the granting of a Permitted Lien or the
termination or unwinding of any Hedge Agreement permitted hereunder shall not
constitute a disposition of assets.
 

-29-

 

 

 
Section 10.5.     Merger and Consolidation.  The CompanyObligors will not, and
will not permit any of its Restrictedtheir Subsidiaries to, consolidate with or
merge with any other Person or convey, transfer or lease substantially all of
its assets in a single transaction or series of transactions to any Person;
provided that:
 
(1)any Restricted Subsidiary of the Company may (x) consolidate with or merge
with, or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to, (i) the Company or a Restricted New
ICE Parent or any Wholly Owned Subsidiary of the Company that is a solvent
entity organized and existing under the laws of the United States of America,
any State thereof or the District of Columbia;
 
(2)   any Subsidiary (other than the Company) may (x) consolidate with or merge
with (i) an Obligor or a Subsidiary so long as in any merger or consolidation
involving the Companyan Obligor, the CompanyObligor shall be the surviving or
continuing corporationentity or, if a Subsidiary is the surviving or continuing
entity, such merger or consolidation complies with Section 10.5(3) below, and in
any merger or consolidation involving a Subsidiary Guarantor (and not an
Obligor), the surviving or continuing entity shall be a Subsidiary Guarantor, or
(ii) any other Person so long as the survivor is a Restricted Subsidiary, or (y)
convey, transfer or lease all of its assets in complianceor substantially all of
its assets to (i) New ICE Parent or any Subsidiary, or (ii) to any other Person
so long as such transaction or transactions comply with the provisions of
Section 10.4; and do not constitute a conveyance, transfer or lease of
substantially all of the assets of New ICE Parent;
 
(23)   the foregoing restriction does not apply to the consolidation or merger
of New ICE Parent or the Company with, or the conveyance, transfer or lease of
substantially all of the assets of New ICE Parent or the Company in a single
transaction or series of transactions to, any Person so long as:
 
(a)     the successor formed by such consolidation or the survivor of such
merger of either New ICE Parent or the Company, or the Person that acquires by
conveyance, transfer or lease substantially all of the assets of New ICE Parent
or the Company, as applicable, as an entirety, as the case may be (the
“Successor Corporation”), shall be a solvent entity organized and existing under
the laws of the United States of America, any State thereof or the District of
Columbia;
 
(b)     if New ICE Parent or the Company, as applicable, is not the Successor
Corporation, (i) such Successor Corporation shall have executed and delivered to
each holder of Notes its assumption of the due and punctual performance and
observance of each covenant and condition of this Agreement and the Notes
(pursuant to such agreements and instruments as shall be reasonably satisfactory
to the Required Holders), and, for the avoidance of doubt, shall henceforth be
treated as the “Company” or “New ICE Parent”, as applicable, for all purposes
under this Agreement, and (ii) the Successor Corporation shall have caused to be
delivered to each holder of Notes an opinion of nationally recognized
independent counsel, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms; and
 

-30-

 

 

 
(c)     immediately after giving effect to such transaction (i) no Default or
Event of Default would exist (it being agreed that, for purposes of determining
compliance with Section 10.1, such transaction shall be treated on a pro forma
basis for the relevant period as having been consummated as of the last day of
the immediately preceding fiscal quarter), and (ii) the CompanyNew ICE Parent
could incur at least $1.00 of additional Priority Indebtedness under Section
10.2. 10.2; and
 
(4)   the foregoing restriction does not apply to the exercise and consummation
of any Trust Option.
 
Section 10.6.     Line of Business.  The CompanyObligors will not and will not
permit any Restricted Subsidiary to engage in any business if, as a result, the
general nature of the business in which the CompanyNew ICE Parent and its
Restricted Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
CompanyNew ICE Parent and its Restricted Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the MemorandumFirst
Amendment Effective Date.
 
Section 10.7.     Transactions with Affiliates.  The CompanyObligors will not
and will not permit any Restricted Subsidiary to enter into directly or
indirectly any Material transaction or Material group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Companyan Obligor or another Restricted Subsidiary), except in
the ordinary course and upon fair and reasonable terms that are not materially
less favorable to the Companysuch Obligor or such Restricted Subsidiary, taken
as a whole, than would be obtainable in a comparable arm’s-length transaction
with a Person not an Affiliate.
 
Section 10.8.     Terrorism Sanctions Regulations.  The CompanyEach Obligor will
not and will not permit any AffiliatedControlled Entity to (a) to become a
Blocked Person or (b) have any investments(including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person or any Person
that is the target  of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealings or transactions with any Blockeddealing or transaction
(including, without limitation, any investment, dealing or transaction involving
the proceeds of the Notes) with any Person. if such investment, dealing or
transaction (i) would cause any holder to be in violation of any law or
regulation applicable to such holder, or (ii) is prohibited by sanctions under
any U.S. Economic Sanctions, or (c)  to engage, nor shall any Affiliate of
either engage, in any activity that could cause such Person or any holder to
violate sanctions under CISADA or any similar law or regulation with respect to
Iran or any other country that is the target of U.S. Economic Sanctions.
 
Section 10.9.     Restricted Subsidiaries. The Company will not permit as of the
last day of any fiscal quarter (i) the Consolidated Total Assets of the Company
and its Restricted Subsidiaries to be less than 80% of the consolidated total
assets (excluding Excluded Assets) of the Company and its Subsidiaries as of
such date or (ii) the Consolidated EBITDA of the Company and its Restricted
Subsidiaries to be less than 80% of the consolidated earnings before interest,
taxes, depreciation and amortization of the Company and its Subsidiaries, for
the period of four consecutive fiscal quarters ending on such date.
 

-31-

 

 

 
Section 11.                Events of Default.
 
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
 
(a)the Company defaults in the payment of any principal or Make-Whole Amount, if
any, on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or
 
(b)the Company defaults in the payment of any interest on any Note for more than
five Business Days after the same becomes due and payable; or
 
(c)the Companyeither Obligor defaults in the performance of or compliance with
any term contained in Sections 10.1 to 10.5, inclusive, or any Subsidiary
Guarantor defaults in the performance of or compliance with any term of any
Subsidiary Guaranty beyond any period of grace or cure period provided with
respect thereto; or
 
(d)the Companyeither Obligor defaults in the performance of or compliance with
any term contained herein (other than those referred to in paragraphs (a), (b)
and (c) of this Section 11) and such default is not remedied within 30 days
after the earlier of (i) a Responsible Officer obtaining actual knowledge of
such default or (ii) the Companyeither Obligor receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this paragraph (d) of Section
11); or
 
(e)either the Parent Guaranty or any Subsidiary Guaranty ceases to be a legally
valid, binding and enforceable obligation or contract of aNew ICE Parent or the
Subsidiary Guarantor (other than upon a release of any Subsidiary Guarantor from
a Subsidiary Guaranty in accordance with the terms of Section 9.7(b) hereof),
respectively, or New ICE Parent or any Subsidiary Guarantor or any party by,
through or on account of any such Person, challenges the validity, binding
nature or enforceability of the Parent Guaranty or any such Subsidiary Guaranty;
or
 
(f)any representation or warranty made in writing by or on behalf of the
Companyeither Obligor or any Subsidiary Guarantor in this Agreement or any
Subsidiary Guaranty or by any Responsible Officer of the Companyeither Obligor
or any Subsidiary Guarantor in any writing furnished in connection withpursuant
to this Agreement, the Notes or any Subsidiary Guaranty proves to have been
false or incorrect in any material respect on the date as of which made; or
 

-32-

 

 

 
(g)(i) the Companyeither Obligor or any Restricted Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest (in the payment amount of at least
$100,000) on any Indebtedness other than the Notes that is outstanding in an
aggregate principal amount of at least $25,000,000100,000,000 beyond any period
of grace provided with respect thereto, or (ii) the Companyeither Obligor or any
Restricted Subsidiary is in default in the performance of or compliance with any
term of any instrument, mortgage, indenture or other agreement relating to any
Indebtedness other than the Notes in an aggregate principal amount of at least
$25,000,000100,000,000 or any other condition exists, and as a consequence of
such default or condition such Indebtedness has become, or has been declared,
due and payable or one or more Persons has the right to declare such
Indebtedness to be due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or, the right of the holder of Indebtedness to convert such Indebtedness
into equity interests), the Company or any Restricted or, with respect to any
Subsidiary, the transaction pursuant to which such Subsidiary becomes a
Subsidiary of New ICE Parent), either Obligor or any Subsidiary has become
obligated to purchase or repay Indebtedness other than the Notes before its
regular maturity or before its regularly scheduled dates of payment because
holders of such Indebtedness in an aggregate outstanding principal amount of at
least $25,000,000 or one or more Persons have the right to require the Company
or any Restricted Subsidiary to purchase or repay such Indebtedness; or
100,000,000 have exercised their corresponding right of redemption or repurchase
(a “Mandatory Prepayment Event”), unless (x) such Mandatory Prepayment Event
also constitutes a Change in Control hereunder and the Company complies with its
obligations under Section 8.7 with respect thereto or (y) the Company makes an
offer to prepay the Notes concurrently with its offer to prepay such other
Indebtedness in accordance with the procedures set forth in Section 8.7 at a
price equal to 100% of the principal amount of the Notes to be prepaid, together
with interest accrued thereon to the date of such prepayment, plus a premium
equal to the Make-Whole Amount; provided that (1) in the event the Mandatory
Prepayment Event requires the Company to make an offer to the holders of such
other Indebtedness to repurchase their Indebtedness, the Company’s offer to
prepay the Notes may be conditioned on holders of not less than $100,000,000 in
aggregate principal amount exercising their repurchase right in accordance with
the terms of such other Indebtedness and (2) in the case of any other Mandatory
Prepayment Event, the amount of Indebtedness to be repurchased or redeemed by
the Company exceeds $100,000,000; provided further that the Company shall
repurchase or redeem any such other Indebtedness concurrently with, or
subsequent to, its repurchase of the Notes hereunder; provided, however, that
notwithstanding the foregoing, this clause (g) shall not apply to (i) Specified
Clearing House Subsidiary Indebtedness that is recourse only to the relevant
Clearing House Subsidiary except to the extent such Indebtedness has been
outstanding for more than 45 days since the borrowing thereof and (ii) any
unsecured Indebtedness of any Clearing House Subsidiary that is recourse only to
such Clearing House Subsidiary and has not been outstanding for more than 5
business days since the borrowing thereof; or
 
(h)the Companyeither Obligor, any Material Subsidiary or any Subsidiary
Guarantor (i) is generally not paying, or admits in writing its inability to
pay, its debts as they become due, (ii) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (iii) makes an assignment for the benefit of
its creditors, (iv) consents to the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, (v) is adjudicated as insolvent or to
be liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or
 

-33-

 

 

 
(i) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Companyeither Obligor, any of itstheir
Material Subsidiaries or any Subsidiary Guarantor, a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Companyeither Obligor, any of itstheir Material Subsidiaries
or any Subsidiary Guarantor, or any such petition shall be filed against the
Companyeither Obligor, any of itstheir Material Subsidiaries or any Subsidiary
Guarantor and such petition shall not be dismissed within 60 days; or
 
(j) a final judgment or judgments at any one time outstanding for the payment of
money aggregating in excess of $25,000,000100,000,000 (to the extent not covered
by independent third party insurance as to which the insurer does not dispute
coverage) are rendered against one or more of the Company, its
RestrictedObligors, their Subsidiaries or any Subsidiary Guarantor and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; or
 
(k)if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under section 4042 of ERISA to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Companyeither Obligor or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $25,000,000,100,000,000, (iv) the Companyeither
Obligor or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (v) the
Companyeither Obligor or any ERISA Affiliate withdraws from any Multiemployer
Plan, or (vi) the Companyeither Obligor or any Subsidiary establishes or amends
any employee welfare benefit plan that provides post-employment welfare benefits
in a manner that could increase the liability of the Companyeither Obligor or
any Subsidiary thereunder; and any such event or events described in clauses (i)
through (vi) above, either individually or together with any other such event or
events, would reasonably be expected to have a Material Adverse Effect.
 

-34-

 

 

 
As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.
 
Notwithstanding anything herein to the contrary, neither the existence nor the
exercise of any of the Trust Options shall, by itself, constitute a Default or
Event of Default; provided, however, that the circumstances giving rise to the
exercise of any Trust Option may independently constitute a Default or Event of
Default in accordance with the terms hereof.
 
Section 12.     Remedies on Default, Etc.
 
Section 12.1.     Acceleration.  (a) If an Event of Default with respect to the
Companyeither Obligor described in paragraph (h) or (i) of Section 11 (other
than an Event of Default described in clause (i) of paragraph (h) or described
in clause (vi) of paragraph (h) by virtue of the fact that such clause
encompasses clause (i) of paragraph (h)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.
 
(b)     If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the CompanyObligors, declare all the Notes then outstanding to be immediately
due and payable.
 
(c)     If any Event of Default described in paragraph (a) or (b) of Section 11
has occurred and is continuing with respect to any Notes, any holder or holders
of Notes at the time outstanding affected by such Event of Default may at any
time, at its or their option, by notice or notices to the CompanyObligors,
declare all the Notes held by such holder or holders to be immediately due and
payable.
 
Upon any Note becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The CompanyEach
Obligor acknowledges, and the parties hereto agree, that each holder of a Note
has the right to maintain its investment in the Notes free from repayment by the
CompanyObligors (except as herein specifically provided for) and that the
provision for payment of a Make-Whole Amount by the CompanyObligors in the event
that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.
 
Section 12.2.     Other Remedies.  If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.
 

-35-

 

 

 
Section 12.3.     Rescission.  At any time after the Notes have been declared
due and payable pursuant to clause (b) or (c) of Section 12.1, the Required
Holders by written notice to the CompanyObligors, may rescind and annul any such
declaration and its consequences if (a) the Company hasObligors have paid all
overdue interest on the Notes, all principal of and Make-Whole Amount on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount
and (to the extent permitted by applicable law) any overdue interest in respect
of the Notes, at the Default Rate, (b) neither the CompanyObligor nor any other
Person shall have paid any amounts which have become due solely by reason of
such declaration, (c) all Events of Default and Defaults, other than non-payment
of amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to any
Notes.  No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
 
Section 12.4.     No Waivers or Election of Remedies, Expenses, Etc.  No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies.  No right, power or remedy conferred
by this Agreement or by any Note upon any holder thereof shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.  Without
limiting the obligations of the CompanyObligors under Section 15, the
CompanyObligors will pay to the holder of each Note on demand such further
amount as shall be sufficient to cover all costs and expenses of such holder
incurred in any enforcement or collection under this Section 12, including,
without limitation, reasonable attorneys’ fees, expenses and disbursements.
 
Section 13.                Registration; Exchange; Substitution of Notes.
 
Section 13.1.     Registration of Notes.  The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes.  The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register.  Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary.  The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
 

-36-

 

 

 
Section 13.2.     Transfer and Exchange of Notes.  Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) of the same tranche
in exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note.  Each such new Note shall be payable
to such Person as such holder may request and shall be substantially in the form
of the Note of such tranche originally issued hereunder.  Each such new Note
shall be dated and bear interest from the date to which interest shall have been
paid on the surrendered Note or dated the date of the surrendered Note if no
interest shall have been paid thereon.  The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes.  Notes shall not be transferred in denominations of
less than $100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes of a tranche, one Note of
such tranche may be in a denomination of less than $100,000.  Any transferee, by
its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.3,
provided, that in lieu thereof such holder may (in reliance upon information
provided by the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA.
 
The Notes have not been registered under the Securities Act or under the
securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and all applicable state securities laws or
unless an exemption from the requirement for such registration is available.  
 
Section 13.3.     Replacement of Notes.  Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
 
(a)in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Company (provided that if the holder of such Note is, or is
a nominee for, an original Purchaser or another holder of a Note with a minimum
net worth of at least $50,000,000 or a Qualified Institutional Buyer, such
Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or
 
(b)in the case of mutilation, upon surrender and cancellation thereof,
 
the Company at its own expense shall execute and deliver not more than ten
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note of the same tranche, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen, destroyed or mutilated Note
or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.
 
Section 14.                Payments on Notes.
 
Section 14.1.     Place of Payment.  Subject to Section 14.2, payments of
principal, Make-Whole Amount and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Bank of America,
N.A. in such jurisdiction.  The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
 

-37-

 

 

 
Section 14.2.     Home Office Payment.  So long as any Purchaser or such
Purchaser’s nominee shall be the holder of any Note, and notwithstanding
anything contained in Section 14.1 or in such Note to the contrary, the Company
will pay all sums becoming due on such Note for principal, Make-Whole Amount and
interest by the method and at the address specified for such purpose for such
Purchaser on Schedule A hereto, or by such other reasonable method or at such
other address as such Purchaser shall have from time to time specified to the
Company in writing for such purpose, without the presentation or surrender of
such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1.  Prior to any sale
or other disposition of any Note held by any Purchaser or such Person’s nominee,
such Person will, at its election, either endorse thereon the amount of
principal paid thereon and the last date to which interest has been paid thereon
or surrender such Note to the Company in exchange for a new Note or Notes
pursuant to Section 13.2.  The Company will afford the benefits of this Section
14.2 to any Institutional Investor that is the direct or indirect transferee of
any Note.
 
Section 15.                Expenses, Etc.
 
Section 15.1.     Transaction Expenses.  Whether or not the transactions
contemplated hereby are consummated, the CompanyObligors will pay all costs and
expenses (including reasonable attorneys’ fees of a special counsel for the
Purchasers, if reasonably required by the Required Holders, local or other
counsel) incurred by each Purchaser and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, the Notes or any Subsidiary
Guaranty (whether or not such amendment, waiver or consent becomes effective),
including, without limitation: (a) the costs and expenses incurred in enforcing
or defending (or determining whether or how to enforce or defend) any rights
under this Agreement, the Notes or any Subsidiary Guaranty or in responding to
any subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, the Notes or any Subsidiary Guaranty, or by
reason of being a holder of any Note, and (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Companyeither Obligor or any Subsidiary or in connection with
any work-out or restructuring of the transactions contemplated hereby and by the
Notes and any Subsidiary Guaranty.  The CompanyObligors will pay, and will save
each Purchaser and each other holder of a Note harmless from, all claims in
respect of any fees, costs or expenses if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Notes).
 
Section 15.2.     Survival.  The obligations of the CompanyObligors under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement or the Notes, and the
termination of this Agreement.
 

-38-

 

 

 
Section 16.                Survival of Representations and Warranties; Entire
Agreement.  
 
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any such Note or portion thereof or interest therein and the
payment of any Note may be relied upon by any subsequent holder of any such
Note, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder of any such Note.  All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement.  Subject to the preceding sentence, this Agreement
and the Notes embody the entire agreement and understanding between the
Purchasers and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
 
Section 17.                Amendment and Waiver.
 
Section 17.1.     Requirements.  This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
CompanyObligors and the Required Holders, except that (i) no amendment or waiver
of any of the provisions of Section 1, 2, 3, 4, 5, 66, 21 or 2122 hereof, or any
defined term (as it is used in any such Section), will be effective as to any
holder of Notes unless consented to by such holder of Notes in writing, and (ii)
no such amendment or waiver may, without the written consent of the
CompanyObligors and all of the holders of Notes at the time outstanding affected
thereby, (A) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest (if such change results in a decrease in the interest rate) or of the
Make-Whole Amount on, the Notes, (B) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (C) amend any of Sections 8, 11(a), 11(b), 12, 1717, 20
or 20.22.   
 
Section 17.2.     Solicitation of Holders of Notes.
 
(a)  Solicitation.  The CompanyObligors will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes.  The CompanyObligors will deliver executed or true and
correct copies of each amendment, waiver or consent effected pursuant to the
provisions of this Section 17 to each holder of outstanding Notes promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite holders of Notes.
 
(b)  Payment.  The CompanyObligors will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder of Notes as consideration for or as an inducement to the
entering into by any holder of Notes of any waiver or amendment of any of the
terms and provisions hereof unless such remuneration is concurrently paid, or
security is concurrently granted or other credit support is concurrently
provided, on the same terms, ratably to each holder of Notes then outstanding
even if such holder did not consent to such waiver or amendment.
 

-39-

 

 

 
(c)  Consent in Contemplation of Transfer.  Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to the Companyan Obligor, any Subsidiary or any Affiliate of the
Companyeither Obligor and, in any such case, has provided or has agreed to
provide such written consent as a condition to such transfer shall be void and
of no force or effect except solely as to such holder, and any amendments
effected or waivers granted or to be effected or granted that would not have
been or would not be so effected or granted but for such consent (and the
consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.
 
Section 17.3.     Binding Effect, Etc.  Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the
CompanyObligors without regard to whether such Note has been marked to indicate
such amendment or waiver.  No such amendment or waiver will extend to or affect
any obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon.  No course of dealing
between the CompanyObligors and the holder of any Note nor any delay in
exercising any rights hereunder or under any Note shall operate as a waiver of
any rights of any holder of such Note.  As used herein, the term “this
Agreement” and references thereto shall mean this Agreement as it may from time
to time be amended or supplemented.
 
Section 17.4.     Notes Held by Company, Etc.  Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Companyeither Obligor or any of itstheir Affiliates and
Notes held by parties who are contractually required to abstain from voting with
respect to matters affecting the holders of the Notes shall be deemed not to be
outstanding.
 
Section 18.                Notices.
 
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), (b) by
a recognized overnight delivery service (with charges prepaid) or (c) by posting
to IntraLinks® or a similar service reasonably acceptable to the Required
Holders if the sender on the same day sends or causes to be sent notice of such
posting by email or in accordance with clause (a) or (b) above.  Any such notice
must be sent:
 
(i) if to a Purchaser or such Purchaser’s nominee, to such Purchaser or such
Purchaser’s nominee at the address or, in the case of clause (c) above, the
email address, specified for such communications in Schedule A to this
Agreement, or at such other address as such Purchaser or such Purchaser’s
nominee shall have specified to the Company in writing pursuant to this Section
18;
 

-40-

 

 

 
(ii)if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing pursuant to this
Section 18; or


 (iii)     if to the Companyeither Obligor, to the Companysuch Obligor at its
address set forth at the beginning hereof to the attention of Chief Financial
Officer, with a copy to the General Counsel, or at such other address as the
Companyeither Obligor shall have specified to the holder of each Note in
writing.
 
Notices under this Section 18 will be deemed given only when actually received.
 
Section 19.                Reproduction of Documents.
 
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced.  The CompanyEach Obligor agrees and stipulates that, to
the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 19 shall not prohibit the
Companyeither Obligor or any other holder of Notes from contesting any such
reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.
 

-41-

 

 

 
Section 20.                Confidential Information.
 
For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Companyeither
Obligor or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature and that was
clearly marked or labeled or otherwise adequately identified when received by
such Purchaser as being confidential information of the Companysuch Obligor or
such Subsidiary, provided that such term does not include information that (a)
was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or any Person acting on such Purchaser’s behalf, (c)
otherwise becomes known to such Purchaser other than through disclosure by the
Companyeither Obligor or any Subsidiary or (d) constitutes financial statements
delivered to such Purchaser under Section 7.1 that are otherwise publicly
available.  Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser, provided that such Purchaser may deliver or disclose
Confidential Information to (i) such Purchaser’s directors, trustees, officers,
employees, agents, attorneys and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by such
Purchaser’s Notes), (ii) such Purchaser’s financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20, (iii)
any other holder of any Note, (iv) any Institutional Investor to which such
Purchaser sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this Section
20), (v) any Person from which such Purchaser offers to purchase any security of
the Companyeither Obligor (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the National Association of Insurance Commissioners
or any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser  is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, any Subsidiary Guaranty and
this Agreement.  Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement.  On reasonable request
by the Companyeither Obligor in connection with the delivery to any holder of a
Note of information required to be delivered to such holder under this Agreement
or requested by such holder (other than a holder that is a party to this
Agreement or its nominee), such holder will enter into an agreement with the
Companysuch Obligor embodying the provisions of this Section 20.
 
Section 21.                Substitution of Purchaser.
 
Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6.  Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser.  In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.
 

-42-

 

 

 
 
Section 22.
MiscellaneousNew ICE Parent Guaranty.

 
Section 22.1.     Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.New ICE Parent Guaranty.
 
(a)       New ICE Parent hereby irrevocably, absolutely and unconditionally, and
jointly and severally, guarantees (this “Parent Guaranty”) to each of the
holders of the Notes (collectively, the “Guaranteed Parties”) the full and
prompt payment, at any time and from time to time as and when due (whether at
the stated maturity, by acceleration or otherwise), of all obligations of the
Company and any Subsidiary Guarantor under this Agreement, the Notes and the
other Note Documents, including, without limitation, all principal of and
interest on the Notes, the Make-Whole Amount (if any), all fees, expenses,
indemnities and other amounts payable under this Agreement, the Notes or any
other Note Document (including interest accruing after the filing of a petition
or commencement of a case by or with respect to the Company seeking relief under
any Insolvency Laws (as hereinafter defined), whether or not the claim for such
interest is allowed in such proceeding), and all other obligations of the
Company and any Subsidiary Guarantor under this Agreement, the Notes and the
other Note Documents that, but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due, whether now existing or
hereafter created or arising and whether direct or indirect, absolute or
contingent, due or to become due (all liabilities and obligations described in
this clause (a), collectively, the “Guaranteed Obligations”).
 
(b)       Notwithstanding the provisions of subsection (a) above and
notwithstanding any other provisions contained herein or in any other Note
Document:
 
(i)     no provision of this Parent Guaranty shall require or permit the
collection from New ICE Parent of interest in excess of the maximum rate or
amount that New ICE Parent may be required or permitted to pay pursuant to
applicable law; and
 
(ii)    the liability of New ICE Parent under this Parent Guaranty as of any
date shall be limited to a maximum aggregate amount (the “Maximum Guaranteed
Amount”) equal to the greatest amount that would not render New ICE Parent’s
obligations under this Parent Guaranty subject to avoidance, discharge or
reduction as of such date as a fraudulent transfer or conveyance under
applicable federal and state laws pertaining to bankruptcy, reorganization,
arrangement, moratorium, readjustment of debts, dissolution, liquidation or
other debtor relief, specifically including, without limitation, the Bankruptcy
Code and any fraudulent transfer and fraudulent conveyance laws (collectively,
“Insolvency Laws”), in each instance after giving effect to all other
liabilities of New ICE Parent, contingent or otherwise, that are relevant under
applicable Insolvency Laws (specifically excluding, however, any liabilities of
New ICE Parent in respect of intercompany Indebtedness to any of its Affiliates
to the extent that such Indebtedness would be discharged in an amount equal to
the amount paid by New ICE Parent hereunder, and after giving effect as assets
to the value (as determined under applicable Insolvency Laws) of any rights to
subrogation, contribution, reimbursement, indemnity or similar rights of New ICE
Parent pursuant to (y) applicable law or (z) any agreement (including this
Parent Guaranty) providing for an equitable allocation among New ICE Parent and
its Affiliates of obligations arising under guaranties by such parties).
 

-43-

 

 

 
(c)       The guaranty of New ICE Parent set forth in this Section 22 is a
guaranty of payment as a primary obligor, and not a guaranty of collection.  New
ICE Parent hereby acknowledges and agrees that the Guaranteed Obligations, at
any time and from time to time, may exceed the Maximum Guaranteed Amount, in
each case without discharging, limiting or otherwise affecting the obligations
of New ICE Parent hereunder or the rights, powers and remedies of any Guaranteed
Party hereunder or under any other Note Document.
 
Section 22.2.       Guaranty Absolute.  New ICE Parent agrees that its
obligations hereunder are irrevocable, absolute and unconditional, are
independent of the Guaranteed Obligations and any security therefor or other
guaranty or liability in respect thereof, whether given by New ICE Parent or any
other Person, and shall not be discharged, limited or otherwise affected by
reason of any of the following, whether or not New ICE Parent has notice or
knowledge thereof:
 
(a)     any change in the time, manner or place of payment of, or in any other
term of, any Guaranteed Obligations or any guaranty, security or other liability
in respect thereof, or any amendment, modification or supplement to, restatement
of, or consent to any rescission or waiver of or departure from, any provisions
of this Agreement, the Notes, any other Note Document or any agreement or
instrument delivered pursuant to any of the foregoing;
 
(b)     the invalidity or unenforceability of any Guaranteed Obligations, any
guaranty, security or other liability in respect thereof or any provisions of
this Agreement, the Notes, any other Note Document or any agreement or
instrument delivered pursuant to any of the foregoing;
 
(c)     the addition or release of any other guarantor or the taking, acceptance
or release of other guarantees of any Guaranteed Obligations or for any
guaranty, security or other liability in respect thereof;
 
(d)     any discharge, modification, settlement, compromise or other action in
respect of any Guaranteed Obligations or any guaranty, security or other
liability in respect thereof, including any acceptance or refusal of any offer
or performance with respect to the same or the subordination of the same to the
payment of any other obligations;
 
(e)     any agreement not to pursue or enforce or any failure to pursue or
enforce (whether voluntarily or involuntarily as a result of operation of law,
court order or otherwise) any right or remedy in respect of any Guaranteed
Obligations, any guaranty, security or other liability in respect thereof;
 
(f)          the exercise of any right or remedy available under the Note
Documents, at law, in equity or otherwise in respect of any guaranty, security
or other liability for any Guaranteed Obligations, in any order and by any
manner thereby permitted;
 

-44-

 

 

(g)     any bankruptcy, reorganization, arrangement, liquidation, insolvency,
dissolution, termination, reorganization or like change in the corporate
structure or existence of the Company or any other Person directly or indirectly
liable for any Guaranteed Obligations;
 
(h)     any manner of application of any payments by or amounts received or
collected from any Person, by whomsoever paid and howsoever realized, whether in
reduction of any Guaranteed Obligations or any other obligations of the Company
or any other Person directly or indirectly liable for any Guaranteed
Obligations, regardless of what Guaranteed Obligations may remain unpaid after
any such application; or
 
(i)           any other circumstance that might otherwise constitute a legal or
equitable discharge of, or a defense, set-off or counterclaim available to, the
Company, any guarantor or a surety or guarantor generally, other than the
payment in full in cash of the Guaranteed Obligations (other than contingent and
indemnification obligations not then due and payable) (the “Termination
Requirements”).
 
Section 22.3.     Certain Waivers.  New ICE Parent hereby knowingly, voluntarily
and expressly waives:
 
(a)     presentment, demand for payment, demand for performance, protest and
notice of any other kind, including, without limitation, notice of nonpayment or
other nonperformance (including notice of default under any Note Document with
respect to any Guaranteed Obligations), protest, dishonor, acceptance hereof,
extension of additional credit to the Company and of any of the matters referred
to in Section 22.2 and of any rights to consent thereto;
 
(b)     any right to require the Guaranteed Parties or any of them, as a
condition of payment or performance by New ICE Parent hereunder, to proceed
against, or to exhaust or have resort to any collateral or other security from
or any deposit balance or other credit in favor of, the Company, any other
guarantor or any other Person directly or indirectly liable for any Guaranteed
Obligations, or to pursue any other remedy or enforce any other right; and any
other defense based on an election of remedies with respect to any collateral or
other security for any Guaranteed Obligations or for any guaranty or other
liability in respect thereof, notwithstanding that any such election (including
any failure to pursue or enforce any rights or remedies) may impair or
extinguish any right of indemnification, contribution, reimbursement or
subrogation or other right or remedy of New ICE Parent against the Company, any
other guarantor or any other Person directly or indirectly liable for any
Guaranteed Obligations or any such collateral or other security;
 
(c)     any right or defense based on or arising by reason of any right or
defense of the Company or any other Person, including, without limitation, any
defense based on or arising from a lack of authority or other disability of the
Company or any other Person, the invalidity or unenforceability of any
Guaranteed Obligations or any Note Document or other agreement or instrument
delivered pursuant thereto, or the cessation of the liability of the Company for
any reason other than the satisfaction of the Termination Requirements;
 

-45-

 

 

 
(d)     any defense based on any Guaranteed Party’s acts or omissions in the
administration of the Guaranteed Obligations, any guaranty, security or other
liability in respect thereof or any collateral or other security for any of the
foregoing, and promptness, diligence, or any requirement that any Guaranteed
Party create, protect, perfect, secure, insure, continue or maintain any Liens
in any such security;
 
(e)     any right to assert against any Guaranteed Party, as a defense,
counterclaim, crossclaim or set-off, any defense, counterclaim, claim, right of
recoupment or set-off that it may at any time have against any Guaranteed Party
in respect of the Guaranteed Obligations (including, without limitation, failure
of consideration, fraud, fraudulent inducement, statute of limitations, payment,
accord and satisfaction and usury), other than compulsory counterclaims and
other than the indefeasible payment in full in cash of the Guaranteed
Obligations; and
 
(f)     any defense based on or afforded by any applicable law that limits the
liability of or exonerates guarantors or sureties or that may in any other way
conflict with the terms of this Parent Guaranty.
 
Section 22.4.     No Subrogation.  New ICE Parent hereby agrees that, until
satisfaction of the Termination Requirements (defined below), it will not
exercise any claim or right that it may have against the Company or any other
guarantor at any time as a result of any payment made by New ICE Parent under or
pursuant to this Parent Guaranty or the performance or enforcement hereof,
including any right of subrogation to the rights of any of the Guaranteed
Parties against the Company or any other guarantor, any right of indemnity,
contribution or reimbursement against the Company or any other guarantor, any
right to enforce any remedies of any Guaranteed Party against the Company or any
other guarantor, or any benefit of, or any right to participate in, any security
held by any Guaranteed Party to secure payment of the Guaranteed Obligations, in
each case whether such claims or rights arise by contract, statute (including
without limitation any Debtor Relief Law), common law or otherwise.  New ICE
Parent further agrees that if any amount shall be paid to or any distribution
received by New ICE Parent on account of any such rights of subrogation,
indemnity, contribution or reimbursement at any time prior to the satisfaction
of the Termination Requirements, such amount or distribution shall be deemed to
have been received and to be held in trust for the benefit of the Guaranteed
Parties, and shall forthwith be delivered to the holders of the Notes in the
form received (with any necessary endorsements in the case of written
instruments), to be applied against the Guaranteed Obligations, whether or not
matured, in accordance with the terms of the applicable Note Documents and
without in any way discharging, limiting or otherwise affecting the liability of
New ICE Parent under any other provision of this Parent Guaranty.  Additionally,
in the event the Company or any other guarantor becomes a “debtor” within the
meaning of the Bankruptcy Code, the Guaranteed Parties, as attorney-in-fact for
New ICE Parent, are hereby authorized and appointed by New ICE Parent, to file
proofs of claim on behalf of New ICE Parent and vote the rights of New ICE
Parent in any plan of reorganization, and to demand, sue for, collect and
receive every payment and distribution on any indebtedness of the Company or any
other guarantor to New ICE Parent in any such proceeding, New ICE Parent hereby
assigning to the Guaranteed Parties all of its rights in respect of any such
claim, including the right to receive payments and distributions in respect
thereof.
 

-46-

 

 

 
 Section 22.5.    Financial Condition of the Company.  New ICE Parent represents
that it has knowledge of the Company’s financial condition and affairs and that
it has adequate means to obtain from the Company on an ongoing basis information
relating thereto and to the Company’s ability to pay and perform the Guaranteed
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Parent Guaranty is in effect.  New ICE Parent
agrees that the Guaranteed Parties shall have no obligation to investigate the
financial condition or affairs of the Company for the benefit of New ICE Parent
nor to advise New ICE Parent of any fact respecting, or any change in, the
financial condition or affairs of the Company that might become known to any
Guaranteed Party at any time, whether or not such Guaranteed Party knows or
believes or has reason to know or believe that any such fact or change is
unknown to New ICE Parent, or might (or does) materially increase the risk of
New ICE Parent as guarantor, or might (or would) affect the willingness of New
ICE Parent to continue as a guarantor of the Guaranteed Obligations.
 
Section 22.6.     Payments; Applications; Set-Off.
 
(a)      New ICE Parent agrees that, upon the failure of the Company to pay any
Guaranteed Obligations when and as the same shall become due (whether at the
stated maturity, by acceleration or otherwise), and without limitation of any
other right or remedy that any Guaranteed Party may have at law, in equity or
otherwise against New ICE Parent, New ICE Parent will, subject to the provisions
of Section 22.1(b), forthwith pay or cause to be paid to the Guaranteed Parties
an amount equal to the amount of the Guaranteed Obligations then due and owing
as aforesaid.
 
(b)     All payments made by New ICE Parent hereunder will be made in U.S.
Dollars to the Guaranteed Parties, without set-off, counterclaim or other
defense and, in accordance with this Agreement, free and clear of and without
deduction for any taxes (except as required by applicable law), New ICE Parent
hereby agreeing to comply with and be bound by the provisions of this Agreement
in respect of all payments made by it hereunder.
 
(c)     All payments made hereunder shall be applied in the same manner provided
in respect of principal prepayments under Section 8.3 of this Agreement.
 
(d)     Upon and at any time after the occurrence and during the continuance of
any Event of Default, each Guaranteed Party and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency), at any time held and other obligations (in whatever currency) at any
time owing by such Guaranteed Party or any such Affiliate to or for the credit
or the account of New ICE Parent (other than customer deposits, security
deposits and other monies, instruments and accounts held by New ICE Parent in
trust for or for the benefit of others) against any and all of the obligations
of New ICE Parent now or hereafter existing under this Parent Guaranty or any
other Note Document to such Guaranteed Party, irrespective of whether or not
such Guaranteed Party shall have made any demand under this Parent Guaranty or
any other Note Document and although such obligations of New ICE Parent may be
contingent or unmatured or are owed to an Affiliate of such Guaranteed Party
different from the Affiliate holding such deposit or obligated on such
indebtedness.  The rights of each Guaranteed Party and their respective
Affiliates under this subsection are in addition to other rights and remedies
(including other rights of setoff) that such Guaranteed Parties or their
respective Affiliates may have.  Each Guaranteed Party agrees to notify New ICE
Parent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
 

-47-

 

 

 
Section 22.7.     No Waiver.  The rights and remedies of the Guaranteed Parties
expressly set forth in this Parent Guaranty and the other Note Documents are
cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise.  No failure or delay on the
part of any Guaranteed Party in exercising any right, power or privilege shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or privilege preclude any other or further exercise thereof or
the exercise of any other right, power or privilege or be construed to be a
waiver of any Default or Event of Default.  No course of dealing between New ICE
Parent and the Guaranteed Parties or any Affiliate thereof (or the partners,
directors, officers, employees, agents, trustees and advisors of any of the
foregoing) thereof shall be effective to amend, modify or discharge any
provision of this Parent Guaranty or any other Note Document or to constitute a
waiver of any Default or Event of Default.  No notice to or demand upon New ICE
Parent in any case shall entitle New ICE Parent to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the right
of any Guaranteed Party to exercise any right or remedy or take any other or
further action in any circumstances without notice or demand.
 
Section 22.8.     Enforcement.  The obligations of New ICE Parent hereunder are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought against New ICE Parent whether or not action is brought against the
Company or any other guarantor and whether or not the Company or any other
guarantor is joined in any such action.  New ICE Parent agrees that to the
extent all or part of any payment of the Guaranteed Obligations made by the
Company or any other guarantor to the Guaranteed Parties is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid by or on behalf of any Guaranteed Party to a trustee, receiver or any
other creditor of the Company or any other guarantor under any Insolvency Laws
(the amount of any such payment, a “Reclaimed Amount”), then, to the extent of
such Reclaimed Amount, this Parent Guaranty shall continue in full force and
effect or be revived and reinstated, as the case may be, as to the Guaranteed
Obligations intended to be satisfied as if such payment had not been received;
and New ICE Parent acknowledges that the term “Guaranteed Obligations” includes
all Reclaimed Amounts that may arise from time to time.
 
Section 22.9.     Addition, Release of Guarantors.  New ICE Parent recognizes
that the provisions of this Agreement require its Subsidiaries in certain
circumstances to guaranty the Guaranteed Obligations, and agrees that its
obligations hereunder shall not be discharged, limited or otherwise affected by
reason of the same, or by reason of any Guaranteed Party’s actions in effecting
the same or in releasing any such Subsidiary Guarantor, in each case without the
necessity of giving notice to or obtaining the consent of New ICE Parent.
 

-48-

 

 

 
Section 22.10.   Continuing Guaranty; Term; Successors and Assigns; Assignment;
Survival.  This Parent Guaranty is a continuing guaranty and covers all of the
Guaranteed Obligations as the same may arise and be outstanding at any time and
from time to time from and after the date hereof, and shall (i) remain in full
force and effect until satisfaction of all of the Termination Requirements, (ii)
be binding upon and enforceable against New ICE Parent and its successors and
assigns (provided, however, that New ICE Parent may not sell, assign or transfer
any of its rights, interests, duties or obligations hereunder without the prior
written consent of the holders of the Notes (except in connection with a
transaction permitted under Section 10.5 of this Agreement in accordance with
the terms thereof)) and (iii) inure to the benefit of and be enforceable by each
Guaranteed Party and its successors and permitted assigns.  Without limiting the
generality of clause (iii) above, any Guaranteed Party may, in accordance with
the provisions of this Agreement, assign all or a portion of the Guaranteed
Obligations held by it (including by the sale of participations), whereupon each
Person that becomes the holder of any such Guaranteed Obligations shall (except
as may be otherwise agreed between such Guaranteed Party and such Person) have
and may exercise all of the rights and benefits in respect thereof granted to
such Guaranteed Party under this Parent Guaranty or otherwise.  New ICE Parent
hereby irrevocably waives notice of and consents in advance to the assignment as
provided above from time to time by any Guaranteed Party of all or any portion
of the Guaranteed Obligations held by it and of the corresponding rights and
interests of such Guaranteed Party hereunder in connection therewith.  All
representations, warranties, covenants and agreements herein shall survive the
execution and delivery of this Parent Guaranty.
 
Section 23.
Miscellaneous.

Section 23.1.     Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
 
Section 22.2.23.2.    Payments Due on Non-Business Days.  Anything in this
Agreement or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any prepayment specify a Business
Day as the date fixed for such prepayment), any payment of principal of or
Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
 
Section 22.3.23.3.    Accounting Terms; Changes in GAAP; Pro Forma
Calculation.  (a) All accounting terms used herein which are not expressly
defined in this Agreement have the meanings respectively given to them in
accordance with GAAP.  Except as otherwise specifically provided herein, (i) all
computations made pursuant to this Agreement shall be made in accordance with
GAAP, and (ii) all financial statements shall be prepared in accordance with
GAAP.  For purposes of determining compliance with the covenants set out in this
Agreement, any election by the Companyor requirement to measure any financial
liability using fair value (as permitted by Accounting Standard Codification
Topic No. 825-10-25 – Fair Value Option) shall be disregarded and such
determination shall be made as if such election had not been made.
 

-49-

 

 

 
(b)     Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in this Agreement,
and either the CompanyObligors or the Required Holders shall so request,
representatives of the holders of the Notes designated by the Required Holders
at such time and the CompanyObligors shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Holders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein, and (ii) the CompanyNew ICE
Parent shall provide to the holders of the Notes that are Institutional
Investors financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Without limiting the foregoing, leases shall continue to
be classified and accounted for on a basis consistent with that reflected in the
financial statements described in Section 5.5 for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.
 
(c)       Pro Forma Calculation.  Notwithstanding the foregoing, calculations to
determine compliance by the Obligors with any of the covenants contained in
Section 10.1 (and definitions related thereto), shall be determined in each case
on a pro forma basis (a “Pro Forma Basis”) after giving effect to any
Acquisition, Asset Disposition or incurrence or repayment of Indebtedness (each,
a “transaction”) occurring since the beginning of the relevant Reference Period
and on or prior to the last day of such period as if such transaction had
occurred as of the first day of such period, in accordance with the following:
 
(i)      any Indebtedness incurred or assumed by New ICE Parent or any
Subsidiary thereof in connection with any transaction (including any
Indebtedness of a Person acquired in an Acquisition that is not retired or
repaid in connection therewith) shall be deemed to have been incurred or assumed
as of (and with the corresponding Consolidated Interest Expense included from)
the first day of the applicable period (and if such Indebtedness has a floating
or formula rate, such Indebtedness shall, for purposes of such determination,
have an implied rate of interest during the applicable period determined by
utilizing the rate of interest that is or would be in effect with respect to
such Indebtedness as of the date of determination);
 
(ii)     any Indebtedness retired or repaid in connection with any transaction
(including any Indebtedness of a Person acquired in an Acquisition) shall be
deemed to have been retired or repaid as of (and with the corresponding
Consolidated Interest Expense excluded from) the first day of the applicable
period;
 
(iii)     with respect to any Asset Disposition, income statement items (whether
positive or negative) attributable to the assets sold or otherwise disposed of,
shall be excluded beginning as of the first day of the applicable period; and
 

-50-

 

 

 
(iv)    with respect to any Acquisition, (A) income statement items (whether
positive or negative) and balance sheet items attributable to the Person or
assets acquired shall (to the extent not otherwise included in the consolidated
financial statements of New ICE Parent and its Subsidiaries in accordance with
GAAP or in accordance with other provisions of this Agreement) be included in
such calculations to the extent relating to the applicable period, and (B)
operating expense reductions, cost savings and other pro forma adjustments
attributable to such Acquisition may be included to the extent that such
adjustments (y) would be permitted pursuant to Article XI of Regulation S-X
under the Securities Act (irrespective of whether New ICE Parent is subject
thereto) or (z) have been approved by the Administrative Agent under the Bank
Credit Agreement; provided that each Officer’s Certificate delivered pursuant to
Section 7.2 shall contain or be accompanied by a brief explanation, by footnote,
schedule or otherwise, of pro forma adjustments made pursuant to this clause
(iv); and provided further that (I) the Required Holders shall be entitled to
object in writing to an adjustment pursuant to the foregoing subclause (z)
within 15 days from the delivery of such certificate, (II) any adjustment to
which the Required Holders have so objected shall be deemed impermissible after
the expiration of 15 days from the delivery of such objection unless a
sufficient number of holders withdraw their objection within such 15-day period
such that the remaining holders that timely delivered their objections no longer
constitute Required Holders, and (III) any such adjustment which has not been
deemed impermissible pursuant to the foregoing subclause (II) shall be deemed
permissible (and not subject to objection) for any subsequent fiscal quarters to
which it is applicable.
 
Section 22.4.23.4.    Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
 
Section 22.5.23.5.    Construction.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
 
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
 
Section 22.6.23.6.    Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one instrument.  Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto.  Delivery of an executed counterpart of this
Agreement by facsimile, electronic mail (including PDF) or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement.
 

-51-

 

 

 
Section 22.7.23.7.    Governing Law.  This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.
 
Section 22.8.23.8.    Jurisdiction and Process; Waiver of Jury Trial.   (a) Each
party to this Agreement irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement or the Notes.  To the fullest extent permitted by applicable
law, each party to this Agreement irrevocably waives and agrees not to assert,
by way of motion, as a defense or otherwise, any claim that it is not subject to
the jurisdiction of any such court, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.
 
(b)          Each party to this Agreement consents to process being served by or
on behalf of any other party hereto in any suit, action or proceeding of the
nature referred to in Section 22.823.8(a) by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, return receipt requested, to it at its address specified in
Section 18 or at such other address of which such party shall then have been
notified pursuant to said Section.  Each party to this Agreement agrees that
such service upon receipt (i) shall be deemed in every respect effective service
of process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it.  Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.
 
(c)          Nothing in this Section 22.823.8 shall affect the right of any
party to this Agreement to serve process in any manner permitted by law, or
limit any right that any party hereto may have to bring proceedings against any
other party hereto in the courts of any appropriate jurisdiction or to enforce
in any lawful manner a judgment obtained in one jurisdiction in any other
jurisdiction.
 
(d)          The parties hereto hereby waive trial by jury in any action brought
on or with respect to this Agreement, the Notes or any other document executed
in connection herewith or therewith.
*   *   *   *   *
 

-52-

 

 

 

IntercontinentalExchange, Inc. Note Purchase Agreement

 
The execution hereof by the Company and the Purchasers shall constitute a
contract among the Company and the Purchasers for the uses and purposes
hereinabove set forth.  
 

   Very truly yours,       IntercontinentalExchange, Inc.

       
 
By
        Name:  Scott A. Hill       Title:  Senior Vice President,      
           Chief Financial Officer  

 

 

 

 

 

IntercontinentalExchange, Inc. Note Purchase Agreement

 
Purchaser Signature Pages Intentionally Omitted
from Conformed Copy
 

 

 

 

 
Schedule A Intentionally Omitted
from Conformed Copy
 
 
Schedule A
(to Note Purchase Agreement)
 

 

 

 

 
Defined Terms
 
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
 
“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which New ICE Parent directly, or
indirectly through one or more Subsidiaries, (i) acquires any division or line
of business of any Person, or all or substantially all of the assets, of any
Person, whether through purchase of assets, merger or otherwise, or (ii)
acquires Capital Stock of any Person having at least a majority of Total Voting
Power of the then outstanding Capital Stock of such Person.
 
“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent or successor administrative agent under the
Bank Credit Agreement, together with its successors and assigns in such
capacity.
 
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person.  Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the CompanyNew ICE Parent.
 
“Affiliated Entity” means any of the Subsidiaries of the CompanyNew ICE Parent
and any of their or the CompanyNew ICE Parent’s respective Controlled
Affiliates.
 
“Asset Disposition” means any sale, assignment, lease, conveyance, transfer or
other disposition by New ICE Parent or any of its Subsidiaries (whether in one
or a series of transactions) of all or any of its assets, business or other
properties (including Capital Stock of Subsidiaries); provided that any such
sale, assignment, lease, conveyance, transfer or other disposition to give
effect to, or otherwise facilitate, directly or indirectly, any Permitted Lien
shall not constitute an Asset Disposition.
 
“Anti-Money Laundering Laws” is defined in Section 5.16(c).
 
“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., and any successor statute.
 
“Bank Credit Agreement” means the Credit Agreement dated as of November 9, 2011,
among the Company, ICE Europe Parent Limited, New ICE Parent, the Administrative
Agent, and the other financial institutions party thereto, as may be amended,
restated, joined, supplemented or otherwise modified from time to time, and any
renewals, extensions or replacements thereof, which constitute the bank credit
facility or facilities of the Company and its Subsidiaries.
 
“Blocked Person” is defined in Section 5.16(a)3.8 of the First Amendment.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.
 

Schedule B
(to Note Purchase Agreement)

 

 

 
“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.
 
“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Lease of such
Person, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.
 
“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case under clauses (i) and (ii), any and all warrants, rights or
options to purchase any of the foregoing or any securities convertible into or
exchangeable for any of the foregoing.
 
“Cash Equivalents” is defined in accordance with GAAP.
 
“CISADA” is defined in Section 3.8 of the First Amendment.
 
“Clearing House Subsidiary” means any Subsidiary of New ICE Parent the principal
business of which is the provision of or conducting of clearing, depository or
settlement operations.
 
“Closing” is defined in Section 3.
 
“Closing Date” means the date of the Closing.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
 
“Company” means IntercontinentalExchange, Inc., a Delaware corporation.
 
“Confidential Information” is defined in Section 20.
 
“Consolidated EBITDA” shall meanmeans, for any Reference Period, the aggregate
of (i) Consolidated Net Income for such period, plus (ii) the sum of (A)
interest expense, (B) federal, state, local and other income taxes, (C)
depreciation and amortization of intangible assets, and (D) non-cash charges
(including without limitation stock based compensation)expense, (D) fees and
integration, restructuring and severance expenses and charges incurred during
such period in connection with any Acquisition or Asset Disposition consummated
no more than six months prior to the beginning of such Reference Period not to
exceed (x) for any Reference Period ending between the Closing Date and
September 30, 2015, $150,000,000 or (y) for any Reference Period ending after
September 30, 2015, five percent of Consolidated EBITDA for such Reference
Period (calculated without giving effect to this clause (D)), (E) noncash
charges (including stock based compensation and any impairment charge or
write–off or write–down of goodwill or other intangible assets), (F)
extraordinary losses and (G) all losses during such period resulting from any
Asset Disposition outside the ordinary course of business, all to the extent
taken into account in the calculation of Consolidated Net Income for such
Reference Period and all calculated in accordance with GAAP, minus (iii) the sum
of (A) extraordinary gains or income and (B) non-cash credits increasing income
for such period, (B) all gains during such period resulting from any Asset
Disposition outside the ordinary course of business, (C) any cash disbursements
during such period that relate to noncash charges included in Consolidated
EBITDA pursuant to clause (ii)(E) of this definition during such Reference
Period or the twelve months preceding such Reference Period and (D) any noncash
gains for such period that represent the reversal of any accrual, or the
reversal of any cash reserves, that relates to charges included in Consolidated
EBITDA pursuant to clause (ii)(D) or (ii)(E) of this definition during such
Reference Period or the twelve months preceding such Reference Period, all to
the extent taken into account in the calculation of Consolidated Net Income for
such period; provided that solely for the purposes of calculating Consolidated
EBITDA in connection with Section 10.1(a) of this Agreement, Consolidated EBITDA
shall be measured on a pro forma basis.   and all calculated in accordance with
GAAP.
 

B-2

 

 

 
“Consolidated Interest Expense” means, for any Reference Period, the sum
(without duplication) of (i) total interest expense of the CompanyNew ICE Parent
and its Restricted Subsidiaries for such Reference Period in respect of Total
Funded Debt (including, without limitation, all such interest expense accrued or
capitalized during such Reference Period, whether or not actually paid during
such Reference Period), determined on a consolidated basis in accordance with
GAAP, and (ii) all recurring unused commitment fees and other ongoing fees in
respect of Total Funded Debt paid, accrued or capitalized by the CompanyNew ICE
Parent and its Restricted Subsidiaries during such Reference Period.
 
“Consolidated Net Income” shall meanmeans, for any Reference Period, net income
(or loss) for the CompanyNew ICE Parent and its Restricted Subsidiaries for such
Reference Period, determined on a consolidated basis in accordance with GAAP
(after deduction for minority interests); provided that, in making such
determination, there shall be excluded (i) the net income (or loss) of any other
Person that is not a Restricted Subsidiary of the CompanyNew ICE Parent (or is
accounted for by the CompanyNew ICE Parent by the equity method of accounting)
except to the extent of actual payment of cash dividends or distributions by
such Person to the CompanyNew ICE Parent or any Restricted Subsidiary of the
CompanyNew ICE Parent during such period, and (ii) the net income of any
Restricted Subsidiary of the Company (other than a Regulated
Subsidiary)Subsidiary of New ICE Parent to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary of
such net income is not at the time permitted by operation of the terms of its
charter, certificate of incorporation or formation or other constituent document
or any agreement or instrument (other than this Agreement, the Notes and all
other agreements, instruments or documents and certificates now or hereafter
executed and delivered to any holder of Notes by or on behalf of the Company
with respect to this Agreement, in each case as amended, modified, supplemented
or restated from time to time) or Requirement of Law applicable to such
Restricted Subsidiary, (iii) the income of any Regulated Subsidiary (A) to the
extent that the declaration or payment of dividends or similar distributions by
such Regulated Subsidiary of such net income is not at the time permitted by
operation of the terms of its charter, certificate of incorporation or formation
or other constituent document or any agreement or instrument (other than this
Agreement, the Notes and all other agreements, instruments or documents and
certificates now or hereafter executed and delivered to any holder of Notes by
or on behalf of the Company with respect to this Agreement, in each case as
amended, modified, supplemented or restated from time to time) or Requirement of
Law applicable to such Regulated Subsidiary or (B) other than to the extent that
such Regulated Subsidiary reasonably believes, in good faith, that such income
could be distributed, declared and paid as a dividend or similar distribution
without causing such Regulated Subsidiary’s capital, share capital or equity, as
applicable, to be at or below the highest level at which dividends by such
Regulated Subsidiary may be restricted, other activities undertaken by such
Regulated Subsidiary may be limited or other regulatory actions with respect to
such Regulated Subsidiary may be taken, in each case by applicable Governmental
Authorities based upon such capital, share capital or equity, as applicable (but
for the avoidance of doubt, cash dividends or other cash distributions actually
paid to the Company or any Restricted Subsidiary of the Company (unless the
income of such Subsidiary in receipt of such cash dividend or other cash
distribution would(x) any Note Document or (y) any Material Credit Facility and
the documents related thereto, as in effect on the First Amendment Effective
Date), or any judgment, decree, order, statute, rule or government regulation
applicable to such Subsidiary, provided that there shall not be excluded from
Consolidated Net Income pursuant to this definition) by such Regulated
Subsidiary during such period shall be included in Consolidated Net Income for
such period) and (ivsuch part of net income that is used or designated as being
available to satisfy regulatory capital or liquidity requirements imposed on any
Subsidiary of New ICE Parent by any Governmental Authority or pursuant to any
decree, order, statute, rule or government regulation and (iii) without
duplication of other deductions or exclusions, any payments made during such
Reference Period by Restricted Subsidiaries of the CompanyNew ICE Parent of
profit sharing entitlements, rebates, incentives, partnership distributions or
similar entitlements.
 

B-3

 

 

 
“Consolidated Net Worth” shall mean the consolidated stockholder’s equity of the
Company and its Restricted(i) prior to the date on which the consummation of the
NYSE Merger Transactions has been reflected in the balance sheet of New ICE
Parent, the Company and its Subsidiaries and (ii) thereafter, New ICE Parent and
its Subsidiaries, as defined according to GAAP.
 
“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets (excluding Excluded Assets) of the CompanyNew ICE Parent
and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP.
 
“Controlled Entity” means (i) any of the Subsidiaries of New ICE Parent and any
of their or New ICE Parent’s respective Controlled Affiliates and (ii) if New
ICE Parent has a parent company, such parent company and its Controlled
Affiliates. As used in this definition, “Control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Control” means, with respect to any Person, (i) the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, or (ii) the beneficial ownership of securities or other
ownership interests of such Person having 10% or more of the combined voting
power of the then outstanding securities or other ownership interests of such
Person ordinarily (and apart from rights accruing under special circumstances)
having the right to vote in the election of directors or other governing body of
such Person; and the terms “Controlled by” and “Controlling” have correlative
meanings.
 

B-4

 

 

 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
 “Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
“Default Rate” means with respect to the Notes of any tranche that rate of
interest that is 2% per annum above the rate of interest stated in clause (a) of
the first paragraph of the Notes of such tranche.
 
“Delaware Trust” means NYSE Group Trust I, a Delaware statutory trust (or any
successor trust as a result of the NYSE Merger Transactions).
 
“Delaware Trust Option” means the call option remedy of the Delaware Trust over
the priority shares and/or ordinary shares or other voting securities of NYSE
Group, Archipelago Holdings, Inc., or their respective Subsidiaries triggered by
a material change in law, substantially as such remedy is provided in the Trust
Agreement dated as of April 4, 2007, as in effect on the First Amendment
Effective Date (subject to changes solely to reflect the NYSE Merger
Transactions).
 
“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (y) debt securities or (z) any Capital Stock referred to in (i) or (ii)
above, in each case under (i), (ii) or (iii) above at any time on or prior to
the first anniversary of the maturity date of the Tranche B Notes; provided,
however, that only the portion of Capital Stock that so matures or is
mandatorily redeemable, is so redeemable at the option of the holder thereof, or
is so convertible or exchangeable on or prior to such date shall be deemed
Disqualified Capital Stock.
 
“Disclosure Documents” is defined in Section 5.3.
 
“Domestic Subsidiary” means a Subsidiary incorporated or otherwise organized or
existing under the laws of the United States, any state thereof or the District
of Columbia, other than any such Subsidiary (i) of a controlled foreign
corporation within the meaning of Section 957 of the Code (a “CFC”) or (ii) that
has no material assets other than capital stock of one or more Foreign
Subsidiaries that are CFCs.
 

B-5

 

 

 
“Dutch Foundation” means Stichting NYSE Euronext, a foundation (stichting)
incorporated and existing under the laws of The Netherlands.
 
“Dutch Foundation Option” means the call option remedy of the Dutch Foundation
over the priority shares and/or common stock or other voting securities of
Euronext N.V., a public limited liability company organized under the laws of
The Netherlands or any of its Subsidiaries triggered by a material change in
law, substantially as such remedy is provided in the Governance and Option
Agreement dated as of April 4, 2007, as in effect on the First Amendment
Effective Date (subject to changes solely to reflect the NYSE Merger
Transactions).
 
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the CompanyNew ICE Parent under
section 414 of the Code.
 
“Event of Default” is defined in Section 11.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Assets” means any assets included in, or part of, any Guaranty Fund
and any Regulatory Capital Assets.  
 
“First Amendment” means the First Amendment to Note Purchase Agreement, dated as
of ____, 2013, among the Company, New ICE Parent and the holders of the Notes
party thereto.
 
“First Amendment Effective Date” has the meaning given to such term in the First
Amendment.
 
“Foreign Subsidiary” means, with respect to any Person, any Subsidiary other
than a Domestic Subsidiary.
 
“GAAP” means those generally accepted accounting principles as in effect from
time to time in the United States of America.
 
“Governmental Authority” means, as applicable,
 
(a)        the government of
 

B-6

 

 

 
(i)       the United States of America or any state or other political
subdivision thereof, or
 
(ii)       any other jurisdiction in which the CompanyNew ICE Parent or any
Restricted Subsidiary conducts all or any part of its business, or which has
jurisdiction over any properties of the CompanyNew ICE Parent or any Restricted
Subsidiary, or
 
  (b)       any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.  
 
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
 
“Guaranty Fund” means any fund, deposits or pledged (or transferred) assets,
including initial and variation margin, set up by (i) ICE Clear US pursuant to
Section 5.4 of its by-laws, original, variation, settlement, delivery or
mark-to-market margin, buyer’s security or seller’s security, in any case
whether contingent or actual (or similar arrangement), set up, maintained or
established by (i) ICE Clear US, (ii) ICE Clear Europe, (iii) The Clearing
Corporation, (iv) ICE Clear Credit, (v) ICE Clear Canada, and (vi) such other
clearing houses or RegulatedClearing House Subsidiaries owned and operated by
the Company or a Subsidiary of the Company in the future, in each case in which
its members (or other Persons) make contributions, make deposits, set aside
funds, pledge (or transfer) assets, grant security interests in assets or
transfer title to margin or other collateral assets or the like to, among other
things, enable the satisfaction (whether in whole or in part) of the obligations
of the relevant clearing house or RegulatedClearing House Subsidiary arising in
the ordinary course of business or upon the default (or other specified event)
of a clearing member or the like to be satisfied.
 
“Guaranty Obligations” means, with respect to any Person, any direct or indirect
liability of such Person with respect to any Indebtedness, liability or other
obligation (the “primary obligation”) of another Person (the “primary obligor”),
whether or not contingent, (i) to purchase, repurchase or otherwise acquire such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or provide funds (x) for the payment or discharge of
any such primary obligation or (y) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor (including, without limitation, keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements), (iii) to
lease or purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor in respect thereof to make payment of such primary obligation or (iv)
otherwise to assure or hold harmless the owner of any such primary obligation
against loss or failure or inability to perform in respect thereof; provided,
however, that, with respect to the CompanyNew ICE Parent and its Subsidiaries,
the term Guaranty Obligation shall not include endorsements for collection or
deposit in the ordinary course of business.  The amount of any Guaranty
Obligation of any guaranteeing Person hereunder shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made and (b) the
maximum amount for which such guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guaranty Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing Person may be
liable are not stated or determinable, in which case the amount of such Guaranty
Obligation shall be such guaranteeing Person’s maximum reasonably anticipated
liability in respect thereof as determined by such guaranteeing Person in good
faith.
 

B-7

 

 

 
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
 
“Hedge Agreement” means any interest or foreign currency rateagreement with
respect to any swap, cap, collar, option, hedge, forward rate or other similar
agreement or arrangement designed to protect against fluctuations in interest
rates or currency exchange ratesforward, future or derivative transaction or
option or similar agreement involving, or settled by reference to, one or more
rates, currencies, commodities, equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided, however, that, with respect to any Clearing House
Subsidiary that is a clearing house operator, the term Hedge Agreement shall not
include any such transaction with respect to which such Subsidiary actsentity is
a party solely in its capacity as thea central counterparty.
 
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.
 
“ICE Clear Canada” means ICE Clear Canada, Inc., a Manitoba corporation and an
indirect wholly-owned Subsidiary of the Company.
 
“ICE Clear Credit” means ICE Clear Credit LLC, a Delaware limited liability
company and a Subsidiary of the Company.
 
“ICE Clear Europe” means ICE Clear Europe Limited, a private limited company
incorporated in England and Wales and an indirect wholly-owned Subsidiary of the
Company.
 
“ICE Clear US” means ICE Clear U.S., Inc., a New York corporation and an
indirect wholly-owned Subsidiary of the Company (formerly known as New York
Clearing Corporation).
 

B-8

 

 

 
“Indebtedness” means, with respect to any Person, (without duplication), (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made, (iii) the maximum stated or
faceaggregate amount (but only to the extent drawn and not reimbursed) of all
surety bonds, letters of credit (to the extent there is a draw thereunder and
such amount remains unreimbursed) and bankers’ acceptances issued or created for
the account of such Person and, without duplication, all drafts drawn thereunder
(to the extent unreimbursed), (iv) all obligations of such Person to pay the
deferred purchase price of property or services (excluding trade payables
incurred in the ordinary course of business and not more than 90 days past due),
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person, (vi)
all Capital Lease Obligations of such Person, (vii) all Disqualified Capital
Stock issued by such Person, with the amount of Indebtedness represented by such
Disqualified Stock being equal to the greater of its voluntary or involuntary
liquidation preference and its maximum fixed repurchase price, (viii) the
principal balance outstanding and owing by such Person under any synthetic
lease, tax retention operating lease or similar off-balance sheet financing
product, (ix) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person, (x) the net termination obligations of such
Person under any Hedge Agreements, calculated as of any date as if such
agreement or arrangement were terminated as of such date, and (xi) all
indebtedness of the types referred to in clauses (i) through (x) above (A) of
any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the value of the property or assets
subject to such Lien; provided, however, that (a) for the avoidance of doubt,
only immediately preceding clause (x) (and clauses (ix) and (xi) to the extent
relating thereto) shall have application to Hedge Agreements and obligations and
indebtedness arising with respect thereto and (b) with respect to any Clearing
House Subsidiary, the term Indebtedness shall not include any transaction with
respect to which such entity is a party solely in its capacity as a central
counterparty.
 
“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of more than $2,000,000 of the aggregate principal amount of the Notes
then outstanding, and (c) any bank, trust company, savings and loan association
or other financial institution, any pension plan, any investment company, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form.
 
“Interest Coverage Ratio” means, as of the last date of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) Consolidated EBITDA
for such Reference Period to (ii) Consolidated Interest Expense for such
Reference Period.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary, including, without limitation, the interest of
any vendor or lessor under any conditional sale agreement, title retention
agreement, Capital Lease or any other lease or arrangement having substantially
the same effect as any of the foregoing.  
 
“Make-Whole Amount” shall have the meaning set forth in Section 8.6 with respect
to any Note.
 

B-9

 

 

 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the CompanyNew ICE Parent and its
Restricted Subsidiaries taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the CompanyNew
ICE Parent and its Restricted Subsidiaries taken as a whole, or (b) the ability
of the Company or New ICE Parent to perform its obligations under this Agreement
and the Notes, as applicable, (c) the ability of any Subsidiary Guarantor to
perform its obligations under any Subsidiary Guaranty or (d) the validity or
enforceability of this Agreement, the Notes or any Subsidiary Guaranty.
 
“Material Credit Facility” means (a) the Bank Credit Agreement and (b) any other
agreement(s) creating or evidencing indebtedness for borrowed money entered into
by any of New ICE Parent, the Company or any Subsidiary Guarantor, or in respect
of which any of New ICE Parent, the Company or any Subsidiary Guarantor is an
obligor or otherwise provides a guarantee or other credit support, in a
principal amount outstanding or available for borrowing equal to or greater than
2.5% of Consolidated Net Worth, but excluding agreements creating or evidencing
publicly traded securities (including, without limitation, securities registered
under the Securities Act and securities sold to underwriters for resale pursuant
to Rule 144A under the Securities Act with registration rights or contingent
registration rights or pursuant to Regulation S under the Securities Act).
 
“Material Subsidiary” means, at any time, (A) any Restricted Subsidiary of the
CompanyNew ICE Parent which accounts for more than (i) 5% of the consolidated
assets of the CompanyNew ICE Parent and its Restricted Subsidiaries or (ii) 5%
of consolidated revenue of the CompanyNew ICE Parent and its Restricted
Subsidiaries, and (B) to the extent not duplicative of the foregoing, any
Restricted Subsidiary of the CompanyNew ICE Parent that owns, directly or
indirectly, 50% or more of the ownership interests of a Restricted Subsidiary
described in the foregoing subsection (A).
 
“Memorandum” is defined in Section 5.3.
 
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
 
“New ICE Parent” means IntercontinentalExchange Group, Inc., a Delaware
corporation.
 
“Note Documents” means and includes this Agreement, the Notes, any Subsidiary
Guaranty and each other document and instrument executed by the Company, New ICE
Parent or any other Guarantor in connection therewith.
 
“Notes” is defined in Section 1.
 
“NYSE” means NYSE Euronext, a Delaware corporation.
 

B-10

 

 

 
“NYSE Merger Transactions” means the series of transactions pursuant to the
Amended and Restated Agreement and Plan of Merger dated as of March 18, 2013,
among NYSE, the Company, New ICE Parent, Braves Merger Sub, Inc., a Delaware
corporation and wholly owned subsidiary of New ICE Parent, and Baseball Merger
Sub, LLC, a Delaware limited liability company and a wholly owned subsidiary of
New ICE Parent, after giving effect to which the Company and NYSE will be
wholly-owned Subsidiaries of New ICE Parent.
 
“Obligors” is defined in the introductory paragraph hereto.
 
“OFAC” is defined in Section 5.16(a).
 
“OFAC Listed Person” is defined in Section 5.16(a).
 
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.
 
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
 
“Parent Guaranty” means the Guaranty of New ICE Parent set forth in Section 22
of this Agreement.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
 
“Permitted Lien” means any Lien permitted by clauses (a) through (n) of Section
10.3.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.
 
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the CompanyNew ICE Parent or any ERISA Affiliate
or with respect to which the CompanyNew ICE Parent or any ERISA Affiliate may
have any liability.
 
“Priority Indebtedness” means (without duplication), as of the date of any
determination thereof, the sum of (i) all unsecured Indebtedness of Restricted
Subsidiaries other than the Company (including all Guaranty Obligations with
respect to Indebtedness of New ICE Parent and the Company, but excluding (w)
unsecured Indebtedness owing to the CompanyNew ICE Parent or any other
Restricted Subsidiary, (x) unsecured Indebtedness of a Foreign Subsidiary
outstanding at the time such Person became a Restricted Subsidiary (other than
an Unrestricted Subsidiary which is designated as a Restricted Subsidiary
pursuant to Section 9.8 hereof)Foreign Subsidiary became a Subsidiary, provided
that such Indebtedness shall have not been incurred in contemplation of such
person becoming a Restricted Subsidiary, (y) Indebtedness that may be deemed to
exist pursuant to any performance bond, surety, statutory appeal or similar
obligation entered into or incurred by any Restricted Subsidiary that is a
clearing house operator acting in its capacity as a central counterparty, and
(z) all unsecured Indebtedness of any Restricted Subsidiary which is also a
Subsidiary Guarantor) and (ii) all Indebtedness of the CompanyNew ICE Parent and
its Restricted Subsidiaries and other obligations secured by Liens other than
Indebtedness or other obligations secured by Liens permitted by subparagraphs
(a) through (lm), inclusive, of Section 10.3.  For purposes of this Agreement,
all Indebtedness of ICE Europe Parent Limited shall constitute “Priority
Indebtedness.”
 

B-11

 

 

 
“pro forma” means, for purposes of calculating Consolidated EBITDA for any
period of four consecutive quarters, if during such period the Company or any
Restricted Subsidiary shall have acquired or disposed of any Person or acquired
or disposed of all or substantially all of the operating assets of any Person,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such transaction occurred on the first day of such
period.  Pro Forma Basis” is defined in Section 23.3(c) of this Agreement.
 
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
 
“Purchasers” means the purchasers of the Notes named in Schedule A hereto.
 
“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.
 
“Qualified Institutional Buyer” means any Person who is a qualified
institutional buyer within the meaning of such term as set forth in Rule
144(a)(1) under the Securities Act.
 
“Ratable Portion” means, with respect to any Note, an amount equal to the
product of (x) the amount equal to the net proceeds being so applied to the
prepayment of Senior Indebtedness in accordance with Section 10.4(2), multiplied
by (y) a fraction the numerator of which is the outstanding principal amount of
such Note and the denominator of which is the aggregate principal amount of
Senior Indebtedness of the CompanyNew ICE Parent and its Restricted Subsidiaries
being prepaid or receiving prepayment offers pursuant to Section 10.4(2).
 
“Reference Period” with respect to any date of determination, means (except as
may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the CompanyNew ICE Parent immediately preceding such date or,
if such date is the last date of a fiscal quarter, the period of four
consecutive fiscal quarters ending on such date.
 
“Regulated Subsidiary” means (i) any Subsidiary that is registered as a broker
dealer pursuant to Section 15 of the Exchange Act or that is regulated as a
broker dealer or underwriter under any foreign securities law, (ii) any
Subsidiary regulated as an insurance company, exchange, swap execution facility,
swap data repository or, clearing house, securities depository, settlement
system, multilateral trading facility, trade repository, systematic internalizer
or organized trading facility and (iii) any Subsidiary whose dividends may be
restricted, other activities undertaken by such Subsidiary may be limited or
other regulatory actions with respect to such Subsidiary may be taken, in each
case by any applicable Governmental Authority in the event that such Subsidiary
does not maintain capital at the level required by such applicable Governmental
Authority.
 

B-12

 

 

 
“Regulatory Capital Assets” means assets that are held due to regulatory capital
or regulatory liquidity requirements of any Regulated Subsidiary from time to
time, as set forth in a schedule to the Officer’s Certificate most recently
delivered in accordance with Section 7.2(a) or another written notice delivered
to holders of the Notes containing substantially similar information regarding
such assets (it being understood that such assets existing as of the First
Amendment Effective Date are reflected on the consolidated balance sheet of the
Company and its Subsidiaries as part of short-term restricted cash and
investments or long-term restricted cash).
 
“Required Holders” means, at any time, the holders of not less than 51% in
principal amount of the Notes of all tranches at the time outstanding (exclusive
of Notes then owned by the CompanyNew ICE Parent or any of its Affiliates and
any Notes held by parties who are contractually required to abstain from voting
with respect to matters affecting the holders of the Notes).
 
“Requirement of Law” means, with respect to any Person, the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing documents of such Person, and any statute, law, treaty, rule,
regulation, order, decree, writ, injunction or determination of any arbitrator
or court or other Governmental Authority or any Self-Regulatory Organization, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject or otherwise pertaining to
any or all of the transactions contemplated by this Agreement and any related
documents.
 
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company, New ICE Parent or any Subsidiary Guarantor, as applicable, with
responsibility for the administration of the relevant portion of this Agreement
or any Subsidiary Guaranty, as applicable.
 
“Restricted Subsidiary” means any Subsidiary in which: (i) at least a majority
of the voting securities are owned by the Company and/or one or more Restricted
Subsidiaries and (ii) the Company has not designated an Unrestricted Subsidiary
by notice in writing given to the holders of the Notes.is only used in the
representations given on the Closing Date in Section 5 and has the meaning
assigned to such term in this Agreement as in effect on the Closing Date.
 
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time.
 
“Self-Regulatory Organization” means any U.S. or foreign commission, board,
agency or body that is not  a Governmental Authority, but is charged with the
supervision or regulation of brokers, dealers, securities underwriting or
trading, stock exchanges, clearing houses, commodities exchanges, electronic
communication networks, insurance companies or agents, investment companies or
investment advisors.
 

B-13

 

 

 
“Senior Indebtedness” means, as of the date of any determination thereof, Total
Funded Debt, other than Subordinated Indebtedness.
 
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the CompanyNew ICE Parent.
 
“Specified Clearing House Subsidiary Indebtedness” includes:
 
(a)        Indebtedness of, and secured by a Lien on cash, Cash Equivalents,
marketable securities, gold bullion or other precious metals (including silver
and, in relation to those other precious metals, as determined in the reasonable
judgment of a Senior Financial Officer and capable of being marked to market on
a daily basis) granted by, any Clearing House Subsidiary from the Federal
Reserve Discount Window or other central bank money market operations or other
central securities depositories or external custodians or other credit providers
in support of, or related to, such Subsidiary’s clearing, depository and
settlement business, or matters reasonably related or incidental thereto, to the
extent not prohibited by applicable Governmental Authorities, provided that any
such Indebtedness is not outstanding for longer than 30 days;
 
(b)    Indebtedness of, and secured by a Lien on cash, Cash Equivalents,
marketable securities, gold bullion or other precious metals (including silver
and, in relation to those other precious metals, as determined in the reasonable
judgment of a Senior Financial Officer and capable of being marked to market on
a daily basis) granted by, any Clearing House Subsidiary in respect of
repurchase agreements, reverse repurchase agreements, sell buy back and buy sell
back agreements, securities lending and borrowing agreements and any other
similar agreement or transaction (including Hedge Agreements) entered into by
such Clearing House Subsidiary in the ordinary course of its clearing,
depository and settlement operations, or matters reasonably related or
incidental thereto, or in the management of its liabilities, provided that the
amount of such Indebtedness does not exceed the market value of the securities
or other assets sold, loaned or borrowed or otherwise subject to such applicable
agreement or transaction, as the case may be; and
 
(c)    short-term Indebtedness of, and secured by a Lien on cash, Cash
Equivalents, marketable securities, gold bullion or other precious metals
(including silver and, in relation to those other precious metals, as determined
in the reasonable judgment of a Senior Financial Officer and capable of being
marked to market on a daily basis) granted by, any Clearing House Subsidiary in
respect of any credit facility relating to the clearing, depository and
settlement business of such Clearing House Subsidiary, and the purpose of which
is to provide funding (A) to satisfy any outstanding obligations of any
suspended or defaulted clearing member or participant (or any clearing member or
participant that could be declared suspended or defaulted) to any Clearing House
Subsidiary as provided in the applicable rules or standardized terms and
conditions of the business operated by such Clearing House Subsidiary, (B) with
respect to the transfer of positions and related margin from a suspended or
defaulted clearing member or participant to another clearing member or
participant, (C) to make a transfer in cash in respect of margin related to such
suspended or defaulted clearing member’s or participant’s positions, (D) in the
event of a liquidity constraint or default by a depositary of such Clearing
House Subsidiary, (E) to facilitate the settlement of margin transactions
associated with such Clearing House Subsidiary’s business activities or (F) for
other matters reasonably related or incidental thereto.
 

B-14

 

 

 
“Subordinated Indebtedness” means all unsecured Indebtedness of the Company and
New ICE Parent which shall contain or have applicable thereto subordination
provisions providing for the subordination thereof to other Indebtedness of the
Company or New ICE Parent, as applicable (including, without limitation, the
obligations of the Company and New ICE Parent under this Agreement or the
Notes).
 
“Subsidiary” means, as to any Person, any corporation or other Person of which
more than fifty percent (50%) of the outstanding Capital Stock having ordinary
voting power to elect a majority of the board of directors, board of managers or
other governing body of such Person is at the time, directly or indirectly,
owned or controlled by such Person and one or more of its other Subsidiaries or
a combination thereof (irrespective of whether, at the time, securities of any
other class or classes of any such corporation or other Person shall or might
have voting power by reason of the happening of any contingency).  Unless the
context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of the CompanyNew ICE Parent.
 
“Subsidiary Guarantor” means each Subsidiary which is party to any Subsidiary
Guaranty.
 
“Subsidiary Guaranty” is defined in Section 9.7 of this Agreement.
 
“Substantial Part” is defined in Section 10.4 of this Agreement.
 
“The Clearing Corporation” means The Clearing Corporation, a Delaware
corporation and a Subsidiary of the Company.
 
“Total Funded Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of the CompanyNew ICE Parent and its
Restricted Subsidiaries as of such date, determined on a consolidated basis in
accordance with GAAP.
 
“Total Leverage Ratio” means, as of the last day of any Reference Period ending
on the last day of a fiscal quarter, the ratio of (i) Total Funded Debt as of
such date to (ii) Consolidated EBITDA for such Reference Period; provided that
Total Funded Debt as of the last day of any fiscal quarter for purposes of
calculating compliance with the financial covenant in Section 10.1(a) as of such
date shall not include Specified Clearing House Subsidiary Indebtedness except
to the extent such Indebtedness has been outstanding, as of such determination
date, for more than 45 days since the borrowing thereof.
 
“Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).
 

B-15

 

 

 
“tranche” means all Notes having the same maturity, interest rate and schedule
for mandatory prepayments.
 
“Tranche A Notes” is defined in Section 1 of this Agreement.
 
“Tranche B Notes” is defined in Section 1 of this Agreement.
 
“Unrestricted Subsidiary” means any Subsidiary so designated by the
Company.Transitional Consolidating Financial Statements” means an unaudited
condensed income statement and an unaudited condensed balance sheet, without
footnotes or other additional disclosures, and without comparative information
for the prior year period or the preceding balance sheet date, of the Company
and its Subsidiaries on a consolidated basis, and of all other Subsidiaries on a
consolidated basis, together with a reconciliation of the relevant income
statement and balance sheet amounts to the corresponding line items in the
consolidated financial statements of New ICE Parent, in a format reasonably
acceptable to the Required Holders, provided that a format substantially similar
to the example delivered to the holders prior to the date of the First Amendment
shall be deemed acceptable.
 
“Trust Options” means the Delaware Trust Option and the Dutch Foundation Option.
 
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“U.S. Economic Sanctions” is defined in Section 3.8 of the First Amendment.
 
“Wholly Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Capital Stock of such Subsidiary (excluding any directors’
qualifying shares and shares required to be held by foreign nationals, in the
case of a Foreign Subsidiary) is owned, directly or indirectly, by such Person.
 

B-16

 

 

 
Changes in Corporate Structure
 
None.
 
Schedule 4.9
(to Note Purchase Agreement)
 

 

 

 

 
Subsidiaries of the Company1
 
Company:
Jurisdiction of Organization
IntercontinentalExchange, Inc.
Delaware
   
Direct Domestic Subsidiaries:
Jurisdiction of Organization
IntercontinentalExchange International, Inc. (“ICE International”) (>99% owned
by ICE, <1% owned by CreditTrade, Inc.)
Delaware
ICE Markets, Inc. (100% owned by ICE)
Delaware
ICE Data Management Group, LLC (100% owned by ICE)
Delaware
ICE Data Investment Group, LLC (100% owned by ICE)
Delaware
ICE Futures U.S., Inc. (100% owned by ICE)
Delaware
Chatham Energy, LLC (100% owned by ICE)
Delaware
YellowJacket, Inc. (100% owned by ICE)
Delaware
Creditex Holdco, LLC (100% owned by ICE)
Delaware
ICE US Holding Company GP LLC (100% owned by ICE)
Delaware
TradeCapture OTC Holdings, Inc. (100% owned by ICE)
Delaware
Ballista Holdings LLC (100% owned by ICE)
Delaware
ICE Trade Vault, LLC (100% owned by ICE)
Delaware
ICE U.S. OTC Commodity Markets, LLC (100% owned by ICE)
Delaware
Brix Holding Company, LLC (100% owned by ICE)
Delaware
ICE Credit Hub, LLC (100% owned by ICE)
Delaware

 

--------------------------------------------------------------------------------

1 Each Subsidiary listed is a Restricted Subsidiary.
 
Schedule 5.4
(to Note Purchase Agreement)
 

 

 

 

 
Indirect Domestic Subsidiaries:
Jurisdiction of Organization
Creditex Group Inc. (100% owned by Creditex Holdco, Limited)
Delaware
ICE Data, LP (ICE Management is the direct 1% owner; ICE Investment is the
direct 99% owner)
Delaware
ICE Clear US, Inc. (100% owned by ICE Futures)
New York
eCOPS, LLC (100% owned by ICE Futures)
New York
New York Futures Clearing Corporation (100% owned by ICE Futures; dormant)
New York
Commodity Exchange Center (100% owned by ICE Futures; dormant)
New York
Ballista Securities LLC (100% owned by Ballista Holdings LLC)
New York
Trebuchet Holdings, LLC (100% owned by Ballista Holdings LLC)
Delaware
The Clearing Corporation (100% owned by ICE US Holding Company L.P.)
Delaware
ICE Clear Credit LLC (100% owned by ICE US Holding Company L.P.)
Delaware
QW Holdings LLC (50.11% owner is Creditex Group Inc and 49.89% owners are other
third party investors)
Delaware
Q-WIXX B Sub LLC (100% owned by QW Holdings LLC)
Delaware
ICE Processing, LLC (100% owned by Creditex Group Inc.)
Delaware
Creditex LLC (100% owned by Creditex Group Inc.)
Delaware
CreditTrade Inc. (100% owned by Creditex Group Inc.)
Delaware

 

5.4-2

 

 

 
Indirect Domestic Subsidiaries:
Jurisdiction of Organization

Creditex Securities Corporation (100% owned by CreditTrade Inc.)
Delaware
ICE UK GP, LLC (100% owned by ICE International)
Delaware
ICE UK LP, LLC (100% owned by ICE International)
Delaware
Chicago Climate Exchange, Inc. (100% owed by Climate Exchange plc)
Delaware
TradeCapture OTC Corp. (100% owned by TradeCapture OTC Holdings, Inc.)
Connecticut
Tap & Trade, Inc. (100% owned by TradeCapture OTC Corp.)
Connecticut
Clearing Corporation for Options and Securities (100% owned by The Clearing
Corporation; dormant)
Delaware
Guaranty Clearing Corporation (100% owned by The Clearing Corporation; dormant)
Delaware
Chicago Depositary, Inc. (100% owned by The Clearing Corporation; dormant)
Illinois
onExchange Board of Trade (100% owned by The Clearing Corporation; dormant)
Delaware
onExchange Clearing Corporation (100% owned by The Clearing Corporation;
dormant)
Delaware



Direct Foreign Subsidiaries:
Jurisdiction of Organization
Creditex Holdco Limited (100% owned by ICE)
United Kingdom

 

5.4-3

 

 

 
Indirect Foreign Subsidiaries:
Jurisdiction of Organization
Creditex Brokerage Holdco Ltd. (100% owned by Creditex Holdco, Limited)
United Kingdom
ICE US Holding Company LP (ICE US Holding Company GP LLC, ICE & Creditex Group,
Inc. collectively own approximately 54.5% of the limited partnership interests
and other third party investors own approximately 45.5% of the limited
partnership interests and ICE US Holding Company GP LLC owns 100% of the general
partnership interests)
Cayman Islands
ICE Markets Corporation (100% owned by ICE Markets)
Canada
5509794 Manitoba, Inc. (100% owned by Aether Ios Limited)
Canada
ICE Futures Canada, Inc. (“ICE Futures Canada”) (100% owned by 5509794 Manitoba,
Inc.)
Canada
ICE Clear Canada, Inc. (100% owned by ICE Futures Canada)
Canada
Canadian Climate Exchange, Inc. (100% owned by ICE Futures Canada)
Canada
ICE Services Canada, Inc. (100% owned by ICE Futures Canada)
Canada
Aether Ios Limited (100% owned by ICE Europe Parent Limited)
United Kingdom
IntercontinentalExchange Holdings (“ICE Holdings”) (Aether Ios Limited is 100%
owner)
United Kingdom
Climate Exchange plc (ICE Holdings is 100% owner)
Isle of Man
Climate Spot Markets Limited (100% owned by Climate Exchange plc)
United Kingdom
European Climate Exchange Limited (Ireland) (Climate Exchange plc is 49% owner
and Chicago Climate Exchange is 51% owner)
Ireland

 

5.4-4

 

 

 
Indirect Foreign Subsidiaries:
Jurisdiction of Organization

European Climate Exchange Limited (UK) (100% owned by European Climate Exchange
Limited (Ireland))
United Kingdom
Climate Exchange (Europe) Limited (100% owned by European Climate Exchange
Limited (Ireland))
United Kingdom
Insurance Futures Exchange Services Limited (100% owned by European Climate
Exchange Limited (Ireland))
United Kingdom
ICE Markets Limited (100% owned by ICE Holdings)
United Kingdom
ICE Clear Europe Limited (100% owned by ICE Holdings)
United Kingdom
ICE Clear UK Limited (100% owned by ICE Holdings; dormant)
United Kingdom
ICE Futures Holdings Limited (100% owned by ICE Holdings)
United Kingdom
IntercontinentalExchange Technologies Limited (100% owned by ICE Holdings;
dormant)
United Kingdom
International Petroleum Exchange of London Limited (100% owned by ICE Holdings;
dormant)
United Kingdom
IPE Holdings Limited (100% owned by ICE Holdings; dormant)
United Kingdom
ICE Education Limited (100% owned by ICE Futures Holdings Limited)
United Kingdom
International Petroleum Exchange Limited (100% owned by ICE Futures Holdings
Limited; dormant)
United Kingdom
ICE Futures Holdco No. 1 Limited (100% owned by ICE Futures Holdings Limited)
United Kingdom
ICE Futures Holdco No. 2 Limited (100% owned by ICE Futures Holdings Limited)
United Kingdom
ICE Futures Europe (ICE Futures Holdco No. 1 Limited is 99% owner and ICE
Futures Holdco No. 2 Limited is 1% owner)
United Kingdom

 

5.4-5

 

 

 
Indirect Foreign Subsidiaries:
Jurisdiction of Organization

ICE Futures Limited (100% owned by ICE Futures Europe; dormant)
United Kingdom
ICE Data Services Limited (100% owned by ICE Futures Holdings Limited)
United Kingdom
ICE Data Holdings Ltd. (ICE Data Services Limited is 80% owner and ICE Holdings
is 20% owner)
United Kingdom
ICE Data LLP (ICE Data Holdings Limited is 99% owner and ICE Holdings is 1%
owner)
United Kingdom
Q-WIXX International Limited (100% owned by Q-WIXX B Sub LLC)
United Kingdom
ICE Processing International, Limited (100% owned by Aether Ios Limited)
United Kingdom
Creditex U.K. Limited (100% owned by Aether Ios Limited)
United Kingdom
Creditex Brokerage LLP (99% owned by Creditex U.K. Limited and 1% owned by
Creditex Brokerage Holdco Ltd.)
United Kingdom
Creditex Singapore Pte Limited (100% owned by CreditTrade Inc.)
Singapore
ICE Europe Partners LP (ICE UK GP, LLC is 99% owner and ICE UK LP, LLC is 1%
owner)
United Kingdom
ICE Europe Parent Limited (100% owned by ICE Europe Partners LP)
United Kingdom
ICE Overseas Limited (100% owned by Aether Ios Limited)
United Kingdom
Climate Exchange Limited (100% owned by ICE Holdings; dormant)
United Kingdom
ECX Limited (100% owned by ICE Holdings; dormant)
United Kingdom

 

5.4-6

 

 

 
Indirect Foreign Subsidiaries:
Jurisdiction of Organization

Climate Spot Exchange Limited (100% owned by Climate Spot Markets Limited)
United Kingdom
ICE Clear EU CDS LLP (ICE Holdings is 50% owner and ICE Clear Europe Limited is
50% owner)
United Kingdom

 
All Regulated Subsidiaries are subject to various capital adequacy requirements
and other rules and regulations promulgated by each Regulated Subsidiary’s
applicable jurisdiction of organization.  Capital adequacy rules and regulations
establish minimum threshold capital amounts that each Regulated Subsidiary must
maintain.  Compliance with such rules and regulations may potentially restrict
each Regulated Subsidiary’s ability to pay distributions of profits or restrict
the amount, timing or frequency of distributions of profits paid by each such
Regulated Subsidiary.
 

5.4-7

 

 

 
Financial Statements
 
1.
Form 10-Q for the quarterly period ended (i) June 30, 2011 and (ii) September
30, 2011.

2.
Form 10-K for the fiscal year ended (i) December 31, 2008, (ii) December 31,
2009 and (iii) December 31, 2010.



Schedule 5.5
(to Note Purchase Agreement)
 

 

 

 

 
Litigation
 
 
1.
ICE Clear Europe Limited (“ICE Clear Europe”) Regulatory Proceeding

 
On April 28, 2011, ICE Clear Europe received notice from the European Commission
(the “Commission”) that the Commission has initiated proceedings to investigate
a possible competition law infringement by ICE Clear Europe and nine dealer
banks (the “Founding Members”) with respect to ICE Clear Europe’s provision of
credit default swap (“CDS”) clearing services.  Specifically, the Commission is
investigating (i) whether the fee and profit sharing arrangements between ICE
Clear Europe and the Founding Members in connection with the purchase by the
Company of The Clearing Corporation from the Founding Members in 2009 create an
improper incentive for the Founding Members to only use ICE Clear Europe for
clearing CDS transactions and (ii) whether the discount arrangement used by ICE
Clear Europe is an abuse of dominant position by giving an unfair advantage to
the Founding Members and discriminating against other CDS dealers.  These
arrangements were put in place in connection with ICE Clear Europe’s launch of
CDS clearing in the midst of the financial crisis and the profit sharing
arrangements were part of the consideration the Company paid to the Founding
Members and other owners of The Clearing Corporation in connection with the
Company’’s purchase of The Clearing Corporation.  The Clearing Corporation
assets and operations were and are used by the Company to facilitate back−end
clearing of CDS transactions in the United States.  ICE Clear Europe has
voluntarily furnished information to the Commission as part of an initial
assessment that began in October 2009.  Prior to the notice on April 28, 2011,
ICE Clear Europe had no contact from the Commission with respect to this matter
since January 2010.  
 
ICE Clear Europe intends to cooperate with the Commission’’s
investigation.  Before the Commission reaches an infringement decision, if any,
the Commission is required to issue a formal Statement of Objections detailing
the specific alleged infringement and supporting evidence and must provide ICE
Clear Europe the opportunity to rebut any allegations of wrongdoing.  If the
Commission then makes an infringement finding, ICE Clear Europe may be subject
to a cease and desist order in respect of the fee and profit sharing
arrangements and/or fines.  However, it is too early in the proceedings to
determine whether a finding of infringement will be made or the likely range of
penalties, if any, if such finding is made by the Commission.  The initiation of
proceedings to investigate does not mean that the Commission has made a
definitive finding of an infringement of competition law.
 
 
2.
U.S. Department of Justice Antitrust Division Investigation of Credit
Derivatives Market

 
The Company received a letter dated August 11, 2009 from the U.S. Department of
Justice (the “DOJ”) that included a Civil Investigative Demand (“CID”) requiring
the Company to produce certain documents and answer certain interrogatories
related to the credit derivatives market.  The Company operates businesses in
the credit derivatives market in the U.S. through its Creditex division and
through the operation of ICE Trust U.S., its U.S. credit default swap (“CDS”)
clearing house and ICE Clear Europe, its European CDS clearing house.  In
connection with the acquisition of The Clearing Corporation (“TCC”) and the
concurrent establishment of ICE Trust U.S., the Company entered into agreements
with the various dealer/owners of TCC regarding the formation and operation of
ICE Trust U.S.  The CID seeks information and documents as part of an Antitrust
Division industry investigation into violations of Sections 1 and 2 of the
Sherman Act.  The purpose of the CID is to investigate whether there has been or
may be a violation of the Sherman Act “by conduct, activities, or proposed
action of the following nature: agreements restraining competition in credit
derivatives trading, processing, clearing, and information services, attempts to
monopolize/monopoly maintenance of credit derivative information services.”  
 
Schedule 5.8
(to Note Purchase Agreement)
 

 

 

 

 
Information and documents requested by the CID are being provided to the DOJ on
a rolling basis.
 
3.      Unauthorized Transfer of Certain European Union Emissions Allowances
 
Alleged phishing and hacking incidents have resulted in unauthorized transfers
of certain affected European Union emissions allowances, or EUAs, from accounts
in various European registries.  The affected EUAs have been transferred between
registry accounts and eventually some affected EUAs were delivered by clearing
members to the clearing house’s registered accounts in the U.K. pursuant to
delivery obligations under relevant ICE Futures Europe contracts. Further, some
affected EUAs were delivered to ICE Clear Europe Limited’s (“ICE Clear Europe”)
registered accounts in the U.K. as collateral.  In addition, ICE Futures Europe
suspended trading in its daily emissions futures markets on January 19, 2011 and
such suspension is still in effect.  While this suspension has not extended
beyond the daily market, it could eventually apply to our futures emission
contracts that settle on a quarterly basis.  We are also aware of litigation
between some market participants and it is possible that we could be enjoined in
such litigation in the future.  ICE Clear Europe believes, consistent with legal
advice received, that it has acquired good title to any Affected Allowances
delivered to the Clearing House through the delivery process.
 

5.8-2

 

 

 
Existing Indebtedness
 
1.      As of September 30, 2011, $280 million was outstanding for the following
loan:
 
Credit Agreement dated as of August 26, 2010 among IntercontinentalExchange,
Inc., Wells Fargo Bank, National Association, as Administrative Agent, Bank of
America, N.A., as Syndication Agent, and the lenders named therein for a senior
unsecured term loan facility in the aggregate principal amount of $400.0 million
(incorporated by reference to Exhibit 10.1 to ICE’s Current Report on Form 8-K
filed with the SEC on August 30, 2010, File No. 001-32671).
 
2.      As of September 30, 2011, $37.5 million was outstanding for the
following loan:
 
First Amendment to Amended and Restated Credit Agreement dated as of March 31,
2010, amending that certain Credit Agreement, dated as of January 12, 2007, as
amended by the First Amendment to Credit Agreement dated as of August 24, 2007,
the Second Amendment to Credit Agreement dated as of June 13, 2008, and as
amended and restated by the Amendment and Restatement Agreement, dated as of
April 9, 2009, among IntercontinentalExchange, Inc., Wells Fargo Bank, National
Association, as Administrative Agent, Bank of America, N.A., as Syndication
Agent, and the lenders party thereto in the aggregate principal amount of $175.0
million (incorporated by reference to Exhibit 10.2 to ICE’s Current Report on
Form 8-K filed with the SEC on April 2, 2010, File No. 001-32671 and re-filed as
Exhibit 10.2 to ICE’s Quarterly Report on Form 10-Q filed with the SEC on August
4, 2010 to include the exhibits and schedules to the exhibit).
 
3.      As of September 30, 2011, $74 million was outstanding for the following
loan:
 
First Amendment to Credit Agreement dated as of March 31, 2010, amending that
certain Credit Agreement, dated as of April 9, 2009, among
IntercontinentalExchange, Inc., Wells Fargo Bank, National Association, as
Administrative Agent, Bank of America, N.A., as Syndication Agent, and the
lenders party thereto providing for a term loan facility in the aggregate
principal amount of $200.0 million (incorporated by reference to Exhibit 10.3 to
ICE’s Current Report on Form 8-K filed with the SEC on April 2, 2010, File No.
001-32671 and re-filed as Exhibit 10.3 to ICE’s Quarterly Report on Form 10-Q
filed with the SEC on August 4, 2010 to include the exhibits and schedules to
the exhibit).
 
4.      As of September 30, 2011, $210 million was outstanding for the following
loan:
 
First Amendment to Credit Agreement dated as of August 26, 2010, amending that
certain Credit Agreement, dated as of March 31, 2010, among
IntercontinentalExchange, Inc., Wells Fargo Bank, National Association, as
Administrative Agent, Bank of America, N.A., as Syndication Agent, and the
lenders party thereto for an aggregate $725.0 million three-year senior
unsecured revolving credit facilities (incorporated by reference to Exhibit 10.2
of ICE’s Current Report on Form 8-K filed with the SEC on August 30, 2010, File
No. 001-32671).
 
Schedule 5.15
(to Note Purchase Agreement)
 

 

 

 

 
In connection with the sale of the Notes, the Company has entered into the Bank
Credit Agreement, pursuant to which the Company (i) entered into a five year
$2.1 billion revolving credit facility and (ii) a five year $500.0 million term
loan.  The Bank Credit Agreement limits the amount of, and imposes restrictions
on the incurring of, Indebtedness of the Company.  All outstanding loans owed
under the credit facilities described in paragraphs 1-4 above (collectively, the
“Credit Facilities”) will be paid with the Bank Credit Agreement loan proceeds
and the Credit Facilities will be terminated upon the closing of the Bank Credit
Agreement.
 

5.15-2

 

 

 
Existing Liens


1.Liens consisting of cash collateral as required under the Bank Credit
Agreement to secure certain obligations relating to swingline loans and letters
of credit thereunder.


2.There is a deed of charge that ICE Clear Europe Limited (“ICE Clear Europe”)
has signed with J.P. Morgan (“JPM”) whereby ICE Clear Europe granted JPM a lien
over assets in ICE Clear Europe’s accounts with JPM as continuing security for
payment of fees, liabilities and obligations owed to JPM under the Global
Custody and Clearance Agreement between the two parties.  The lien has never
been triggered and ICE Clear Europe thinks the lien is an administrative
condition of their signing the Global Custody and Clearance Agreement with JPM.
 
Schedule 10.3
(to Note Purchase Agreement)
 

 

 

 

 
Form of Tranche A Note


IntercontinentalExchange, Inc.


4.13% Senior Note, Tranche A, due November 9, 2018
 
No.  [_______]
November 9, 2011
$[__________]
PPN 45865V A*1

 
For Value Received, the undersigned, IntercontinentalExchange, Inc. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Delaware, hereby promises to pay to [_____________________] or
registered assigns, the principal sum of [______________] Dollars (or so much
thereof as shall not have been prepaid) on November 9, 2018 with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 4.13% per annum from the date hereof,
payable semi-annually, on the 9th day of May and November in each year and at
maturity, commencing on May 9, 2012, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, at a rate per
annum from time to time equal to 6.13%, on any overdue payment of interest and,
during the continuance of an Event of Default, on the unpaid balance hereof and
on any overdue payment of any Make-Whole Amount, payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand).
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.
 
This Note is one of a tranche of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of November 9, 20112011, as
amended by the First Amendment dated as of __________, 2013 (as from time to
time further amended, supplemented or modified, the “Note Purchase Agreement”),
betweenamong the Company, IntercontinentalExchange Group, Inc., a Delaware
corporation, and the respective Purchasers named therein and is entitled to the
benefits thereof.  Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representations set
forth in Sections 6.2 and 6.3 of the Note Purchase Agreement, provided, that in
lieu thereof such holder may (in reliance upon information provided by the
Company, which shall not be unreasonably withheld) make a representation to the
effect that the purchase by any holder of any Note will not constitute a
non-exempt prohibited transaction under section 406(a) of ERISA.  Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
 
Exhibit 1(a)
(to Note Purchase Agreement)
 

1



 

 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
in substitution thereof for a like principal amount will be issued to, and
registered in the name of, the transferee.  Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.
 
The Company will make any required prepayments of principal on the date and in
the amounts specified in the Note Purchase Agreement.  This Note is subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.
 
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or may otherwise become
due and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the Company and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.
 

 
IntercontinentalExchange, Inc.
           
By
       
Name:  Scott A. Hill
     
Title:  Senior Vice President,
     
   Chief Financial Officer
 

 

E-1(a)-2

 

 

 
[Form of Tranche B Note]


IntercontinentalExchange, Inc.


4.69% Senior Note, Tranche B, due November 9, 2021
 
No.  [_______]
November 9, 2011
$[__________]
PPN 45865V A@9

 
For Value Received, the undersigned, IntercontinentalExchange, Inc. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Delaware, hereby promises to pay to [_____________________] or
registered assigns, the principal sum of [______________] Dollars (or so much
thereof as shall not have been prepaid) on November 9, 2021 with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 4.69% per annum from the date hereof,
payable semi-annually, on the 9th day of May and November in each year and at
maturity, commencing on May 9, 2012, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, at a rate per
annum from time to time equal to 6.69%, on any overdue payment of interest and,
during the continuance of an Event of Default, on the unpaid balance hereof and
on any overdue payment of any Make-Whole Amount, payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand).
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.
 
This Note is one of a tranche of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of November 9, 20112011, as
amended by the First Amendment dated as of __________, 2013 (as from time to
time further amended, supplemented or modified, the “Note Purchase Agreement”),
betweenamong the Company, IntercontinentalExchange Group, Inc., a Delaware
corporation, and the respective Purchasers named therein and is entitled to the
benefits thereof.  Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representations set
forth in Sections 6.2 and 6.3 of the Note Purchase Agreement, provided, that in
lieu thereof such holder may (in reliance upon information provided by the
Company, which shall not be unreasonably withheld) make a representation to the
effect that the purchase by any holder of any Note will not constitute a
non-exempt prohibited transaction under section 406(a) of ERISA.  Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
 
Exhibit 1(b)
(to Note Purchase Agreement)
 

 

 

 

 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
in substitution thereof for a like principal amount will be issued to, and
registered in the name of, the transferee.  Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.
 
The Company will make any required prepayments of principal on the date and in
the amounts specified in the Note Purchase Agreement.  This Note is subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.
 
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or may otherwise become
due and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the Company and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.
 

 
IntercontinentalExchange, Inc.
           
By
       
Name:  Scott A. Hill
     
Title:  Senior Vice President,
     
   Chief Financial Officer
 

 

1(b)-2

 

 

 
Exhibits 4.4(a) – (c) Intentionally Omitted
from Conformed Copy
 

 

 